Exhibit 10.1

 

EXECUTION VERSION

 

 

$120,300,000



CREDIT AGREEMENT

 

 

dated as of December 22, 2003

 

 

among

 

 

GLDD ACQUISITIONS CORP.,
as Holdings,

 

 

GREAT LAKES DREDGE & DOCK CORPORATION,
as the Borrower,

 

 

THE OTHER LOAN PARTIES HERETO,
as Loan Parties,

 

 

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO,
as the Lenders,

 

 

LEHMAN BROTHERS INC.



and

 

CREDIT SUISSE FIRST BOSTON,
ACTING THROUGH ITS CAYMAN ISLANDS BRANCH,

as Joint Advisors, Joint Lead Arrangers
and Joint Book Runners

 

and

 

BANK OF AMERICA, N.A.,
as an Issuing Lender and the Administrative Agent

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (including all Schedules and Exhibits hereto, this
“Agreement”) dated as of December 22, 2003, among GLDD ACQUISITIONS CORP., a
Delaware corporation (“Holdings”), GREAT LAKES DREDGE & DOCK CORPORATION, a
Delaware corporation (the “Borrower”), the OTHER LOAN PARTIES FROM TIME TO TIME
PARTY HERETO (collectively, together with the Borrower and Holdings, the “Loan
Parties”), the FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO (the
“Lenders”), LEHMAN BROTHERS INC. (“Lehman Brothers”) and CREDIT SUISSE FIRST
BOSTON, ACTING THROUGH ITS CAYMAN ISLANDS BRANCH (“CSFB”), as Joint Advisors,
Joint Lead Arrangers and Joint Book Runners (Lehman Brothers and CSFB together
in such capacities, the “Arrangers”), and BANK OF AMERICA, N.A. (“Bank of
America”), as an issuer of the Letters of Credit (in such capacity an “Issuing
Lender”), and as representative for the Lenders (in such representative
capacity, together with any successor representative appointed pursuant to
Section 8.9, the “Administrative Agent”).

 

 

WHEREAS, the Borrower, the other Loan Parties (other than Holdings), Bank of
America and certain of the Lenders and other financial institutions
(collectively, the “Existing Lenders”) are currently parties to that certain
Credit Agreement dated as of August 19, 1998 (as the same may have been
heretofore amended or amended and restated, the “Existing Credit Agreement”);

 

WHEREAS, Holdings, formed by affiliates of Madison Dearborn Partners IV, L.P.
(“MDP”) and certain co-investors including certain members of the management of
the Borrower, plans to acquire (the “Acquisition”) by means of a merger, all of
the issued and outstanding common stock of the Borrower;

 

WHEREAS, to finance the Acquisition, in part, to facilitate the repayment of
certain outstanding debt of the Borrower and its Subsidiaries and the payment of
fees and expenses in connection with the Acquisition and related refinancing,
and for general corporate purposes, the Borrower has requested that the Lenders
make available (i) a $60,000,000 revolving credit and letter of credit facility
and (ii) a $60,300,000 Tranche B Term Loan Facility;

 

WHEREAS, the Borrower has requested that the Lenders and the Issuing Lenders
make available, for the purposes specified in this agreement, such revolving
credit and letter of credit facility and Tranche B Term Loan Facility, all on
the terms and conditions set forth herein;

 

WHEREAS, the Lenders and the Issuing Lenders are willing to make available to
the Borrower such credit facilities, upon the terms and subject to the
conditions set forth herein;

 

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

3

--------------------------------------------------------------------------------


 

ARTICLE I.
DEFINITIONS AND INTERPRETATION

 

SECTION 1.1.                                       Defined Terms.  Capitalized
terms (whether or not underscored) used in this Agreement, including its
preamble, shall (unless a clear contrary intention explicitly appears) have the
respective meanings assigned thereto in Schedule I.

 

SECTION 1.2.                                       Use of Defined Terms.  Unless
otherwise defined or the context otherwise explicitly requires, terms for which
meanings are provided in this Agreement shall have such meanings when used in
the Schedules and each Notice of Borrowing, Continuation/Conversion Notice,
Compliance Certificate, Assignment and Acceptance, notice and other
communication delivered from time to time in connection with this Agreement or
any other Loan Document.

 

SECTION 1.3.                                       Interpretation.  In this
Agreement and each other Loan Document, unless a clear contrary intention
explicitly appears:

 

(a)                                  the singular number includes the plural
number and vice versa;

 

(b)                                 reference to any Person includes such
Person’s successors and assigns but, if applicable, only if such successors and
assigns are permitted by this Agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity or individually;

 

(c)                                  reference to any gender includes each other
gender;

 

(d)                                 unless explicitly provided otherwise herein,
reference to any agreement (including this Agreement and the Schedules and
Exhibits hereto), document or instrument means such agreement, document or
instrument as amended, restated, supplemented or modified and in effect from
time to time in accordance with the terms thereof and, if applicable, the terms
hereof and reference to any promissory note includes any promissory note which
is an extension or renewal thereof or a substitute or replacement therefor;

 

(e)                                  reference to any Applicable Law means such
Applicable Law as amended, modified, codified or reenacted, in whole or in part,
and in effect from time to time, including rules and regulations promulgated
thereunder;

 

(f)                                    unless the context explicitly indicates
otherwise, reference to the preamble or any Article, Section, Schedule or
Exhibit means the preamble hereto or such Article, or Section hereof or Schedule
or Exhibit hereto;

 

(g)                                 “hereunder,” “hereof,” “hereto” and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular Article, Section or other provision hereof;

 

4

--------------------------------------------------------------------------------


 

(h)                                 “including” (and with correlative meaning
“include”) means including without limiting the generality of any description
preceding such term; and

 

(i)                                     relative to the determination of any
period of time, “from” means “from and including,” “to” means “to but
excluding,” and “through” means “to and including.”

 

SECTION 1.4.                                       Accounting Terms.  All
accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  Except as otherwise provided herein, if any changes in
accounting principles from those used in the preparation of the most recent
financial statements referred to in Section 5.1(f) are hereafter required or
permitted by the rules, regulations, pronouncements and opinions of the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants (or successors thereto or agencies with similar functions)
and are adopted by Holdings or the Borrower with the agreement of its
independent certified public accountants and such changes result in a change in
the method of calculation of any of the financial covenants, standards or terms
found in Section 6.3 or in the related definitions of terms used therein, the
parties hereto agree to enter into negotiations in order to amend such
provisions so as to reflect equitably such changes with the desired result that
the criteria for evaluating the Borrower’s financial condition shall be the same
after such changes as if such changes had not been made, provided that no change
in GAAP that would affect the method of calculation of any of the financial
covenants, standards or terms shall be given effect in such calculations until
such provisions are amended, in a manner satisfactory to the Majority Lenders,
so as to reflect such change in accounting principles.

 

ARTICLE II.
AMOUNT AND TERM OF COMMITMENTS

 

SECTION 2.1.                                       Commitments.  The Lenders
shall make Loans to or for the benefit of the Borrower in accordance with their
respective Commitments as provided below in this Section 2.1.

 

SECTION 2.1.1.                             Revolving Commitment.  On the terms
and subject to the conditions of this Agreement (including Article IV), each
Lender severally and for itself alone agrees to make Revolving Loans to, and to
issue or participate in the issuance of Letters of Credit for the account of,
the Borrower pursuant to its Revolving Commitment, as described in this Article
II and in Article III, respectively.  From time to time on any Business Day
occurring prior to the Revolving Commitment Termination Date, each Lender,
severally and for itself alone, agrees to make revolving loans in Dollars
(relative to such Lender, its “Revolving Loans”) to the Borrower equal to such
Lender’s Revolving Credit Percentage of the aggregate amount of the applicable
Borrowing requested by the Borrower to be made on such day pursuant to this
Section 2.1.1.  The commitment of each Lender described in this Section 2.1.1 is
herein referred to as its “Revolving Commitment” and shall be in the amount set
forth on Schedule 1 to the Lender Addendum of such Lender as such Lender’s
“Revolving Commitment”; provided, however that (a) the aggregate principal
amount of all Revolving Loans which

 

5

--------------------------------------------------------------------------------


 

any Lender shall be committed to have outstanding hereunder shall not at any
time exceed the product of (i) such Lender’s Revolving Credit Percentage
multiplied by (ii) the Availability and (b) the aggregate principal amount of
all Revolving Loans which the Lenders shall be committed to have outstanding
hereunder shall not at any time exceed the Availability.  On the terms and
subject to the conditions hereof, the Borrower may from time to time borrow,
prepay and reborrow Revolving Loans.

 

SECTION 2.1.2.                              Tranche B Term Commitment.  On the
terms and subject to the conditions of this Agreement (including Article IV),
each Lender severally and for itself alone agrees to make a single term loan
(relative to such Lender, its “Tranche B Term Loan”) on the Closing Date to the
Borrower pursuant to, and in an aggregate principal amount equal to, its Tranche
B Term Commitment.  The commitment of each Lender described in this Section
2.1.2 is herein referred to as its “Tranche B Term Commitment” and shall be in
the amount set forth on Schedule 1 to the Lender Addendum of such Lender as such
Lender’s “Tranche B Term Commitment.”

 

SECTION 2.2.                                       Reduction of Revolving
Commitment Amount.  The Borrower shall have the right, upon not less than two
Business Days’ notice to the Administrative Agent, to terminate the Revolving
Commitments or, from time to time, to reduce the aggregate amount of the
Revolving Commitments; provided that no such termination or reduction of
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans made on the effective date thereof, the
total Revolving Extensions of Credit would exceed the Revolving Commitments. 
Any such reduction shall be in an amount equal to $1,000,000, or a multiple of
$500,000 in excess thereof, and shall reduce permanently the Revolving
Commitments then in effect.

 

SECTION 2.3.                                       Various Types of Loans.  Each
Loan shall be either a Base Rate Loan or a Eurodollar Rate Loan (each a “type”
of Loan), as the Borrower shall specify in the related Notice of Borrowing or
Continuation/Conversion Notice pursuant to Section 2.4 or 2.6; provided,
however, that the Borrower may not request or have outstanding Eurodollar Rate
Loans having more than ten (10) different Interest Periods.

 

SECTION 2.4.                                       Borrowing Procedures.  (a)
The Borrower shall give notice to the Administrative Agent of each proposed
Borrowing not later than (i) in the case of a Borrowing of Base Rate Loans,
11:00 A.M.  (Chicago time) on the proposed date of such Borrowing and (ii) in
the case of a Borrowing of Eurodollar Rate Loans, 11:00 A.M.  (Chicago time) at
least two (2) Business Days prior to the proposed date of such Borrowing.  Each
such notice (a “Notice of Borrowing”) shall be requested by telephone with same
day written confirmation by facsimile transmission, substantially in the form of
Exhibit B hereto, specifying therein the date, the amount and type of such
Borrowing and, in the case of a Borrowing of Eurodollar Rate Loans, the initial
Interest Period therefor.  Each Borrowing shall be in Dollars.  All Loans
requested on the Closing Date shall be Base Rate Loans.  Promptly following
receipt of any such notice, the Administrative Agent shall advise each Lender
thereof.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Each Lender receiving such notice in a
prompt manner (as described in the last sentence of clause (a) above) shall,
before 2:00 P.M. (Chicago time) on the date of each proposed Borrowing, make
available for the account of its Applicable Lending Office at the principal
office of the Administrative Agent in same day funds such Lender’s Revolving
Credit Percentage of such Borrowing.  Subject to Section 2.4(f), after the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article IV, the Administrative Agent will
make such funds available to the Borrower to such account as the Borrower shall
designate from time to time.

 

(c)                                  Any Lender which does not make funds
available at the applicable time specified under this Section 2.4 (any such
Lender a “Defaulting Lender”) shall pay to the Administrative Agent on demand
interest thereon at the Federal Funds Rate for the number of days from the date
of the applicable Borrowing to the date on which such amount becomes immediately
available to the Administrative Agent, together with such other compensatory
amounts as may be required to be paid by such Lender to the Administrative Agent
pursuant to the Rules for Interbank Compensation of the Council on International
Banking or the Clearinghouse Compensation Committee, as the case may be, as in
effect from time to time.  A statement of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this Section 2.4 shall be
conclusive in the absence of manifest error.  If such amount is not in fact made
available to the Administrative Agent by such Lender on the same Business Day as
the date of such Borrowing, the Administrative Agent shall be entitled to
recover such amount from the Borrower (net of any amount received from the
Defaulting Lender pursuant to the provisions of the first sentence of this
Section), with interest thereon at the rate then applicable to the Loans
comprising such Borrowing, on demand, provided that such payment by the Borrower
shall in no way limit or restrict its ability to hold such Lender liable for its
failure to so fund.

 

(d)                                 Each Borrowing consisting of Eurodollar Rate
Loans or Base Rate Loan, shall be in an aggregate amount not less than
$1,000,000, or an integral multiple of $500,000 in excess thereof.

 

(e)                                  Each Notice of Borrowing (whether in
writing or by telephone) shall be irrevocable and binding on the Borrower.  The
Borrower shall provide the Administrative Agent with documents reasonably
satisfactory to the Administrative Agent indicating the names of those employees
of the Borrower authorized by the Borrower to make telephonic requests for Loans
and continuations and conversions thereof, and the Administrative Agent shall be
entitled to rely upon such documentation until notified in writing by the
Borrower of any change(s) in the names of the employees so authorized.  The
Administrative Agent shall be entitled, in the absence of willful misconduct,
bad faith or gross negligence, to act on the instructions of anyone identifying
himself as one of the persons authorized to request Loans and continuations and
conversions thereof by telephone and the Borrower shall be bound thereby in the
same manner as if the Person were actually so authorized.  The Borrower agrees
to indemnify and hold the Administrative Agent and each Lender harmless from any
and all claims, damages, liabilities, losses, and reasonable out-of-pocket costs
and expenses (including

 

7

--------------------------------------------------------------------------------


 

Attorney Costs and excluding loss of anticipated profits) which may arise or be
created by the acceptance of instructions for making, continuing or converting
any Loans by telephone, in the absence of willful misconduct, bad faith or gross
negligence.  In the case of any request for a Borrowing of Eurodollar Rate
Loans, the Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure (i) to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article IV or (ii) to otherwise make the
Borrowing in accordance with such Notice of Borrowing, including any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Loan to be made by such Lender as part of such Borrowing when
such Loan, as a result of such failure, is not made on such date.

 

(f)                                    Unless the Administrative Agent shall
have received notice from a Lender prior to the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s
Revolving Credit Percentage of such Borrowing, the Administrative Agent may
assume that such Lender has made such Revolving Credit Percentage available to
the Administrative Agent on the date of such Borrowing in accordance with
Section 2.4(b) and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount. 
If and to the extent that such Lender shall not have made such Percentage
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon (net of any amounts received
from such Defaulting Lender in respect of such Defaulting Lender’s Percentage of
such Borrowing), for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Borrower, the interest rate applicable at the time to
Loans comprising such Borrowing and (ii) in the case of such Lender, the Federal
Funds Rate.  If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s Loans
as part of such Borrowing for purposes of this Agreement.

 

(g)                                 The failure of any Lender to make the Loans
to be made by it as part of any Borrowing shall not relieve any other Lender of
its obligation, if any, hereunder to make its Loan on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Loan to be made by such other Lender on the date of any
Borrowing.

 

SECTION 2.5.                                       Evidence of Loans.  The Loans
made by each Lender shall, if requested by such Lender, be evidenced by the
Notes payable to such Lender.  All Loans and payments hereunder shall be
recorded on the books of the Lender making such Loan or receiving such payment,
which shall be rebuttable presumptive evidence of the amount of such Loans
outstanding at any time hereunder.  Notwithstanding any term or condition of
this Agreement to the contrary, however, the failure of any Lender to record the
date and amount of any Loan made by such Lender hereunder or error in so
recording shall not limit or otherwise affect the obligations of the Borrower to
repay any such Loan and interest thereon; provided that if there is an error in
so recording there

 

8

--------------------------------------------------------------------------------


 

shall be a rebuttable presumption that the records of the Administrative Agent
are true and correct as to the amount of the Loan.

 

SECTION 2.6.                                       Continuation/Conversion
Procedures.  Subject to Sections 2.3 and 2.4, the Borrower may convert any
outstanding Loans of one type into Loans of another type or continue any
outstanding Eurodollar Rate Loan as a Eurodollar Rate Loan, in each case by
giving notice thereof to the Administrative Agent not later than 11:00 A.M. 
(Chicago time), (a) in the case of a conversion of a Eurodollar Rate Loan into a
Base Rate Loan, on or before the proposed date of such conversion and (b) in the
case of a continuation of a Eurodollar Rate Loan as, or a conversion of a Base
Rate Loan into, a Eurodollar Rate Loan, at least two (2) Business Days prior to
the proposed date of such continuation or conversion; provided, that Eurodollar
Rate Loans may be continued or converted only as of the last day of the Interest
Period applicable thereto (unless all payments which are due, if any, under
Section 2.11 are made in connection with such continuation or conversion).  Each
such notice (a “Continuation/Conversion Notice”) shall be by telephone with same
day written confirmation by facsimile transmission substantially in the form of
Exhibit C, specifying therein the date and amount of such continuation or
conversion, the type of the Loan to be so converted or continued, and, in the
case of a continuation of or conversion into a Eurodollar Rate Loan, the new
Interest Period therefor.  Promptly upon receipt of such notice (which shall be
effective upon receipt by the Administrative Agent), the Administrative Agent
shall advise each Lender thereof.  Subject to Sections 2.18 and 2.19, such Loan
shall be so converted or continued on the requested date of conversion or
continuation; provided that each conversion or continuation shall be on a
Business Day and, after giving effect to any such conversion or continuation,
the aggregate principal amount of each outstanding Eurodollar Rate Loan shall be
at least $1,000,000 and an integral multiple of $500,000.  Each Eurodollar Rate
Loan shall automatically convert to a Base Rate Loan at the end of the Interest
Period applicable thereto, unless (i) in the case of an expiring Eurodollar Rate
Loan, the Borrower shall have delivered to the Administrative Agent a
Continuation/Conversion Notice not less than two (2) nor more than ten (10)
Business Days prior to the last day of the Interest Period applicable thereto,
and (ii) all of the other conditions contained in this Section 2.6 are
satisfied.

 

SECTION 2.7.                                       Pro Rata Treatment.  All
Borrowings, continuations, conversions, prepayments, repayments and mandatory
and voluntary Revolving Commitment Amount reductions shall be effected so that
after giving effect thereto each Lender will have a ratable share (according to
its Percentage) of all Loans and Letters of Credit and of the Revolving
Commitment Amount.

 

SECTION 2.8.                                       Principal Payments. 
Repayments and prepayments of principal of the Loans shall be made in accordance
with this Section 2.8.

 

SECTION 2.8.1.                               Repayments and Prepayments. 

 

The Borrower will make payment in full in Dollars of all unpaid principal of all
Revolving Loans and all other principal Obligations which are then outstanding
(other than the outstanding principal balance of the Tranche B Term Loans and
the

 

9

--------------------------------------------------------------------------------


 

accrued interest thereon) on the Revolving Commitment Termination Date.  The
Borrower will make payment in full in Dollars of all unpaid principal amounts of
all Tranche B Term Loans on the Tranche B Term Loan Maturity Date.  Without
limiting the foregoing, and in addition thereto, the Borrower:

 

(a)                                  may, from time to time on any Business Day,
make a voluntary prepayment, in whole or in part, of the outstanding principal
amount of any Loans; provided that:

 

(i)                                     any such prepayment of a Eurodollar Rate
Loan prior to the last day of the Interest Period for such Loan shall be subject
to Section 2.11,

 

(ii)                                  no such prepayment of a Eurodollar Rate
Loan may be made which, after giving effect thereto, would result in the
aggregate outstanding principal amount of any remaining Eurodollar Rate Loans to
be equal to an amount other than $1,000,000 or an integral multiple of $500,000
in excess thereof,

 

(iii)                               each such voluntary prepayment shall require
written notice by 11:00 A.M.  (Chicago time) on such Business Day but no more
than five (5) Business Days prior to such prepayment, and

 

(iv)                              each such voluntary prepayment shall be in a
minimum amount of $1,000,000 and an integral multiple of $500,000 in excess
thereof (or, if less, the aggregate principal amount of all Loans outstanding);

 

(b)                                 shall, on each date when the Administrative
Agent receives proceeds of Collateral from the Lender First Proceeds Account, or
otherwise pursuant to Section 3.3(a) of the Intercreditor Agreement, be deemed
to have made, and the Borrower shall cause to be made, a mandatory prepayment of
the Loans in an amount equal to such proceeds;

 

(c)                                  shall, unless the Required Prepayment
Lenders and the Borrower shall otherwise agree, and subject to the Intercreditor
Agreement, upon the consummation of any Disposition of any property of the
Borrower or any of its Subsidiaries (excluding (i) Dispositions permitted under
Section 6.2(g) and (ii) Permitted Dispositions, but including Permitted
Dispositions to the extent a prepayment is required pursuant to the clause
(c)(iii)(B) of the definition of such term) or Recovery Event, unless a
Reinvestment Notice shall be delivered in respect thereof, make a mandatory
prepayment of the Loans in an amount equal to the Net Cash Proceeds with respect
to such transaction within three (3) Business Days of the receipt by the
Borrower or any of its Subsidiaries of the Net Cash Proceeds (provided that the
Borrower shall promptly provide notice to the Administrative Agent of the
receipt of such Net Cash Proceeds) of such Disposition or Recovery Event;
provided, however, that, notwithstanding the foregoing, (i) the aggregate Net
Cash Proceeds of any Recovery Events that may be excluded from the foregoing
application requirement pursuant to a Reinvestment Notice shall not exceed
$10,000,000 in any fiscal year of the Borrower (provided that the

 

10

--------------------------------------------------------------------------------


 

foregoing limitation on reinvesting Net Cash Proceeds of any Recovery Event in
excess of $10,000,000 in any Fiscal Year shall in no event limit or restrict the
ability of the Borrower to reinvest Net Cash Proceeds, through the delivery of a
Reinvestment Notice, of any Recovery Event relating to a vessel that does not
constitute an actual or constructive total loss of such vessel) and (ii) on each
Reinvestment Prepayment Date the Tranche B Term Loans or Revolving Loans, as
applicable, shall be prepaid by an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event, as set forth above.  The
provisions of this Section do not constitute a consent to the consummation of
any transaction not permitted by this Agreement;

 

(d)                                 shall, unless the Required Prepayment
Lenders and the Borrower shall otherwise agree, upon the consummation of any
issuance, incurrence or sale of any Debt by the Borrower or any of its
Subsidiaries (other than Debt of the type described in Section 6.2(i)), make a
mandatory prepayment of the Loans in an amount equal to the Net Cash Proceeds
with respect to such transaction within three (3) Business Days of the receipt
by the Borrower or any of its Subsidiaries of the Net Cash Proceeds (provided
that the Borrower shall promptly provide notice to the Administrative Agent of
the receipt of such Net Cash Proceeds) of such issuance, incurrence or sale of
Debt;

 

(e)                                  shall, unless the Required Prepayment
Lenders and the Borrower shall otherwise agree, upon the consummation of any
issuance or sale of any Capital Stock of Holdings or any of its Subsidiaries by
Holdings or any of its Subsidiaries (other than a Permitted Capital Stock
Issuance), make a mandatory prepayment of the Loans in an amount equal to the
Net Cash Proceeds with respect to such transaction within three (3) Business
Days of the receipt by the Borrower or any of its Subsidiaries of the Net Cash
Proceeds (provided that the Borrower shall promptly provide notice to the
Administrative Agent of the receipt of such Net Cash Proceeds) of such issuance
or sale of Capital Stock;

 

(f)                                    shall, unless the Required Prepayment
Lenders and the Borrower shall otherwise agree, upon the consummation of the
refinancing of the Debt of Amboy Aggregates guarantied by the Borrower, make a
mandatory prepayment of the Loans in an amount equal to the amount by which the
maximum amount of the guaranty of the refinanced Debt by the Borrower exceeds
$3,000,000 within thirty (30) days of the consummation of such refinancing
(provided that the Borrower shall promptly provide notice to the Administrative
Agent of the consummation of such refinancing);

 

(g)                                 shall, from time to time, make mandatory
prepayments of the Revolving Loans in such amounts and at such times as may be
necessary to (i) prevent the aggregate outstanding principal amount of all
Revolving Loans from exceeding Availability and (ii) to the extent achievable
through the prepayment of Revolving Loans, prevent the aggregate outstanding
Letter of Credit Obligations from exceeding the Letter of Credit Availability;

 

(h)                                 shall, immediately upon any acceleration of
the maturity of any Loans pursuant to Section 7.2, repay all Loans; and

 

11

--------------------------------------------------------------------------------


 

(i)                                     each repayment and prepayment of any
Loans made pursuant to this Section 2.8.1 shall be without premium or penalty,
except as may be required by Section 2.11, and shall be applied in accordance
with Section 2.8.2.  No mandatory or voluntary prepayment of principal of the
Loans shall cause a permanent reduction in the Revolving Commitment Amount,
except as provided in Sections 2.2 and 7.2. 

 

SECTION 2.8.2.                                      Application . 

 

(a)                                  Amounts to be applied in connection with
the voluntary and mandatory prepayments paid pursuant to the provisions of
clauses (a) through (f) of Section 2.8.1 shall be applied, first, to the
prepayment of the Tranche B Term Loans and second, to the repayment of any
outstanding Revolving Loans (without any permanent reduction to the Revolving
Commitments).

 

(b)                                 Notwithstanding anything to the contrary in
Section 2.8.1 or 2.8.2(a), each Tranche B Term Loan Lender may, at its option,
decline up to 100% of the portion of any mandatory payment applicable to the
Tranche B Term Loans of such Lender; accordingly, with respect to the amount of
any mandatory prepayment described in Section 2.8.1 that is allocated to the
Tranche B Term Loans (such amounts, the “Mandatory Prepayment Amount”), on the
date specified in Section 2.8.1 for such prepayment (or if no date is specified,
the date on which such mandatory prepayment is to occur), the Borrower will (A)
give the Administrative Agent telephonic notice (promptly confirmed in writing)
requesting that the Administrative Agent prepare and provide to each Tranche B
Term Loan Lender a notice (each a “Prepayment Option Notice”) as described below
and (B) deposit with the Administrative Agent the Mandatory Prepayment Amount.

 

(c)                                  As promptly as practicable after receiving
such notice from the Borrower, the Administrative Agent will send to each
Tranche B Term Loan Lender a Prepayment Option Notice, which shall be
substantially in the form of Exhibit H, and shall include an offer by the
Borrower to prepay on the Prepayment Date the Tranche B Term Loans of such
Lender by an amount equal to the portion of the Mandatory Prepayment Amount
indicated in such Lender’s Prepayment Option Notice as being applicable to such
Lender’s Tranche B Term Loans. The “Prepayment Date” in respect of any
Prepayment Option Notice shall be the date which is the date which is five
Business Days after the date of such Prepayment Option Notice. 

 

(d)                                 On the Prepayment Date, the Administrative
Agent shall (A) apply the Mandatory Prepayment Amount toward prepayment of the
outstanding Tranche B Term Loans in respect of which Lenders have accepted
mandatory prepayment as described above and (B) return the remaining portion of
the Mandatory Prepayment Amount not accepted by the Tranche B Term Loan Lenders
to the Borrower; provided, that in the case of Net Cash Proceeds arising from
the sale of Collateral returned to the Borrower pursuant to clause (B) above,
either (x) the Borrower shall then apply such Net Cash Proceeds as a voluntary
prepayment of the Tranche B Term Loan pursuant to Section 2.8.1(a) or (y) the
Revolving Credit Commitments shall be permanently reduced by the amount of such
Net Cash Proceeds.

 

12

--------------------------------------------------------------------------------


 

SECTION 2.9.                                       Interest Payments.  Interest
on all Loans shall accrue and be payable in accordance with this Section 2.9.

 

SECTION 2.9.1.                             Rates.  From the date any Loan is
made to the date the principal amount of such Loan is repaid in full, interest
shall accrue on the outstanding principal amount of such Loan at a rate per
annum:

 

(a)                                  on that portion of the outstanding
principal amount thereof maintained from time to time as a Base Rate Loan, equal
to the Base Rate from time to time in effect, plus, in the case of any Revolving
Loan, the then Applicable Base Rate Margin, and, in the case of any Tranche B
Term Loan, 2.00%; and

 

(b)                                 on that portion of the outstanding principal
amount thereof maintained from time to time as a Eurodollar Rate Loan, during
each Interest Period applicable thereto, equal to the sum of the Eurodollar Rate
(Adjusted) for such Interest Period, plus, in the case of any Revolving Loan,
the then Applicable Eurodollar Rate Margin, and, in the case of any Tranche B
Term Loan, 3.00%.

 

SECTION 2.9.2.                                      Default Rate.  If all or a
portion of the principal amount of any Loan or Reimbursement Obligation shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), all outstanding Loans and Reimbursement Obligations (whether or not
overdue) (to the extent legally permitted) shall bear interest at a rate per
annum that is equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to Base Rate Loans under the Revolving Credit Facility plus 2% (the
“Default Rate”).  If all or a portion of any interest payable on any Loan or
Reimbursement Obligation or any commitment fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the Default Rate.

 

SECTION 2.9.3.                                      Payment Dates.  Interest
accrued on each Loan shall be payable, without duplication:

 

(a)                                  with respect to any Revolving Loans, on the
Revolving Commitment Termination Date;

 

(b)                                 with respect to any Tranche B Term Loan, on
the date specified in Section 2.8.1;

 

(c)                                  in the case of any Loan:

 

(i)                                     on that portion of the outstanding
principal amount thereof maintained as a Base Rate Loan, on the last day of each
Fiscal Quarter, commencing with the first such day following the Closing Date;

 

(ii)                                  on that portion of the outstanding
principal amount thereof maintained as a Eurodollar Rate Loan, on the last day
of each applicable Interest

 

13

--------------------------------------------------------------------------------


 

Period and, if such Interest Period shall exceed three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period (or, if there is no numerically corresponding day in such
subsequent month or if such numerically corresponding day is not a Business Day,
on the next preceding Business Day); and

 

(d)                                 on that portion of any Loans the maturity of
which is accelerated pursuant to Section 7.2, immediately upon such
acceleration.

 

Interest accrued on the principal amount of each Loan or other monetary
Obligation arising under this Agreement or any other Loan Document after the
date such amount is due and payable (whether on the Revolving Commitment
Termination Date, upon acceleration or otherwise) shall be payable upon demand.

 

SECTION 2.9.4.                                      Rate Determinations.

 

(a)                                  All determinations by the Administrative
Agent of any rate of interest applicable to any Loan or other monetary
Obligation shall be presumptive evidence of such rate.

 

(b)                                 If the Administrative Agent shall have
determined that for any reason adequate and reasonable means do not exist for
ascertaining the IBO Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan or that the IBO Rate applicable pursuant to
Section 2.9.1 for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to the
Lenders of funding such Loan, the Administrative Agent will immediately give
notice of such determination to the Borrower and each Lender.  Thereafter, the
obligation of the Lenders to make or continue Eurodollar Rate Loans hereunder,
or permit the conversion of Base Rate Loans into Eurodollar Rate Loans, shall be
suspended until the Administrative Agent revokes such notice in writing promptly
after determining that the circumstances relating to its determination that
adequate and reasonable means do not exist for ascertaining the IBO rate no
longer exist and no new such circumstances have come into being.  Upon receipt
of such notice, the Borrower may revoke any Notice of Borrowing or
Continuation/Conversion Notice then submitted by it; provided, however, that
such revocation shall not cause the Borrower to be obligated to reimburse the
Lenders for costs under Section 2.11 in connection with such revocation.  If the
Borrower does not revoke such notice, the Lenders shall make, convert or
continue the Loans, as originally proposed by the Borrower, in the amount
specified in the applicable notice submitted by the Borrower, but such Loans
shall be made, converted or continued as Base Rate Loans.

 

(c)                                  On the date on which the aggregate unpaid
principal amount of Loans shall be reduced, by payment or prepayment or
otherwise, to less than $1,000,000, such Loans shall, if they are Eurodollar
Rate Loans, automatically convert into Base Rate Loans, and on and after such
date the right of the Borrower to convert Base Rate Loans into Eurodollar Rate
Loans shall terminate.  The Borrower shall be obligated to reimburse

 

14

--------------------------------------------------------------------------------


 

the Lenders for costs incurred in connection with such automatic conversion in
accordance with Section 2.11.

 

SECTION 2.10.                                 Increased Costs and Reduction of
Returns.

 

(a)                                  If any Issuing Lender or any Lender shall
determine that, due to either (i) the introduction of or any change (other than
any change by way of imposition of or increase in reserve requirements included
in the calculation of the IBO Rate) in or in the interpretation of any law or
regulation occurring after the Closing Date (other than a change in tax law) or
(ii) the compliance with any guideline or request (other than a guideline or
request relating to taxes) issued after the Closing Date from any central bank
or other Governmental Authority (whether or not having the force of law), there
shall be any increase in the cost to (including a reduction in the sum
receivable by) such Issuing Lender or such Lender of agreeing to make or making,
funding, continuing or maintaining any of its Loans as, or converting (or its
obligation to convert) any portion of the principal amount of any of its Loans
into, Eurodollar Rate Loans, or issuing, maintaining or participating in any
Letter of Credit, then the Borrower shall be liable for, and shall from time to
time, within fifteen (15) days after written demand therefor by the
Administrative Agent on behalf of such Issuing Lender or such Lender in the form
of a certificate as to such amounts, showing a calculation of such amounts in
reasonable detail, submitted to the Borrower and the Administrative Agent by
such Issuing Lender or such Lender which certificate shall be presumptive
evidence of such amounts (which demand the Administrative Agent hereby agrees to
deliver), immediately pay to the Administrative Agent for the account of such
Issuing Lender or such Lender, from time to time as specified by such Issuing
Lender or such Lender, additional amounts as are sufficient to compensate such
Issuing Lender or such Lender for such increased cost (including such reduced
amount).

 

(b)                                 If any Issuing Lender or any Lender shall
have determined that (i) the introduction after the Closing Date of any Capital
Adequacy Regulation, (ii) any change after the Closing Date in any Capital
Adequacy Regulation, (iii) any change after the Closing Date in the
interpretation or administration of any Capital Adequacy Regulation by any
central bank or other Governmental Authority charged with the interpretation or
administration thereof, or (iv) compliance by such Issuing Lender or such Lender
(or its Applicable Lending Office) or any corporation controlling such Issuing
Lender or such Lender, with any Capital Adequacy Regulation issued after the
Closing Date, in any such case affects or would affect the amount of capital
required or expected to be maintained by such Issuing Lender or such Lender or
any corporation controlling such Issuing Lender or such Lender and (taking into
consideration such Issuing Lender’s or such Lender’s or such corporation’s
policies with respect to capital adequacy and such Issuing Lender’s or such
Lender’s desired return on capital) determines that the amount of such capital
is increased as a consequence of its commitment to issue, its issuance of or
participation in any Letter of Credit or its Commitments, Loans, credits or
obligations under this Agreement, then, within fifteen (15) days after written
demand therefor by the Administrative Agent on behalf of such Issuing Lender or
such Lender in the form of a certificate as to such amounts, showing a
calculation of such amounts in reasonable detail, submitted to the Borrower and
the

 

15

--------------------------------------------------------------------------------


 

Administrative Agent by such Issuing Lender or such Lender which certificate
shall be presumptive evidence of such amounts (which demand the Administrative
Agent hereby agrees to deliver), the Borrower shall pay to the Administrative
Agent for the account of such Issuing Lender or such Lender, from time to time
as specified by such Issuing Lender or such Lender, additional amounts as are
sufficient to compensate such Issuing Lender or such Lender or such corporation
for such increase.

 

(c)                                  Without limiting the generality of clauses
(a) and (b) of this Section 2.10, in the event that any Issuing Lender, in
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) or any Capital
Adequacy Regulation issued after the Closing Date, or as a result of any change
after the Closing Date in the interpretation or administration of any such
guideline or Capital Adequacy Regulation by any central bank or Governmental
Authority charged with the interpretation or administration thereof, determines
that a Performance Letter of Credit should have been characterized at the time
of issuance thereof or should be recharacterized as a Financial Letter of
Credit, then the Borrower shall be liable for, and shall from time to time, upon
demand therefor by such Issuing Lender in the form of a certificate as to such
amounts, showing a calculation of such amounts in reasonable detail, submitted
to the Borrower and the Administrative Agent by such Issuing Lender, which
certificate shall be presumptive evidence of such amounts (with a copy to the
Administrative Agent), within fifteen (15) days after written demand therefor by
the Administrative Agent on behalf of such Issuing Lender (which demand the
Administrative Agent hereby agrees to deliver), pay to the Administrative Agent,
for the account of such Issuing Lender, from time to time as specified by such
Issuing Lender, such additional amounts as are sufficient to cause such Issuing
Lender to receive Letter of Credit Fees under Section 3.3(a) from the date of
issuance or recharacterization, as the case may be.

 

(d)                                 Each Issuing Lender and each Lender agree to
notify the Borrower and the Administrative Agent in writing promptly of any
circumstances that would cause the Borrower to pay additional amounts pursuant
to this Section 2.10, provided that the failure to give such notice shall not
affect the Borrower’s obligation to pay such additional amounts hereunder. 
Notwithstanding anything to the contrary in this Section 2.10, the Borrower
shall have no obligation to pay any additional amounts under clause (a), (b) or
(c) of this Section 2.10 unless the claiming Issuing Lender or Lender shall have
made demand upon the Borrower for such additional amounts within six (6) months
after the claiming Issuing Lender or Lender obtained knowledge of the
circumstances that would cause the Borrower to pay such additional amounts;
provided, however, that the foregoing limitation shall not apply to any such
additional amounts arising out of the retroactive application of any law,
regulation, rule guideline or directive within such six (6) month period.  A
Lender or Issuing Lender shall be deemed to have obtained knowledge of any
circumstances that would cause the Borrower to pay such additional amounts if
any rules with respect to such increase have been published in the Federal
Register and such knowledge shall be deemed to have been obtained on the later
of the date when such new rule (i) is published in the Federal Register and (ii)
becomes effective.  Without prejudice to the survival of any other agreement of
the Borrower

 

16

--------------------------------------------------------------------------------


 

hereunder, the agreements and obligations of the Borrower in this Section 2.10
shall survive the payment of all other Obligations.

 

(e)                                  If the Borrower is required to pay
additional amounts to any Lender or the Administrative Agent pursuant to Section
2.10, then such Lender shall use its reasonable best efforts (consistent with
legal and regulatory restrictions) to take such actions (including, if
applicable, to change the jurisdiction of its Applicable Lending Office) so as
to minimize any such additional payment by the Borrower which may thereafter
accrue if such change in the judgment of such Lender is not otherwise
disadvantageous to such Lender.

 

SECTION 2.11.                                 Funding Losses.  In the event any
Lender shall incur any loss or expense (including any loss or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to make, continue or maintain any portion of the principal amount
of any Loan as, or to convert any portion of the principal amount of any Loan
into, a Eurodollar Rate Loan) as a result of:

 

(a)                                  repayment or prepayment of the principal
amount of any Eurodollar Rate Loans on a date other than the last day of the
Interest Period applicable thereto, whether pursuant to Section 2.8 or
otherwise, or the compulsory assignment of a Eurodollar Rate Loan of a
Non-Consenting Lender pursuant to Section 9.1;

 

(b)                                 any conversion of all or any portion of the
outstanding principal amount of any Eurodollar Rate Loans to Base Rate Loans
prior to the expiration of the Interest Period then applicable thereto;

 

(c)                                  any Loans not being made as Eurodollar Rate
Loans in accordance with the Notice of Borrowing therefor (except in the event
of a revocation of a Notice of Borrowing pursuant to Section 2.9.4 (b)); or

 

(d)                                 any Loans not being continued as, or
converted into, Eurodollar Rate Loans in accordance with the
Continuation/Conversion Notice given therefor, then, upon the request by the
Administrative Agent on behalf of such Lender in the form of a certificate as to
such amounts, showing a calculation of such amounts in reasonable detail,
submitted to the Borrower and the Administrative Agent by such Lender, which
shall be presumptive evidence of such amounts (which request the Administrative
Agent hereby agrees to deliver), the Borrower shall pay to the Administrative
Agent for the account of such Lender such amount as will (in the reasonable
determination of such Lender) reimburse such Lender for such loss or expense. 
Solely for purposes of calculating amounts payable by the Borrower to such
Lenders under this Section 2.11, each Eurodollar Rate Loan made by a Lender (and
each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the rate used in determining the IBO
Rate for such Eurodollar Rate Loan by a matching deposit or other borrowing in
the interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan is in fact so funded.  Any
claim by a Lender for reimbursement under this Section 2.11 shall be set forth
in a certificate delivered by such Lender to the Borrower and the Administrative
Agent

 

17

--------------------------------------------------------------------------------


 

showing in reasonable detail the basis for such calculation and shall be
presumptive evidence of such amounts.  The agreements and obligations of the
Borrower in this Section 2.11 shall survive the payment of all other
Obligations.

 

(e)                                  If the Borrower is required to pay
additional amounts to any Lender or the Administrative Agent pursuant to Section
2.11, then such Lender shall use its reasonable best efforts (consistent with
legal and regulatory restrictions) to take such actions (including, if
applicable, to change the jurisdiction of its Applicable Lending Office) so as
to minimize any such additional payment by the Borrower which may thereafter
accrue if such change in the judgment of such Lender is not otherwise
disadvantageous to such Lender.

 

SECTION 2.12.                                 Illegality.

 

(a)                                  If any Lender shall determine that the
introduction of any Applicable Law, or any change in any Applicable Law or in
the interpretation or administration thereof, has made it unlawful, or that any
central bank or other Governmental Authority has asserted that it is unlawful,
for any Lender or its Applicable Lending Office to make Eurodollar Rate Loans,
then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, the obligation of that Lender to make, convert into or
continue Eurodollar Rate Loans, shall be suspended until such Lender shall have
notified the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.

 

(b)                                 If a Lender shall determine that it is
unlawful to maintain any Eurodollar Rate Loan, the Borrower shall prepay in full
all Eurodollar Rate Loans of that Lender then outstanding, together with
interest accrued thereon, or convert such Eurodollar Rate Loans into Base Rate
Loans, either on the last day of the Interest Period thereof if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, upon request therefor if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans until the last day of the Interest Period,
together with any amounts required to be paid in connection therewith pursuant
to Section 2.11.

 

(c)                                  If the Borrower is required to prepay any
Eurodollar Rate Loan immediately as provided in Section 2.12(b), then
concurrently with such prepayment, the Borrower shall borrow from the affected
Lender, in the amount of such repayment, a Base Rate Loan.

 

(d)                                 If the obligation of any Lender to make or
maintain Eurodollar Rate Loans has been terminated, the Borrower may elect, by
giving notice to such Lender through the Administrative Agent that all Loans
which would otherwise be made by such Lender as Eurodollar Rate Loans shall
instead be Base Rate Loans.

 

(e)                                  Before giving any notice to the
Administrative Agent pursuant to this Section 2.12, the affected Lender shall
designate a different Eurodollar Office with respect to its Eurodollar Rate
Loans if such designation will avoid the need for giving

 

18

--------------------------------------------------------------------------------


 

such notice or making such demand and will not, in the judgment of such Lender,
be illegal or otherwise disadvantageous to such Lender.

 

(f)                                    If the Borrower is required to pay
additional amounts to any Lender or the Administrative Agent pursuant to Section
2.12, then such Lender shall use its reasonable best efforts (consistent with
legal and regulatory restrictions) to take such actions (including, if
applicable, to change the jurisdiction of its Applicable Lending Office) so as
to minimize any such additional payment by the Borrower which may thereafter
accrue if such change in the judgment of such Lender is not otherwise
disadvantageous to such Lender. 

 

SECTION 2.13.                                 Right of the Lenders to Fund
through Other Offices.  Each Lender may, if it so elects, fulfill its commitment
as to any Eurodollar Rate Loan by causing a foreign branch or affiliate of such
Lender to make such Loan; provided that in such event for the purposes of this
Agreement such Loan shall be deemed to have been made by such Lender and the
obligation of the Borrower to repay such Loan shall nevertheless be to such
Lender and shall be deemed held by it, to the extent of such Loan, for the
account of such branch or affiliate.

 

SECTION 2.14.                                 Commitment Fee and Fee Obligations
Generally.

 

(a)                                  Commitment Fee.  The Borrower agrees to pay
to the Administrative Agent, for the account of each Lender, a commitment fee
(the “Commitment Fee”) in an amount equal to the product of (i) the Applicable
Commitment Fee Percentage multiplied by (ii) the daily average amount by which
the Revolving Commitment Amount exceeds the sum of the outstanding principal
balance of the Revolving Loans plus the then Letter of Credit Obligations, for
the period from the Closing Date until the Revolving Commitment Termination
Date.  The Commitment Fee shall be payable quarterly in arrears on the last day
of each Fiscal Quarter for the Fiscal Quarter then ended and on the Revolving
Commitment Termination Date.  Solely for purposes of calculating the Commitment
Fee under this Section 2.14(a), the equivalent in Dollars of the undrawn face
amount of each Letter of Credit made in an Alternative Currency shall be
determined on the date of issuance of such Letter of Credit and shall be
redetermined as of the last Business Day of each calendar month thereafter
during which such Letter of Credit remains outstanding, with no interim
adjustments with respect to any fluctuations in the value of such Alternative
Currency.

 

(b)                                 Other Fees.  The Borrower agrees to pay to
the Administrative Agent the fees in the amounts and on the dates from time to
time agreed to in writing by the Borrower and the Administrative Agent.

 

(c)                                  Fee Obligations.  The obligation of the
Borrower to pay the fees described in this Section 2.14, and the Letter of
Credit Fees described in Section 3.3, shall be in addition to, and not in lieu
of, the obligation of the Borrower to pay interest and expenses and other
amounts otherwise described in this Agreement.  The fees described in this
Section 2.14 shall be fully earned on the earlier of the date paid or

 

19

--------------------------------------------------------------------------------


 

accrued and shall be non-refundable.  The Letter of Credit Fees and the fees
described in this Section 2.14 shall bear interest, if not paid when due, at the
Default Rate.

 

SECTION 2.15.                                 Payments and Computations.

 

(a)                                  Allocation.  All payments by the Borrower
pursuant to this Agreement or any other Loan Document, whether in respect of
principal of or interest on Loans or other Obligations, shall be made by the
Borrower in Dollars no later than 1:00 P.M.  (Chicago time) on the day when due
to the Administrative Agent in same day funds.  All payments in respect of
principal of or interest on Loans or Letter of Credit Obligations shall (unless
otherwise specified herein) be made by the Borrower to the Administrative Agent
for the account of the Lenders pro rata according to the respective unpaid
principal amounts of the Loans made by them or to their respective participation
or other interests in such Letter of Credit Obligations, as the case may be. 
The payment of all fees referred to in Section 2.14 and Section 3.3 shall
(unless otherwise specified therein) be made by the Borrower to the
Administrative Agent for the account of the Lenders entitled thereto.  All other
amounts payable to the Administrative Agent or any Lender under this Agreement
or any other Loan Document shall be paid to the Administrative Agent for the
account of the Person entitled thereto.  Upon its acceptance of an Assignment
and Acceptance and recording of the information contained therein in the
Register pursuant to Section 9.7(d), from and after the effective date specified
in such Assignment and Acceptance, the Administrative Agent shall make all
payments hereunder in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.  The Administrative Agent shall
promptly remit to each Lender in immediately available funds and in Dollars such
Lender’s share of all such payments received by the Administrative Agent for the
account of such Lender.

 

(b)                                 All computations of interest or fees
hereunder or under any other Loan Document shall be made by the Administrative
Agent on the basis of a year of 360 days, except that, with respect to Base Rate
Loans (other than Base Rate Loans with respect to which the rate of interest is
calculated on the basis of the Federal Funds Rate), the interest thereon shall
be calculated on the basis of a year of 365 or 366 days, as the case may be, in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or fees are
payable.  Each determination by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(c)                                  Whenever any payment hereunder shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or fees, as the case
may be; provided if such extension would cause payment of interest on or
principal of Eurodollar Rate Loans to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

 

20

--------------------------------------------------------------------------------


 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Lenders hereunder that the Borrower will not make such payment in full,
the Administrative Agent may assume that the Borrower has made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.

 

(e)                                  All payments of principal, interest, fees
and all expenses and other amounts due hereunder or under any other Loan
Document payable to the Lenders shall be made without condition and in same day
funds and delivered to the Administrative Agent on the date thereof not later
than the applicable cut-off time described in Section 2.15(a), and funds
received by the Administrative Agent after that time shall be deemed to have
been paid on the next succeeding Business Day.

 

(f)                                    Subject to the provisions of Section
2.8.2, each payment of principal shall be applied to such Loans as the Borrower
shall direct by notice received by the Administrative Agent on or before the
date of such payment or, in the absence of such notice, first, to the unpaid
principal amount of any outstanding Base Rate Loans, second, to the unpaid
principal amount of any outstanding Eurodollar Rate Loans with those Eurodollar
Rate Loans which have earlier expiring Interest Periods being repaid prior to
those which have later expiring Interest Periods, and then as the Administrative
Agent shall determine in its discretion.  Concurrently with each remittance to
any Lender of its share of any such payment, the Administrative Agent shall
advise such Lender as to the application of such payment.

 

SECTION 2.16.                                 Taxes.

 

(a)                                  Subject to Section 2.16(d), any and all
payments by the Borrower to each Lender or the Administrative Agent under this
Agreement shall be made free and clear of, and without, unless required by
Applicable Law (in which case Section 2.16(d) shall apply), deduction or
withholding for, any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender and the Administrative Agent, such taxes
(including income taxes or franchise taxes) as are imposed on or measured by
each Person’s net income (including branch profits taxes), and franchise taxes
are imposed on it by the jurisdiction under the laws of which such Lender or the
Administrative Agent, as the case may be, is organized or maintains any
Applicable Lending Office or any political subdivision of the foregoing (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”).

 

21

--------------------------------------------------------------------------------


 

(b)                                 In addition, the Borrower shall pay any
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies which arise from any payment made hereunder or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement or any other Loan Documents other than amounts as are being
contested in good faith (hereinafter referred to as “Other Taxes”).

 

(c)                                  Subject to Section 2.16(g), the Borrower
shall indemnify and hold harmless each Lender and the Administrative Agent for
the full amount of Taxes or Other Taxes paid by Lender or the Administrative
Agent as a result of its Commitment, any Loans made by it hereunder, or
otherwise in connection with its participation in this Agreement and any
liability (including penalties, interest, additions to tax and expenses) arising
therefrom or with respect thereto (other than liability resulting from the gross
negligence, bad faith or willful misconduct of such Lender or the Administrative
Agent), whether or not such Taxes or Other Taxes were correctly or legally
asserted.  Payment under this indemnification shall be made within thirty (30)
days from the date Lender or the Administrative Agent makes written demand
therefor in the form of a certificate as to such amounts, showing a calculation
of such amounts in reasonable detail, submitted to the Borrower and the
Administrative Agent by such Lender, which shall be presumptive evidence of such
amounts, which written demand shall be made no sooner than thirty (30) days
prior to the date Lender intends to pay such Taxes or Other Taxes and no later
than ninety (90) days after such payment.

 

(d)                                 If the Borrower shall be required by law to
deduct or withhold any Taxes or Other Taxes from or in respect of any sum
payable hereunder to any Lender or the Administrative Agent, then, subject to
Section 2.16(g):

 

(i)                                     the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.16) such Lender or
the Administrative Agent, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made;

 

(ii)                                  the Borrower shall make such deductions;
and

 

(iii)                               the Borrower shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law.

 

(e)                                  Within thirty (30) days after the date of
any payment by the Borrower of Taxes or Other Taxes, the Borrower shall furnish
to the Administrative Agent the original or a certified copy of a receipt
evidencing payment thereof, or other evidence of payment reasonably satisfactory
to the Administrative Agent.

 

(f)                                    Each Lender other than a Lender which is
(1) a U.S. person (within the meaning of IRC Section 7701(a)(30)) and (2)
treated as a corporation for U.S. federal income tax purposes agrees that:

 

(i)                                     it shall, no later than the Closing Date
(or, in the case of a Lender which becomes a party hereto pursuant to Section
9.7 after the Closing

 

22

--------------------------------------------------------------------------------


 

Date, the date upon which Lender becomes a party hereto) deliver to the Borrower
through the Administrative Agent two accurate and complete signed originals of
IRS Form W-9, Form W-8BEN or W-8 ECI or any successor thereto, in each case
(“Withholding Forms”) indicating that the Lender is on the date of delivery
thereof exempt from United States withholding tax and entitled to receive
payments under this Agreement free from withholding of United States Federal
income tax;

 

(ii)                                  if at any time the Lender makes any
changes necessitating a new Withholding Form, it shall with reasonable
promptness deliver to the Borrower through the Administrative Agent in
replacement for, or in addition to, the forms previously delivered by it
hereunder, two accurate and complete signed originals of Withholding Forms
indicating that the Lender is on the date of delivery thereof exempt from United
States withholding tax and entitled to receive all payments under this Agreement
free from withholding of United States Federal income tax;

 

(iii)                               it shall, before or promptly after the
occurrence of any event (including the passing of time but excluding any event
mentioned in clause (ii) above) requiring a change in or renewal of the most
recent Withholding Forms previously delivered by such Lender, deliver to the
Borrower through the Administrative Agent two accurate and complete original
signed copies of Withholding Forms in replacement for the forms previously
delivered by the Lender; and

 

(iv)                              it shall, promptly upon the Borrower’s or the
Administrative Agent’s reasonable request to that effect, deliver to the
Borrower or the Administrative Agent (as the case may be) such other forms or
similar documentation as may be required from time to time by any applicable
law, treaty, rule or regulation in order to establish such Lender’s tax status
for withholding purposes.

 

(g)                                 The Borrower will not be required to pay any
amounts in respect of United States Federal income tax pursuant to Section
2.16(c) or Section 2.16(d) to any Lender for the account of any Applicable
Lending Office of such Lender:

 

(i)                                     if the obligation to pay such additional
amounts would not have arisen but for a failure by such Lender to comply with
its obligations under Section 2.16(f) in respect of such Applicable Lending
Office;

 

(ii)                                  if such Lender shall have delivered to the
Borrower a Withholding Form in respect of such Applicable Lending Office
pursuant to Section 2.16(f), and such Lender shall not at any time be entitled
to exemption from deduction or withholding of United States Federal income tax
in respect of payments by the Borrower hereunder for the account of such
Applicable Lending Office for any reason other than a change in United States
law or regulations or in the official interpretation of such law or regulations
by any governmental

 

23

--------------------------------------------------------------------------------


 

authority charged with the interpretation or administration thereof (whether or
not having the force of law) after the date of delivery of such Withholding
Form; or

 

(iii)                               if the Lender shall have delivered to the
Borrower a Withholding Form in respect of such Applicable Lending Office
pursuant to Section 2.16(f), and such Lender shall not at any time be entitled
to exemption from deduction or withholding of United States Federal income tax
in respect of payments by the Borrower hereunder for the account of such
Applicable Lending Office for any reason other than a change in United States
law or regulations or any applicable tax treaty or regulations or in the
official interpretation of any such law, treaty or regulations by any
governmental authority charged with the interpretation or administration thereof
(whether or not having the force of law) after the date of delivery of such
Withholding Form.

 

(h)                                 If the Borrower is required to pay
additional amounts to any Lender or the Administrative Agent pursuant to Section
2.16(d), then such Lender shall use its reasonable best efforts (consistent with
legal and regulatory restrictions) (including changing the jurisdiction of its
Applicable Lending Office) so as to eliminate any such additional payment by the
Borrower which may thereafter accrue if such change in the judgment of such
Lender is not otherwise disadvantageous to such Lender.

 

(i)                                     If the Administrative Agent or any
Lender determines that it has received a refund or direct credit in respect of
and specifically associated with any Taxes or Other Taxes as to which it has
been indemnified by the Borrower, or with respect to which the Borrower has paid
additional amounts, it shall promptly notify the Borrower of such refund or
direct credit and shall within 30 days from the date of receipt of such refund
or benefit of such direct credit (including any interest paid or credited by the
relevant Governmental Authority attributable to such refund or direct credit) to
the Borrower but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower with respect to the Taxes or Other Taxes giving
rise to such refund or direct credit net of all out-of-pocket expenses of such
Person. 

 

(j)                                     Without prejudice to the survival of any
other agreement of the Borrower, the Lenders and the Administrative Agent
hereunder, the agreements and obligations of the Borrower, the Lenders and the
Administrative Agent contained in this Section 2.16 shall survive the payment of
all other Obligations.

 

SECTION 2.17.                                 Sharing of Payments, Etc.  If any
Lender shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise, but not including any payment
made from an assigning Lender to an assignee Lender or a Lender to a Participant
on account of an assignment of Loans or Participation) on account of the Loans
or the Letters of Credit (other than pursuant to Section 2.10, 2.11, 2.12(b),
2.16 or 3.3(b)) in excess of its ratable share of payments on account of such
Loans and/or the Letters of Credit obtained by all the Lenders entitled thereto,
such Lender shall forthwith purchase from the other Lenders notified of such
payment such participations in such Loans and/or Letters of Credit made by them
as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with

 

24

--------------------------------------------------------------------------------


 

each of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender, such purchase from each such
Lender shall be rescinded and each such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (a) the
amount of such Lender’s required repayment to (b) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered.  The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.17 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

 

SECTION 2.18.                                 Warranty.  Each Notice of
Borrowing pursuant to Section 2.4 and the delivery of each Letter of Credit
Request pursuant to Section 3.2, shall automatically constitute a warranty by
the Borrower to the Administrative Agent and each Lender to the effect that on
the date of such requested Borrowing or the issuance of the requested Letter of
Credit, as the case may be, (a) the warranties contained in the Loan Documents
(except to the extent changes in facts or conditions are expressly permitted or
required hereunder or thereunder) shall be true and correct in all material
respects as of such requested date as though made on the date thereof unless an
earlier date is so specified in such representation and warranty and (b) no
Event of Default or Default shall have then occurred and be continuing or will
result therefrom.

 

SECTION 2.19.                                 Conditions.  Notwithstanding any
other provision of this Agreement (other than as set forth in Section 3.4), (a)
no Lender shall be obligated to make any Loan, (b) no Lender shall be obligated
to convert into or permit the continuation at the end of the applicable Interest
Period of any Eurodollar Rate Loan, and (c) no Issuing Lender shall be obligated
to issue any Letter of Credit if, in any such case, an Event of Default or
Default exists or would result therefrom.

 

SECTION 2.20.                                 All Obligations Secured.  The
Loans, the Reimbursement Obligations, and all other Obligations of the Borrower
and each other Person to the Administrative Agent, any Issuing Lender, any
Lender or any other Secured Party, shall be secured by the Administrative
Agent’s Lien, for the benefit of the Secured Parties, on all of the Collateral
and by all other Liens heretofore, now, or at any time or times hereafter
granted by the Borrower or any other Person to the Administrative Agent, any
Issuing Lender, any Lender or any other Secured Party to secure any
Obligations.  The Borrower agrees that all of the rights of the Secured Parties
set forth in this Agreement shall apply to any modification, amendment or
restatement of, or supplement to, this Agreement, any supplements or exhibits
hereto, and the other Loan Documents, unless otherwise agreed in writing.

 

SECTION 2.21.                                 Use of Proceeds.  The Borrower
shall apply the proceeds of the Revolving Loans and the Tranche B Term Loans to
(a) to the general corporate purposes of the Borrower and its Subsidiaries,
(b) the financing of the Acquisition, (c) the

 

25

--------------------------------------------------------------------------------


 

payment of fees and expenses related to the Acquisition and (d) the refinancing
of the Debt in respect of the NASDI Acquisition Note and the Existing Credit
Agreement.

 

SECTION 2.22.                                 Assignment of Commitments Under
Certain Circumstances.  In the event that the Administrative Agent shall have
delivered a notice or certificate on behalf of any Lender pursuant to Section
2.10, 2.12 or 2.16, the Loan Parties shall be required to make additional
payments to any Lender under Section 2.16, or any Lender shall become a
Defaulting Lender, the Borrower shall have the right, at its own expense, upon
notice to such Lender and Administrative Agent, not later than sixty (60) days
following such Lender’s delivery of such notice or certificate, to require such
Lender or Defaulting Lender to transfer and assign, without recourse or
discount, in accordance with and subject to the restrictions contained in
Section 9.7, all of its interests, rights and obligations under this Agreement
(including, without limitation, its Commitments and its Percentage of the
Obligations) to one or more financial institutions chosen by the Borrower (and
approved by the Administrative Agent and the Issuing Bank, which approval shall
not be unreasonably withheld) which have agreed to so acquire and assume such
interests, rights and obligations.  A Lender shall not be required to make any
such transfer and assignment unless all Obligations owing to such Lender,
including, without limitation, those arising under Sections 2.10, 2.12 and 2.16,
have been paid in full and such Lender shall have no further obligations with
respect to its Commitments, and no Lender shall be required to make any such
transfer and assignment if prior thereto the circumstances entitling the
Borrower to require such a transfer and assignment cease to apply as a result of
such Lender’s withdrawing its notice or certificate pursuant to Section 2.10,
2.12 or 2.16, as applicable.

 

ARTICLE III.
LETTERS OF CREDIT

 

SECTION 3.1.                                       Commitment for Letters of
Credit.  Prior to the Closing Date, Bank of America, as “Issuing Lender” under
the Existing Credit Agreement has issued the Existing L/Cs, which from and after
the Closing Date, shall constitute Letters of Credit hereunder.  Subject to the
terms and conditions hereof, each Issuing Lender hereunder, in reliance on the
agreements of the other Revolving Lenders, set forth in Section  3.4, agrees to
issue letters of credit (the letters of credit issued on and after the Closing
Date pursuant to this Section 3 together with the Existing L/Cs, the “Letters of
Credit”) in Dollars or in Alternative Currencies for the account of the
Borrower, and each Lender severally agrees to participate in the Letters of
Credit (including Existing L/Cs) issued by each Issuing Lender hereunder, in a
Dollar equivalent amount equal to such Lender’s Revolving Credit Percentage,
from time to time, on any Business Day during the period commencing on the date
hereof, and continuing until the Revolving Commitment Termination Date in such
form as may be approved from time to time by the applicable Issuing Lender;
provided, that no Issuing Lender shall have any obligation to issue any Letter
of Credit if, after giving effect to such issuance, (i) the Letter of Credit
Obligations would exceed the Letter of Credit Availability or (ii) the aggregate
amount of Available Revolving Commitments would be less than zero.  Each Letter
of Credit shall expire no later than the earlier of (x) the fourth anniversary
of its date of issuance and (y) the date which is prior to the Revolving
Commitment Termination Date as in effect at the

 

26

--------------------------------------------------------------------------------


 

time of the issuance of the Letter of Credit; provided that any Letter of Credit
with a one-year term may provide for renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).

 

SECTION 3.2.                                       Issuance of Letters of
Credit.

 

(a)                                  The Borrower shall give the applicable
Issuing Lender prior written notice (a “Letter of Credit Request”) not later
than 11:00 A.M. (Chicago time) on the Business Day immediately preceding the
date on which the issuance or amendment of a Letter of Credit is requested or,
in the case of a requested Letter of Credit to be denominated in an Alternative
Currency, on the Business Day immediately preceding the date on which the
issuance or amendment of such a Letter of Credit requested (or, in either case,
such shorter time if consented to by the Administrative Agent and such Issuing
Lender), specifying:

 

(i)                                     the requested date for issuance or
amendment of such Letter of Credit, which shall be a Business Day;

 

(ii)                                  the expiry date of such Letter of Credit,
which shall be a Business Day;

 

(iii)                               the beneficiary of such Letter of Credit;

 

(iv)                              the aggregate face amount of such Letter of
Credit and the requested currency in which such Letter of Credit is to be
denominated;

 

(v)                                 whether the Letter of Credit to be issued is
a Financial Letter of Credit or a Performance Letter of Credit; and

 

(vi)                              the conditions for drawing to be included in
such Letter of Credit.

 

Each such Letter of Credit Request shall be by telecopier, telex or cable,
confirmed immediately in writing by mail, in substantially the form of Exhibit D
and executed by an authorized officer of the Borrower.

 

(b)                                 Upon receipt of a Letter of Credit Request,
the applicable Issuing Lender shall promptly send a copy thereof to the
Administrative Agent who shall then notify each Lender of the contents thereof. 
Upon satisfaction of the conditions precedent specified in Article IV hereof,
and subject to the provisions of Section 3.2(c), such Issuing Lender shall issue
the Letter of Credit requested to be issued by it or amend the Letter of Credit
requested to be amended, as the case may be, on the date specified in the Letter
of Credit Request; provided that no Issuing Lender shall issue or maintain a
Letter of Credit having an expiry date later than the date specified in Section
3.1.  Promptly after the issuance by an Issuing Lender of a Letter of Credit,
such Issuing Lender shall furnish a copy of such Letter of Credit to the
Administrative Agent and the Borrower.

 

27

--------------------------------------------------------------------------------


 

(c)                                  In the case of a requested Letter of Credit
to be denominated in an Alternative Currency, the obligation of the applicable
Issuing Lender to issue such Letter of Credit is subject to the confirmation by
such Issuing Lender to the Administrative Agent on the Business Day of the
requested date of such issuance that such Issuing Lender agrees to issue such
Letter of Credit in the requested Alternative Currency, which confirmation shall
be promptly forwarded by the Administrative Agent to the Borrower.  If such
Issuing Lender shall not have so provided to the Administrative Agent such
confirmation, the Administrative Agent shall promptly notify the Borrower that
such Issuing Lender has not provided such confirmation, and the Borrower’s
request for such Letter of Credit in such Alternative Currency shall be deemed
to have been thereupon withdrawn by the Borrower.

 

SECTION 3.3.                                       Letter of Credit Fee.  The
Borrower agrees to pay to the Administrative Agent (a) ratably for the account
of each Lender, a letter of credit fee for the term of such Letter of Credit at
the rate equal to the aggregate face amount outstanding of such Letter of Credit
multiplied by (i) in the case of Performance Letters of Credit, subject to
Section 2.10(c), the then Applicable Performance Letter of Credit Fee Percentage
and (ii) in the case of Financial Letters of Credit, the then Applicable
Financial Letter of Credit Fee Percentage, and (b) for the applicable Issuing
Lender’s own account (in addition to its Percentage of the fee payable to it as
a Lender, in accordance with clause (a) above), a letter of credit fee for the
term of such Letter of Credit .125 of 1% per annum (or such lower amount if
agreed to by the applicable Issuing Lender) based upon the aggregate face amount
outstanding of each such Letter of Credit and the applicable Issuing Lender’s
customary processing fees for the issuance, amendment or renewal of the Letter
of Credit.  The fee for any Letter of Credit issued by any Issuing Lender
hereunder, as determined in accordance with clauses (a) and (b) above (the
“Letter of Credit Fee”), shall be payable quarterly in arrears on the last day
of each Fiscal Quarter, on the Revolving Commitment Termination Date and on the
earliest of the cancellation, expiration or return of such Letter of Credit to
the applicable Issuing Lender; provided that if any Letter of Credit is canceled
and/or returned to the applicable Issuing Lender prior to the expiration
thereof, the Borrower shall from time to time, upon demand by such Issuing
Lender and/or any Lender therefor, immediately pay to such Issuing Lender and/or
such Lender additional amounts sufficient to compensate it for its expenses not
covered by a previously received Letter of Credit Fee.  A certificate as to the
amount of such expenses submitted to the Borrower and the Administrative Agent
by such Issuing Lender and/or such Lender, showing in reasonable detail the
calculation thereof, shall be presumptive evidence of such amount.

 

SECTION 3.4.                                       Obligations of the Lenders to
an Issuing Lender under a Letter of Credit.  Each Issuing Lender will notify the
Administrative Agent, and the Administrative Agent will thereupon notify each
other Lender, promptly upon presentation to it of a draft for payment drawn
under, or purporting to be drawn under, a Letter of Credit issued by it;
provided that the Administrative Agent and each Lender shall have received
notice by 2:00 P.M. (Chicago time) on the Business Day on which such Issuing
Lender intends to make payment of each such draft, to the extent that the
Borrower fails to provide funds therefor, each other Lender shall make payment
to the applicable Issuing Lender in immediately available funds and in Dollars
at the applicable

 

28

--------------------------------------------------------------------------------


 

Issuing Lender’s Domestic Lending Office of an amount equal to the Dollar
equivalent amount of such Issuing Lender’s payment multiplied by such other
Lender’s Revolving Credit Percentage.  The obligation of each Lender to make
payments to each Issuing Lender under this Section 3.4 shall be unconditional,
continuing, irrevocable and absolute regardless of whether or not any of the
conditions set forth in Article IV are then satisfied.  In the event that any
Lender fails to make payment to any Issuing Lender of any amount due under this
Section 3.4, such Issuing Lender shall be entitled to receive the principal and
interest otherwise payable to such Lender hereunder with respect to such amount
until such Issuing Lender receives such payment from such Lender; provided that
nothing contained in this sentence shall relieve such Lender of its obligation
to make payment to any Issuing Lender for such amounts in accordance with this
Section 3.4.

 

SECTION 3.5.                                       Reimbursement Obligation. 
The Borrower agrees unconditionally and irrevocably to pay to the Administrative
Agent in Dollars and in immediately available funds for the account of the
applicable Issuing Lender (and, to the extent such payments were made by the
Lenders pursuant to Section 3.4, for the account of such Lenders), upon demand
therefor by the Administrative Agent (which demand the Administrative Agent
hereby agrees to deliver), the Dollar equivalent amount of each payment which is
drawn under a Letter of Credit, or which purports to be so drawn (such
obligation of the Borrower being referred to herein as a “Reimbursement
Obligation” with respect to such Letter of Credit).  If at any time the Borrower
fails immediately to repay a Reimbursement Obligation pursuant to this Section
3.5, the Borrower shall be deemed to have requested a Revolving Loan which is a
Base Rate Loan, as of the date of the payment giving rise to the Reimbursement
Obligation, from each Lender, equal in amount to such Lender’s Revolving Credit
Percentage multiplied by the Dollar equivalent amount of the unpaid
Reimbursement Obligation, the proceeds of which shall be used to repay such
Reimbursement Obligation.  If, as a result of a Default or an Event of Default,
a Revolving Loan may not be made on a date on which such Loan would be deemed to
have been requested pursuant to the preceding sentence, the unpaid Dollar
equivalent amount of the Reimbursement Obligation shall bear interest at the
Default Rate and shall be payable on demand.  Regardless of the expiration date
of any Letter of Credit, the Borrower shall remain liable with respect to each
Letter of Credit and all letter of credit fees shall continue to accrue, until
the applicable Issuing Lender is released from liability by every Person which
is entitled to draw or demand payment under such Letter of Credit.

 

SECTION 3.6.                                       Representatives of
Beneficiaries.  Each Issuing Lender may receive, accept or pay as complying with
the terms of such Letter of Credit, any drafts or other documents, otherwise in
order, which may be signed by, or issued to, the administrator or executor of,
or the trustee in bankruptcy of, or the receiver for any of the property of, the
party in whose name such Letter of Credit provides that any drafts or other
document should be drawn or issued.

 

SECTION 3.7.                                       Responsibility of the
Administrative Agent, the Issuing Lenders and the Lenders.  None of the
Administrative Agent, any Issuing Lender or any Lender shall be liable or
responsible for:

 

29

--------------------------------------------------------------------------------


 

(a)                                  the use which may be made of the Letters of
Credit or for any acts or omissions of the beneficiary(ies) in connection
therewith;

 

(b)                                 the validity, sufficiency or genuineness of
documents, or of any endorsement(s) thereon, even if such documents should in
fact prove to be in any or all respects invalid, insufficient, fraudulent or
forged;

 

(c)                                  failure of any draft to bear any reference
or adequate reference to a Letter of Credit, or failure of documents to
accompany any draft at negotiation, or failure of any Person to surrender or to
take up a Letter of Credit or to send forward documents, apart from drafts
required by the terms of the relevant Letter of Credit, each of which
provisions, if contained in such Letter of Credit itself, it is agreed may be
waived by the applicable Issuing Lender;

 

(d)                                 errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph,
wireless, or otherwise, whether or not they may be in cipher; or

 

(e)                                  any other circumstances whatsoever in
making or failing to make payment under a Letter of Credit;

 

except only that the Borrower shall have a claim against an Issuing Lender, and
such Issuing Lender shall be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential, damages suffered by the
Borrower which are determined to be caused by (i) such Issuing Lender’s willful
misconduct, bad faith or gross negligence or (ii) such Issuing Lender’s willful
or grossly negligent failure to pay under the relevant Letter of Credit after
the presentation to such Issuing Lender by the relevant beneficiary of such
Letter of Credit of a sight draft and certificate strictly complying with the
terms and conditions of such Letter of Credit.

 

The happening of any one or more of the contingencies referred to in
subparagraphs (a), (b), (c), (d) or (e) above shall not affect, impair or
prevent the vesting of any of the rights or powers of the Issuing Lenders, the
Lenders or the Administrative Agent hereunder.  In furtherance and extension and
not in limitation of the specific provisions hereinbefore set forth, it is
hereby further agreed that any action, inaction or omission taken or suffered by
the Administrative Agent, any Issuing Lender or any Lender, under or in
connection with a Letter of Credit or the relative drafts, documents or assets,
if in conformity with such foreign or domestic laws, customs or regulations as
are applicable thereto and without willful misconduct, bad faith or gross
negligence, shall be binding upon the Borrower and shall not place the
Administrative Agent, any Issuing Lender or any Lender under any resulting
liability to the Borrower.  The word “assets” as used in this Section 3.7
includes goods and merchandise, as well as any and all documents relative
thereto, securities, funds, choses in action, and any and all other forms of
property, whether real, personal or mixed and any right or interest of the
Borrower therein or thereto.

 

30

--------------------------------------------------------------------------------


 

SECTION 3.8.                                       Modifications to Letters of
Credit.  In the event of any change or modification with respect to (a) the
amount or duration of any Letter of Credit, (b) the drawing, negotiation,
presentation, acceptance, or maturity of any drafts, acceptances or other
documents, or (c) any of the other terms or provisions of any Letter of Credit,
such being done at the request of the Borrower, this Agreement shall be binding
upon the Borrower in all respects with regard to the Letter of Credit so changed
or modified, inclusive of any action taken by the applicable Issuing Lender or
any Lender with respect to such Letter of Credit.

 

SECTION 3.9.                                       Uniform Customs and Practice
for Documentary Credits.  Except as otherwise expressly provided in this
Agreement or as the Borrower and the Lenders may otherwise expressly agree with
regard to, and prior to the issuance of, a Letter of Credit, the “Uniform
Customs and Practice for Documentary Credits (1993 Revision), International
Chamber of Commerce Publication No.  500,” as hereafter amended, revised,
supplemented, or replaced by other publication of similar effect, shall in all
respects be deemed a part hereof as fully as if incorporated herein and shall
apply to such Letter of Credit.

 

SECTION 3.10.                                 Indemnification.  The Borrower
hereby agrees to indemnify and hold harmless the Administrative Agent, each
Issuing Lender and each Lender from and against any and all claims, damages,
losses, liabilities, and reasonable out-of-pocket costs or expenses whatsoever
(in each case, excluding loss of anticipated profits) which the Administrative
Agent, an Issuing Lender or a Lender may incur (or which may be claimed against
the Administrative Agent, an Issuing Lender or a Lender by any Person) by reason
of or in connection with the execution and delivery or transfer of, or payment
or failure to pay under, any Letter of Credit; provided that the Borrower shall
not be required to indemnify any Issuing Lender for any claims, damages, losses,
liabilities, costs or expenses to the extent, but only to the extent, caused by
the willful misconduct, bad faith or gross negligence of such Issuing Lender,
the Administrative Agent or any Lender.  Nothing in this Section 3.10 is
intended to limit the reimbursement obligation of the Borrower contained in
Section 3.5 hereof.

 

SECTION 3.11.                                 Transitional Provisions.  The
Borrower, Bank of America, as “Administrative Agent,” and the Existing Lenders
are currently parties to the Existing Credit Agreement pursuant to which, among
other things, Bank of America, as “Issuing Lender” thereunder issued certain
“Letters of Credit” (as defined therein) for the account of the Borrower (to the
extent outstanding on the Closing Date and set forth on Schedule II, the
“Existing L/C’s”).  Each of the Existing L/C’s shall remain outstanding and
constitute Letters of Credit issued by an Issuing Lender for the account of the
Borrower pursuant to this Agreement on the Closing Date for all purposes under
this Agreement and any other Loan Document, including, for the purpose of the
accrual and payment of Letter of Credit Fees payable pursuant to Section 3.3 for
the remaining term of such Existing L/C’s (other than for customary processing
fees for the issuance, amendment or renewal of such Existing L/C’s occurring
prior to the Closing Date or relating to the deemed issuance thereof occurring
on the Closing Date).  All “Reimbursement Obligations” and other “Letter of
Credit Obligations” (as respectively defined in the Existing Credit Agreement)
which remain outstanding on the Closing Date

 

31

--------------------------------------------------------------------------------


 

with respect to the Existing L/C’s shall constitute Reimbursement Obligations
and Letter of Credit Obligations of the Borrower under this Agreement and shall
be included in the calculations of Availability and Letter of Credit
Availability.  Schedule II sets forth, as of the date hereof, the aggregate
outstanding face amount, identifying number, expiry date and name of the
beneficiary, with respect to each Existing L/C’s.

 

SECTION 3.12.                                 Currency Equivalents.  For all
purposes of this Agreement, (i) the equivalent in Dollars of any Alternative
Currency shall be determined by using the quoted spot rate at which the
applicable Issuing Lender (or its Affiliate) offers to exchange Dollars for such
Alternative Currency two Business Days prior to the date on which such
equivalent is to be determined and (ii) the equivalent in any Alternative
Currency of Dollars shall be determined by using the quoted spot rate at which
the applicable Issuing Lender (or its Affiliate) offers to exchange such
Alternative Currency for Dollars two Business Days prior to the date on which
such equivalent is to be determined.  Except as specified in Section 2.14(a),
the equivalent in Dollars of each Letter of Credit made in an Alternative
Currency shall be recalculated hereunder on each date that it shall be necessary
or desirable by any party to determine the amount of the Availability, the
Letter of Credit Availability, the Letter of Credit Obligations, the
Reimbursement Obligations, the Obligations or the face amount of any Letter of
Credit on such date.  Upon the request by any party hereto, the applicable
Issuing Lender shall promptly make such determination and notify such requesting
party of such determination.

 

ARTICLE IV.
CONDITIONS OF LENDING

 

SECTION 4.1.                                       Conditions Precedent to
Initial Borrowing and Initial Issuance of Letters of Credit.  The obligation of
each Lender on the Closing Date to make the Loans requested to be made by it and
the agreement of the Issuing Lenders to issue the initial Letters of Credit to
be issued or deemed issued on the Closing Date shall be subject to the
satisfaction of each of the following conditions precedent set forth in this
Section 4.1:

 

(a)                                  Delivery of Documents.  The Administrative
Agent shall have received counterparts of this Agreement and all other
agreements, documents and instruments described in the List of Closing Documents
attached hereto as Schedule IV (including legal opinions from counsel to the
Loan Parties substantially in the forms attached hereto as Exhibits F-1 and F-2,
and the Loan Parties hereby direct their counsel to prepare and deliver the same
to the Secured Parties), each duly executed, completed and acknowledged where
appropriate and in form and substance reasonably satisfactory to the Lenders and
in sufficient copies for each of the Lenders.

 

(b)                                 Financial Statements; Business Plan.  The
Administrative Agent shall have received (i) the financial statements described
in Section 5.1(f) and (ii) a satisfactory business plan for Fiscal Years
2003-2008.  It is understood that (i) any projections, budget or business plan
furnished to the Administrative Agent or any Lender are subject to significant
uncertainties and contingencies, which are beyond the control of

 

32

--------------------------------------------------------------------------------


 

Holdings and its Subsidiaries, (ii) no assurance is given by Holdings and its
Subsidiaries that such projections, budget or business plans will be realized,
and (iii) the actual results may differ from such projections and such
differences may be material.  Such financial statements shall show Adjusted
Consolidated EBITDA of the Borrower and its Subsidiaries for the twelve-month
period ended September 30, 2003 of not less than $59,000,000.

 

(c)                                  Lender Tax Forms.  The Administrative Agent
shall have received from each Lender required under Section 2.16 to deliver any
Withholding Form, two executed copies of the appropriate Withholding Forms or
such other forms or documents (or successor forms or documents) appropriately
completed, as may be applicable to establish the extent, if any, to which
payments to such Lender pursuant to this Agreement are exempt from withholding
or deduction of Taxes imposed by the United States government.

 

(d)                                 Certification of Debt to Adjusted
Consolidated EBITDA.  The Lenders shall have received a certificate of the chief
financial officer of the Borrower certifying on behalf of the Borrower that the
ratio of Debt of the Borrower and its Subsidiaries as of the Closing Date to
Adjusted Consolidated EBITDA of the Borrower and its Subsidiaries for the twelve
month period ended September 30, 2003 does not exceed 4.25 to 1.0, after giving
effect to the Transactions and the other transactions contemplated hereby.

 

(e)                                  Solvency Certificate.  The Administrative
Agent shall have received a solvency certificate from the chief financial
officer of the Borrower certifying on behalf of the Borrower that the Borrower
and its Subsidiaries on a consolidated basis, after giving effect to the
Transactions and the other transactions contemplated hereby, are Solvent.

 

(f)                                    Other Documents.  The Administrative
Agent shall have received such other approvals, opinions or documents as the
Administrative Agent or any Lender may reasonably request.

 

(g)                                 Satisfactory Legal Form.  All documents
executed or submitted pursuant hereto by or on behalf of the Borrower or any of
its Subsidiaries or any other Loan Party shall be in form and substance
reasonably satisfactory to the Administrative Agent and its counsel; the
Administrative Agent and its counsel shall have received all information,
approvals, opinions, documents or instruments as the Administrative Agent or its
counsel may reasonably request.

 

(h)                                 Evidence and Perfection of Liens; Allocation
of Collateral.  The Administrative Agent shall have received (i) such documents,
filings, recordings, or searches as the Administrative Agent may reasonably
request to evidence and perfect all Liens granted by the Collateral Documents
and (ii) such other evidence that all other actions, including, but not limited
to, the payment of all filing and recording fees and taxes, necessary or, in the
opinion of the Administrative Agent, desirable to perfect and protect the
priority of the security interests and liens created by the Collateral
Documents,

 

33

--------------------------------------------------------------------------------


 

and to enhance the Administrative Agent’s ability to preserve and protect its
interests in and access to the Collateral, have been taken or arrangements
satisfactory to the Administrative Agent are in place therefor.  The Lenders
shall have received, prior to the date hereof, an appraisal valuation by Merrill
Marine of the assets described in clauses (i) and (ii) of Section 2.20 and such
additional assets as may be agreed upon by the parties, and the equipment to be
allocated to the collateral described in such clauses shall have been so
allocated in a manner reasonably agreed by the Administrative Agent and the
Arrangers.

 

(i)                                     Termination of Existing Credit
Facilities; Payment of Existing Notes and NASDI Acquisition Note.  The
Administrative Agent shall have received evidence satisfactory to the
Administrative Agent that (i) all Debt and all other obligations of the Loan
Parties under the Existing Credit Agreement (other than contingent
indemnification and expense reimbursement obligations and obligations with
respect to Existing L/Cs) shall be repaid from the proceeds of the initial Loans
hereunder, and all agreements and instruments evidencing and securing such Debt
shall be terminated, (ii) the Existing Notes that have been tendered prior to
the Closing Date shall have been retired or repurchased in full in accordance
with the Trust Indenture Act and the terms of the Existing Notes Indenture, and
the Administrative Agent and the Arrangers shall have received evidence
reasonably satisfactory to them either that (x) an amount sufficient to redeem
the remaining Existing Notes not so retired or repurchased prior to the Closing
Date has been irrevocably deposited with The Bank of New York, as trustee under
the Existing Notes Indenture, in accordance with the terms of the Existing Note
Indenture for the purpose of redeeming the remaining Existing Notes or (y) the
remaining Existing Notes have been otherwise irrevocably called for redemption,
repurchase or retirement and the amounts required for such redemption,
repurchase or retirement irrevocably committed, set aside and/or defeased, as
may be agreed upon among the Administrative Agent, the Arrangers and the
Borrower, for the purpose of effecting such redemption, repurchase or
retirement, and (iii) the NASDI Acquisition Note shall have been repaid in full
and any commitments in respect thereof have been terminated.  In each case, the
Administrative Agent shall have received evidence satisfactory to it that, if
applicable, arrangements satisfactory to the Administrative Agent have been made
for the termination of Liens and security interests granted in connection with
the Debt described in clauses (i), (ii) and (iii) above.

 

(j)                                     Acquisition, etc.  The Administrative
Agent shall have received evidence reasonably satisfactory to it that (i) each
of the representations and warranties set forth in Section 5.1(v) are true and
accurate, (ii) that copies of a file-stamped certificate of merger with respect
to the Acquisition or other evidence reasonably satisfactory to the
Administrative Agent that such certificate of merger have been filed and all
waiting periods with respect to the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended, (and all other applicable laws and regulations) if
applicable, have expired or been waived with respect to the Acquisition and
related transactions, (iii) Holdings has received gross cash proceeds of at
least $96,700,000 from the Initial Capital Contribution and that all of such
proceeds have been contributed by Holdings to the equity capital of the
Borrower, (iv) that the Borrower has received gross cash proceeds of at least
$175,000,000 from the Note Issuance (less fees and expenses incurred by the

 

34

--------------------------------------------------------------------------------


 

Borrower in connection therewith, as contemplated by the Note Indenture) and
that such net proceeds shall have been released to the Borrower from escrow, (v)
that the Acquisition has been, or concurrently is being, consummated in
accordance with all applicable law for a purchase price satisfactory to the
Arrangers, (vi) that the fees and expenses to be incurred in connection with the
Acquisition and the financing thereof shall not exceed $17,000,000 and (vii)
that copies of all executed Related Documents (including all schedules and
exhibits thereto), each in form and substance reasonably satisfactory to the
Arrangers and the Administrative Agent, have been delivered to the
Administrative Agent.

 

(k)                                  Bonding and Intercreditor Agreements.  The
Administrative Agent shall have received a fully executed Intercreditor
Agreement which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders, and a certified copy of the Bonding
Agreement in existence on the Closing Date, which shall be in form and substance
reasonably satisfactory to the Administrative Agent.

 

(l)                                     Closing Fees, Expenses, etc.  The
Administrative Agent shall have received for its own account, or for the account
of each Lender, as the case may be, all fees then earned and due and payable
pursuant to Section 2.14 and all costs and expenses which have been invoiced and
are payable pursuant to Section 9.4.

 

(m)                               Ownership Structure, etc.  Each of the Lenders
shall be reasonably satisfied with the ownership structure and the shareholder
arrangements of the Borrower and each of the Guarantors, including, without
limitation, the charter and bylaws (or equivalent documents) of each Loan Party.

 

(n)                                 Equipment Financing.  Each Lender shall be
reasonably satisfied that the material terms of the Borrower’s Equipment
Financing Debt are substantially similar to those material terms disclosed to
the Arrangers prior to November 7, 2003.

 

(o)                                 Insurance.  The Lenders shall be satisfied
that the amount, types and terms and conditions of all insurance maintained by
Holdings, the Borrower and each of the Borrower’s Subsidiaries shall be
substantially similar to each such Person’s existing insurance and that such
insurance reasonably satisfies the requirements of Section 6.1.  The Lenders
shall have received endorsements naming the Administrative Agent, on behalf of
the Lenders, as additional insured or loss payee, as the case may be, under all
insurance policies to be maintained with respect to the properties of Holdings
the Borrower and the Borrower’s Subsidiaries forming part of the Collateral and
all liability policies required by the Loan Documents.

 

(p)                                 Anti-Terrorism Regulation.  To the extent
requested, the Arrangers and Lenders shall have received all documentation and
other information required by bank regulatory authorities under applicable “Know
Your Customer” and anti-money laundering rules and regulations, including
without limitation, the USA Patriot Act.

 

(q)                                 Other Conditions.  The conditions precedent
to each Borrowing as provided in Section 4.2 shall be satisfied on the Closing
Date.

 

35

--------------------------------------------------------------------------------


 

SECTION 4.2.                                       Conditions Precedent to Each
Borrowing and Each Issuance of a Letter of Credit.  The obligation (a) of each
Lender to make its initial Loans and each subsequent Loan and (b) of each
Issuing Lenders to issue its initial and each subsequent Letter of Credit (other
than the Existing L/C’s) and the Lenders’ obligations to participate in such
Letters of Credit shall be subject to each of the following conditions precedent
that on the date of each such Borrowing or the issuance of such Letter of
Credit:

 

(a)                                  the following statements shall be true and
correct (and each of the giving of an applicable Notice of Borrowing, or a
Letter of Credit Request, and the acceptance by the Borrower of the proceeds of
such Loan, or the issuance of such Letter of Credit, shall constitute a
representation and warranty by the Borrower that on the date of such Loan, or
the issuance of such Letter of Credit, such statements set forth in clauses (i)
through (iii) are true):

 

(i)                                     The representations and warranties
contained in Section 5.1 and in the other Loan Documents are true and correct in
all material respects on and as of the date of such Loan or the issuance of such
Letter of Credit, as the case may be, both before and after giving effect to
such Loan or the issuance of such Letter of Credit, and, in the case of any such
Loan, to the application of the proceeds therefrom, as though made on and as of
such date except for any representation or warranty which is specified as being
made as of an earlier date, in which case such representation or warranty shall
only speak as to such earlier date;

 

(ii)                                  No event has occurred and is continuing,
or would result from such Loan or the issuance of such Letter of Credit, as the
case may be, or, in the case of any such Loan, from the application of the
proceeds therefrom, which constitutes a Default or an Event of Default; and

 

(iii)                               (A) Revolving Loans outstanding plus the
Letters of Credit Obligations shall not exceed the Revolving Commitment Amount,
both before and after giving effect to such Loan and/or such Letter of Credit
and (B) in the case of the issuance of a Letter of Credit, the Letter of Credit
Obligations shall not exceed the Letter of Credit Availability, both before and
after giving effect to such Letter of Credit.

 

(b)                                 no law or regulation shall prohibit, and no
order, judgment or decree of any Governmental Authority shall enjoin, prohibit
or restrain, such Lender from making the requested Loan, or issuing or
participating in the requested Letter of Credit, as the case may be.

 

SECTION 4.3.                                       No Waiver.  In no event shall
any Lender’s making of any Loan or issuance of or participation in a Letter of
Credit hereunder at a time when any condition precedent to any Loan or Letter of
Credit, as specified in this Article IV, was not satisfied (a) constitute a
waiver of such condition by such Lender with respect to subsequently requested
Loans or Letters of Credit, or (b) to the extent such unsatisfied

 

36

--------------------------------------------------------------------------------


 

condition constituted a Default or Event of Default, constitute a waiver by any
Lender of such Default or Event of Default.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

SECTION 5.1.                                       Representations and
Warranties of the Loan Parties.  In order to induce the Lenders and the Issuing
Lenders to enter into this Agreement, and to make the Loans and issue, maintain
and/or participate in the Letters of Credit, each Loan Party which is a party
hereto represents and warrants to each Lender and each Issuing Lender as of the
Closing Date, and (unless specified to speak only as of a specified date) on and
as of the date of any Loan or the issuance, amendment or extension of any Letter
of Credit that:

 

(a)                                  Organization; Corporate Powers.  Each Loan
Party (i) is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization (except to the extent
that such Loan Party’s failure to be in good standing under such laws could not
reasonably be expected to have a Material Adverse Effect and except as otherwise
as a result of a transaction permitted under Section 6.2(a)(i)), (ii) is duly
qualified to do business as a foreign corporation and in good standing under the
laws of each jurisdiction in which such qualification and good standing are
necessary in order for it to conduct its business and own its property as
heretofore conducted and owned (except such jurisdictions where failure to so
qualify could not reasonably be expected to have a Material Adverse Effect), and
(iii) has all requisite corporate power to conduct its business, to own and
operate its property and to execute, deliver and perform all of its obligations
under the Loan Documents and other Transaction Documents to which it is a party.

 

(b)                                 Authorizations; Enforceability.  Each Loan
Party has the requisite corporate authority to execute, deliver and perform each
of the Loan Documents and other Transaction Documents executed by it.  Each of
the Loan Documents and other Transaction Documents to which any Loan Party is
party has been duly executed and delivered by such Loan Party and constitutes
the legal, valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and to general principles of equity, regardless of whether enforcement
is sought in a proceeding at law or in equity.

 

(c)                                  No Conflict.  The execution, delivery
and/or performance by each Loan Party of each Loan Document and other
Transaction Document to which it is a party do not and will not, by the lapse of
time, the giving of notice or otherwise, (i) constitute a violation of any
Applicable Law or a breach of any provision contained in such party’s charter or
by-laws or contained in any material agreement, instrument or document to which
Holdings, the Borrower or any of the Borrower’s Subsidiaries is a party or by
which it is bound or (ii) result in or require the creation or imposition of any
Lien whatsoever upon any of the properties or assets of Holdings or any of its
Subsidiaries (other than Liens granted pursuant to the Collateral Documents).

 

37

--------------------------------------------------------------------------------


 

(d)                                 Approvals.  No approval, consent or
authorization of, or notice to or filing with, any Governmental Authority or any
securities exchange is required in connection with the execution, delivery or
performance by any Loan Party of any of the Loan Documents or other Transaction
Documents, or the granting of a Lien on any of the Collateral in the manner and
for the purpose contemplated by the Collateral Documents, except (i) filings and
recording to perfect such Liens, (ii) those obtained on or prior to the Closing
Date and (iii) those which, if not obtained, could not reasonably be expected to
have a Material Adverse Effect.

 

(e)                                  Licenses and Permits.  Each of Holdings,
the Borrower and each of the Borrower’s Subsidiaries owns or possesses or is
licensed or otherwise has the right to use all Permits and other governmental
approvals and authorizations, franchises, authorizations and other rights that
are reasonably necessary for the operations of its business as currently
conducted, without, to the knowledge of Holdings or any of its Subsidiaries,
conflict with the rights of any other Person with respect thereto, except where
the failure to be so licensed or to have such Permits would not have a Material
Adverse Effect.

 

(f)                                    Financial Reports. 

 

(i)                                     The unaudited pro forma consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at September
30, 2003 (the “Pro Forma Balance Sheet”), copies of which have heretofore been
furnished to each Lender, has been prepared giving effect (as if such events had
occurred on such date) to (i) the consummation of the Acquisition and other
Transactions, (ii) the Loans to be made and the Note Issuance and the use of
proceeds thereof and (iii) the payment of fees and expenses in connection with
the foregoing.  The Pro Forma Balance Sheet has been prepared based on the best
information available to the Borrower as of the date of delivery thereof, and
presents fairly in all material respects on a pro forma basis the estimated
financial position of Borrower and its consolidated Subsidiaries as at September
30, 2003, assuming that the events specified in the preceding sentence had
actually occurred at such date.

 

(ii)                                  The consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2001 and December 31, 2002 and
as at September 30, 2003, and the related consolidated statements of earnings
and cash flows of the Borrower and its Subsidiaries for the Fiscal Year-ended
December 31, 2001 and December 31, 2002 and for the period from January 1, 2003
through September 30, 2003, copies of each of which have been furnished to each
Lender, fairly present in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries as at such respective dates and
the consolidated results of the operations of the Borrower and its Subsidiaries
for such respective periods ended on such dates, all in accordance with GAAP,
consistently applied; provided that such financial statements delivered for any
period other than a Fiscal Year may lack certain footnote disclosures which
would otherwise be required by GAAP and may be subject to normal year-end
adjustments.  Since December 31, 2002, there has been no change in any
circumstances, facts or

 

38

--------------------------------------------------------------------------------


 

conditions nor shall an event have taken place which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

(g)                                 Title to Property; Liens.

 

(i)                                     Each of Holdings, the Borrower and each
of the Borrower’s Subsidiaries has good and marketable title to, or a valid
leasehold interest in, all of its properties and assets, real and personal, of
any nature whatsoever, free and clear of all Liens, except for Liens permitted
by Section 6.2(h).  The assets and properties owned by and leased to Holdings,
the Borrower or any of the Borrower’s Subsidiaries which are necessary in the
conduct of their respective businesses are in adequate operating condition and
repair, ordinary wear and tear and damage due to casualty excepted, are free and
clear of any known defects except such defects as do not substantially interfere
with the continued use thereof in the conduct of normal operations, and are able
to serve the function for which they are intended in the conduct of such
Person’s business.

 

(ii)                                  As of the Closing Date and as of the date
of each annual delivery of the list of Designated Vessels pursuant to Section
6.4(g), except to the extent set forth on Schedule 5.1(g), the Borrower and the
Subsidiary Guarantors are the sole and lawful owners of each Designated Vessel
and hold valid legal title to the whole of such Designated Vessels.  The
Borrower and the Subsidiary Guarantors lawfully own and are lawfully possessed
of each Designated Vessel free from any Lien, charge or encumbrance whatsoever,
except as permitted pursuant to Section 6.2(h), and will warrant and defend the
title and possession thereto and to every part thereof for the benefit of the
Lenders against the material claims and demands of any Person whomsoever.

 

(h)                                 No Default.  None of Holdings, the Borrower
or any of the Borrower’s Subsidiaries is in violation of any Applicable Law, or
in default under any agreement or instrument to which any of such Persons is a
party or by which any of their respective properties or assets is bound or
affected, which violation or default could reasonably be expected to have a
Material Adverse Effect.  No Event of Default or Default has occurred and is
continuing.

 

(i)                                     Litigation; Contingent Liabilities;
Labor Matters.

 

(i)                                     Except as set forth in Schedule 5.1(i)
or in the financial statements described in Section 5.1(f), no claims,
litigation, arbitration proceedings or governmental proceedings are pending or,
to the knowledge of the Loan Parties, overtly threatened against or, to the
knowledge of the Loan Parties, are affecting Holdings, the Borrower, or any of
the Borrower’s Subsidiaries, or any of their respective properties, assets or
revenues, the results of which could reasonably be expected to have a Material
Adverse Effect.

 

(ii)                                  Other than any liability incident to the
claims, litigation or proceedings disclosed in Schedule 5.1(i), or provided for
or disclosed in the

 

39

--------------------------------------------------------------------------------


 

financial statements referred to in Section 5.1(f), as of the Closing Date, none
of Holdings, the Borrower or any of the Borrower’s Subsidiaries has any
contingent liabilities which could reasonably be expected to have a Material
Adverse Effect.

 

(j)                                     Patents, Trademarks and Licenses. 
Holdings, the Borrower and each of the Borrower’s Subsidiaries owns or possesses
all the licenses, patents, copyrights, trademarks, service marks, trade names,
and other similar property rights which are reasonably necessary for the present
conduct of its business, without, to the knowledge of Holdings or any of its
Subsidiaries, conflict with the rights of any other Person with respect thereto,
except where the failure to own or possess such property, or the existence of
any such conflict, could not reasonably be expected to have a Material Adverse
Effect.

 

(k)                                  ERISA.  As to each Plan which is not a
Multiemployer Plan and which is intended to be qualified under Section 401(a) of
the IRC as currently in effect, either (i) such Plan has been determined by the
IRS to be so qualified, and each trust related to such Plan has been determined
to be exempt from federal income taxation under Section 501(a) of the IRC as
currently in effect, (ii) an application for a determination for such Plan has
been filed and is now pending with the IRS, or (iii) the failure of such Plan to
be so qualified or determined to be exempt could not reasonably be expected to
have a Material Adverse Effect.  As of the Closing Date, except as disclosed on
Schedule 5.1(k), none of Holdings, the Borrower or any of the Borrower’s
Subsidiaries maintains or contributes to any employee welfare benefit plan
within the meaning of Section 3(1) of ERISA which provides benefits to employees
after termination of employment other than as required by Section 601 of ERISA. 
None of Holdings, the Borrower, or any of the Borrower’s Subsidiaries or any
ERISA Affiliate has failed to comply with any of the responsibilities,
obligations or duties imposed on it by ERISA or regulations promulgated
thereunder with respect to any Plan which failure could reasonably be expected
to have a Material Adverse Effect.  No Plan has incurred any accumulated funding
deficiency (as defined in Sections 302(a)(2) of ERISA and 412(a) of the IRC)
whether or not waived.  Except as disclosed on Schedule 5.1(k), none of
Holdings, the Borrower, or any of their respective Subsidiaries or any ERISA
Affiliate nor to the knowledge of the Loan Parties any fiduciary of any Plan
which is not a Multiemployer Plan (i) has engaged in a nonexempt prohibited
transaction described in Section 406 of ERISA or Section 4975 of the IRC which
could reasonably be expected to have a Material Adverse Effect or (ii) has taken
or failed to take with respect to any Plan any action which would constitute or
result in a Termination Event.  None of Holdings, the Borrower, or any of the
Borrower’s Subsidiaries or any ERISA Affiliate has incurred any potential
liability under Section 4063, 4064, 4069, 4204 or 4212(c) of ERISA.  None of
Holdings, the Borrower, or any of the Borrower’s Subsidiaries or any ERISA
Affiliate has incurred any liability to the PBGC which remains outstanding other
than the payment of premiums, and there are no premium payments which have
become due which are unpaid.  Except as disclosed on Schedule 5.1(k), none of
Holdings or any of the Borrower’s Subsidiaries or any ERISA Affiliate has (i)
failed to make a required contribution or payment to a Multiemployer Plan or
(ii) made a complete or partial withdrawal under Sections 4203 or 4205 of ERISA
from a Multiemployer Plan.  None of Holdings or any of its Subsidiaries or any
ERISA Affiliate has failed to make a required

 

40

--------------------------------------------------------------------------------


 

installment or any other required payment under Section 412 of the IRC on or
before the due date for such installment or other payment.  None of Holdings,
the Borrower or any of the Borrower’s Subsidiaries or any ERISA Affiliate is
required to provide security to a Plan under Section 401(a)(29) of the IRC due
to a Plan amendment that results in an increase in current liability for the
plan year.

 

(l)                                     Environmental Matters.

 

(i)                                     Except as specifically disclosed in
Schedule 5.1(l), the ongoing operations of Holdings, the Borrower and each of
the Borrower’s Subsidiaries have complied and currently comply in all respects
with all Environmental Laws, except to the extent that such noncompliance could
not reasonably be expected to have a Material Adverse Effect.

 

(ii)                                  Except as specifically disclosed in
Schedule 5.1(1), each of Holdings, the Borrower and each of the Borrower’s
Subsidiaries has obtained all Permits required under any Environmental Law
(“Environmental Permits”) and necessary for its ordinary course operations, all
such Environmental Permits have been and are currently in good standing in all
respects, and each of Holdings, the Borrower and each of the Borrower’s
Subsidiaries is and has been in compliance with all terms and conditions of each
such Environmental Permit, except in each case, where the failure to obtain,
remain in good standing, or otherwise be in compliance with, such Environmental
Permit could not individually or in the aggregate reasonably be expected to have
a Material Adverse Effect.

 

(iii)                               Except as specifically disclosed in Schedule
5.1(l), none of Holdings, the Borrower or any of the Borrower’s Subsidiaries or
any of their respective present or to the Loan Parties’ knowledge, former
Property or operations is subject to any outstanding written order from or
agreement with any Governmental Authority nor subject to any pending or, to any
Loan Party’s knowledge threatened, claim or proceeding under Environmental Laws,
nor has been notified that it is a potentially responsible party, respecting any
Environmental Law, Environmental Claim or Hazardous Material which, in any such
case, could reasonably be expected to have a Material Adverse Effect.

 

(iv)                              Except as specifically disclosed in Schedule
5.1(l), there are no Hazardous Materials or other conditions or circumstances
existing with respect to any current or, to the knowledge of any Loan Party,
former Property, or arising from operations prior to the Closing Date, of
Holdings, the Borrower or any of the Borrower’s Subsidiaries that could
reasonably be expected to give rise to Environmental Claims which would have a
Material Adverse Effect.  To the best knowledge of the Loan Parties, as of the
Closing Date, none of Holdings, the Borrower, or any of the Borrower’s
Subsidiaries has any underground storage tanks (x) that are not properly
registered or permitted under applicable Environmental Laws, (y) that are not in
compliance with any Environmental Permits or Environmental Laws, or (z) with
respect to which a Release has occurred, on or off-site.  Each of Holdings, the
Borrower and each of the

 

41

--------------------------------------------------------------------------------


 

Borrower’s Subsidiaries has notified all of its employees of the existence, if
any, of any health hazard arising from the conditions of their employment of
which the Loan Parties have knowledge in a manner consistent with all applicable
laws and have met all notification requirements under Title III of CERCLA and
all other Environmental Laws except where a failure to so notify such employees
could not reasonably be expected to have a Material Adverse Effect.

 

(v)                                 To the best knowledge of the Loan Parties,
except as specifically disclosed in Schedule 5.1(l), as of the Closing Date,
none of the Properties has at any time been operated as a treatment, storage or
disposal facility.

 

(vi)                              To the best knowledge of the Loan Parties,
except as set forth in Schedule 5.1(l), none of Holdings, the Borrower or any of
the Borrower’s Subsidiaries has any contingent liability in connection with (1)
any actual, threatened, or potential Release into the environment of, or
otherwise with respect to, any Hazardous Material or other hazardous, toxic or
dangerous waste, substance or constituent, or other substance, whether on any
premises now or previously owned or occupied by Holdings, the Borrower or any of
the Borrower’s Subsidiaries or on any other premises or from any vessel or
vehicle owned, operated or leased by Holdings or any of Borrower’s Subsidiaries
that could reasonably be expected to have a Material Adverse Effect or (2) any
other unsafe or unhealthful condition that could reasonably be expected to have
a Material Adverse Effect.

 

(m)                               Payment of Taxes.  Holdings, the Borrower and
each of the Borrower’s Subsidiaries have filed all federal income and other
federal, state and local tax returns and other reports as required by law, and
have paid all taxes and other similar charges (including employment taxes) that
are due and payable, after giving effect to any extensions therefor, except (i)
such taxes, if any, that are being contested in good faith by appropriate
proceedings and have been adequately reserved against in accordance with GAAP or
(ii) any such returns, taxes, or charges the nonfiling or nonpayment of which
could not be reasonably expected to have a Material Adverse Effect.  None of the
Loan Parties has any knowledge of any proposed tax assessment against any of
them or against any Subsidiaries of the Borrower not constituting Loan Parties
for which adequate provision has not been made on its accounts.  The provisions
for taxes on the books of Holdings, the Borrower and each of the Borrower’s
Subsidiaries are adequate for all open years, and for its current fiscal period.

 

(n)                                 Fiscal Year.  Each of Holdings, the Borrower
and each of the Borrower’s Subsidiaries has established a Fiscal Year ending on
December 31 each year.

 

(o)                                 Governmental Regulation.  None of the Loan
Parties is subject to regulation under the Interstate Commerce Act, the
Investment Company Act of 1940, the Public Utility Holding Company Act of 1935,
the Federal Power Act or any other Applicable Law that restricts such Loan
Party’s ability to incur debt, guaranty obligations

 

42

--------------------------------------------------------------------------------


 

or to grant Liens, except to the extent that such regulation could not
reasonably be expected to have a Material Adverse Effect.

 

(p)                                 Margin Regulations.  None of Holdings, the
Borrower or any of the Borrower’s Subsidiaries is engaged, principally or as one
of its important activities, in the business of extending credit for the purpose
of “purchasing” or “carrying” any “margin stock” (as each of the quoted terms is
defined or used in Regulation T, U or X of the Board of Governors of the Federal
Reserve System as in effect from time to time).  No part of the proceeds of any
of the Loans and no Letter of Credit has been used for so purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X.

 

(q)                                 Other Loan Documents.  The representations
and warranties made by each Loan Party contained in each Loan Document are true
and correct in all material respects.

 

(r)                                    Corporate Structure; Capitalization.  As
of the Closing Date, a complete and correct disclosure of each Subsidiary of
Holdings in existence as of the Closing Date is set forth in Schedule 5.1(r)(i),
together with the names, jurisdictions of organization, the percentage of shares
of such Persons owned by Holdings, the Borrower and each Subsidiary of the
Borrower as of the Closing Date.  As of the Closing Date, the names and
ownership percentages (stated both on an outstanding and fully-diluted basis) of
each legal, record owner of each class of the issued and outstanding shares of
Capital Stock of Holdings and the Borrower, and each Subsidiary of the Borrower,
and of all issued and outstanding warrants, options, stock appreciation rights
and other convertible interests with respect to Holdings, the Borrower’s, or
such Subsidiary’s Capital Stock, are completely and accurately set forth in
Schedule 5.1(r)(ii).  As of the Closing Date, the issued and outstanding shares
of Capital Stock of Holdings, the Borrower and each Subsidiary of the Borrower
have been validly issued, are fully paid and nonassessable and are owned
directly or indirectly by Holdings, the Borrower or the other applicable Persons
as described in Schedule 5.1(r)(i), free and clear of all Liens (other than
Liens permitted hereunder).  No shares of Capital Stock of such Subsidiary are
held as or otherwise constitute treasury stock.  No authorized but unissued
shares of Capital Stock of Holdings, the Borrower or any such Subsidiary are
subject to any option, warrant, right to call, preemptive right or other
commitment of any kind whatsoever.

 

(s)                                  Debt; Contingent Obligations; Solvency.  As
of the Closing Date, the financial statements referred to in Section 5.1(f)
contain a complete and accurate disclosure in all material respects of (i) all
Debt of Holdings and its Subsidiaries outstanding as of the respective dates of
such financial statements and (ii) all material loss contingencies and other
material contingent obligations of Holdings and its Subsidiaries as of such
dates, except for Guaranties disclosed on Schedule 6.2(f).  As of the Closing
Date, none of Holdings, the Borrower or any of the Borrower’s Subsidiaries has
incurred any other Debt or Guaranties since the respective dates of such
financial statements, except as would have been permitted under Sections 6.2(f)
and 6.2(i) of this Agreement had this Agreement been in effect at the time of
the incurrence of any such additional Debt or Guaranties.  As of the Closing
Date, none of Holdings, the Borrower

 

43

--------------------------------------------------------------------------------


 

or any of its Subsidiaries has incurred any loss contingencies or other
contingent obligations since the respective dates of such financial statements
which could reasonably be expected to have a Material Adverse Effect.  Holdings
and the other Loan Parties, on a consolidated basis, are Solvent prior to, and
on the date of each Borrowing or Issuance of a Letter of Credit, after giving
effect to the consummation of the Transactions, including the Loans made, or to
be made, and Letters of Credit to be issued, or to be issued, to the Borrower on
the Closing Date.

 

(t)                                    Insurance.  As of the Closing Date,
Schedule 5.1(t) sets forth a complete and accurate list in all material respects
of insurance policies and programs in effect with respect to the properties and
businesses of Holdings, the Borrower and each of the Borrower’s Subsidiaries,
specifying for each such policy and program, (i) the amount thereof, (ii) the
risks insured against thereby, (iii) the name of the insurer and each insured
party thereunder and (iv) the policy or other identification number thereof. 
Such insurance policies and programs are in such forms and amounts, and provide
coverage against such risks as are required by Section 6.1(c) and are customary
for corporations of established reputation engaged in the same or a similar
business and owning and operating similar properties.

 

(u)                                 Collateral Documents.  The provisions of the
Collateral Documents executed by any Loan Party in favor of the Administrative
Agent evidence legal, valid, enforceable and continuing Liens, in favor of the
Administrative Agent for the benefit of the Secured Parties, in all right, title
and interest of such Loan Party in any and all of the Collateral described
therein, securing the Obligations from time to time outstanding, and upon all
proper filings and recordings being duly made in the locations referred to in
the applicable Collateral Documents or the taking of possession of the
Collateral by the Administrative Agent in accordance with the provisions of such
Collateral Documents, each of such Collateral Documents constitutes a fully
perfected first or second priority Lien in all right, title and interest of such
Loan Party in such Collateral superior in right to any Liens (other than the
Liens of Travelers), existing or future, which such Loan Party or any creditors
thereof or purchasers therefrom, or any other Person, may have against such
Collateral or interests therein, except for Liens permitted by Section 6.2(h).

 

(v)                                 The Transactions.  (i) (A) All conditions
precedent to, and all material consents necessary to permit, the Acquisition
pursuant to the Acquisition Agreement, the Note Issuance pursuant to the Note
Indenture, the Initial Capital Contribution, and the effectiveness of the
Travelers Agreement pursuant to its terms, have been satisfied or delivered, or
waived with the prior written consent of the Majority Lenders, (B) no material
breach of any term or provision of the Acquisition Agreement, the Note
Indenture, the Travelers Agreement or documents relating to the Initial Capital
Contribution has occurred, (C) the Acquisition, the Note Issuance and the
Initial Capital Contribution each have been consummated (or are being
consummated simultaneously with the making of the initial Loans hereunder), in
accordance with all Applicable Laws, (D) all governmental and material third
party approvals necessary in connection with the Transactions shall have been
obtained and are in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any

 

44

--------------------------------------------------------------------------------


 

Governmental Authority which would restrain, prevent or otherwise impose
materially adverse conditions on any of the Transactions and (E) no actions,
suits or proceedings are pending or threatened with respect to any of the
Transactions or any Loan Document or Related Document which the Administrative
Agent or the Majority Lenders shall reasonably determine could reasonably be
expected to have a Material Adverse Effect.

 

(ii)                                  Each of the Related Documents filed with
the Securities and Exchange Commission or other securities authorities,
including, without limitation, the offering memorandum with respect to the Note
Issuance, complied (when filed) in all material respects with all applicable
provisions of the 1933 Act, 1934 Act, all other federal securities laws, state
securities or “Blue Sky” laws, foreign securities laws, general corporation law
and all rules and regulations thereunder.

 

(iii)                               The Borrower has delivered to the
Administrative Agent true, correct and complete, executed copies of each of the
Related Documents, including, without limitation, all amendments, schedules and
exhibits thereto, and all other material agreements, documents, and certificates
which have been executed and delivered in connection with the Transactions.

 

(w)                               Accuracy of Information.  The schedules,
certificates and other written statements and information furnished to the
Administrative Agent, the Issuing Lenders and the Lenders by or on behalf of any
Loan Party in connection with the negotiation of this Agreement and the other
Loan Documents do not contain any material misstatement of material fact or omit
to state a material fact or any fact necessary to make the material statements
contained therein not misleading in any material respect in light of the
circumstances under which such information was provided as of the time when
delivered.  As of the Closing Date, there is no fact currently known to any Loan
Party which now or in the future could reasonably be expected to have a Material
Adverse Effect and which has not been set forth or referred to in this
Agreement, the other Loan Documents, or such schedules, certificates, statements
or information heretofore furnished to the Administrative Agent.

 

(x)                                   Obligations and Guaranties “Senior Debt”
under Note Indenture.  The Obligations and the Guaranties constitute “Senior
Debt” as defined in the Note Indenture.

 

ARTICLE VI.
COVENANTS

 

SECTION 6.1.                                       Affirmative Covenants.  Each
Loan Party which is a party hereto covenants and agrees that so long as any of
the Lenders shall have any Commitment hereunder, there shall exist any
outstanding Loans, any Letter of Credit shall remain outstanding, or any other
Obligations (other than contingent obligations hereunder for which no claim has
been, or is reasonably expected to be, made) shall remain outstanding:

 

45

--------------------------------------------------------------------------------


 

(a)                                  Corporate Existence.  Holdings, the
Borrower and each of the Borrower’s Subsidiaries shall maintain its corporate
existence, qualification and good standing in all jurisdictions in which such
qualification and good standing are necessary in order for each such Person to
conduct its business and own its property as presently conducted and owned in
such jurisdictions (except in such jurisdictions where the failure to remain so
qualified and in good standing could not reasonably be expected to have a
Material Adverse Effect) and Holdings, the Borrower and each of the Borrower’s
Subsidiaries shall maintain all rights, privileges, licenses, patents, patent
rights, copyrights, trademarks, trade names, trade styles, franchises and other
authority for the conduct of its respective business in the ordinary course as
conducted from time to time, except to the extent that the failure to maintain
such rights, privileges, licenses, patents, patent rights, copyrights,
trademarks, trade names, trade styles, franchises and other authority would not
be reasonably expected to have a Material Adverse Effect.

 

(b)                                 Compliance with Laws.  Holdings, the
Borrower and each of the Borrower’s Subsidiaries shall (i) comply with all
Applicable Laws applicable to such Person (except where the failure to so comply
could not reasonably be expected to have a Material Adverse Effect) and (ii)
obtain as needed, and maintain in good standing, all Permits and other
governmental approvals and authorizations necessary for its operations (except
where the failure to obtain or maintain such Permits and approvals could not
reasonably be expected to have a Material Adverse Effect).

 

(c)                                  Maintenance of Properties; Insurance.

 

(i)                                     Holdings, the Borrower and each of the
Borrower’s Subsidiaries shall (A) obtain the consent or approval of any Person
whose consent or approval is required in order for Holdings, the Borrower or
such Subsidiary to grant or keep effective Liens to or for the benefit of the
Administrative Agent in any property of Holdings, the Borrower or such
Subsidiary intended to secure the Obligations; and (B) maintain in good repair,
working order and condition, excepting ordinary wear and tear and damage due to
casualty, all of its material properties which are used in the conduct of its
business (whether owned or leased by such party) and make or cause to be made
all appropriate repairs, renewals and replacements thereof, in each case
consistent with sound business practices; provided that such obligation shall
not apply to property that Holdings, the Borrower or such Subsidiary reasonably
determines in good faith that maintenance thereof is no longer economically
desirable.

 

(ii)                                  Holdings, the Borrower and each of the
Borrower’s Subsidiaries shall maintain the following insurance policies and
programs:

 

(A)                              physical damage insurance on all material real
and personal property (including inventory) covering (1) for all open and
operating facilities, repair and replacement cost of all such property and (2)
for all closed, inactive vacant facilities, the actual cash value of such
facilities;

 

46

--------------------------------------------------------------------------------


 

(B)                                general liability insurance (including
products and completed operations liability coverage) in an aggregate amount of
not less than $65,000,000;

 

(C)                                Longshoremen and Harbor Workers insurance per
statutory limits;

 

(D)                               hull and machinery insurance in an aggregate
amount of not less than $200,000,000;

 

(E)                                 protection and indemnity, including Masters
and Members of Crew insurance in an aggregate amount of not less than
$75,000,000;

 

(F)                                 Workers compensation insurance per statutory
limits;

 

(G)                                Wrongful draw insurance with respect to each
Letter of Credit having an aggregate Dollar equivalent face amount in excess of
$10,000,000 and supporting contracts to be performed in a country other than the
United States or for a beneficiary in a country other than the United States in
an amount equal to such excess, unless (1) the Borrower shall have notified the
Administrative Agent that it has determined, in good faith, that such insurance
with respect to such Letter of Credit is not available at a reasonable economic
cost or not available from a reputable insurer and (2) the Administrative Agent
shall have concurred with such conclusion in writing (which concurrence shall
not be unreasonably withheld or delayed);

 

(H)                               insurance to protect against asset seizure
with respect to each contract to be performed by the Borrower or its
Subsidiaries in a country outside of the United States, in an amount equal to
the aggregate fair market value of the assets used by the Borrower and its
Subsidiaries in fulfilling their respective obligations under such contract
unless (1) the Borrower shall have notified the Administrative Agent that it has
determined, in good faith, that such insurance with respect to such contract is
not available at a reasonable economic cost or not available from a reputable
insurer, or the property to be used in connection with such contract is not
subject to a material risk of asset seizure in such country and (2) the
Administrative Agent shall have concurred with such conclusion in writing (which
concurrence shall not be unreasonably withheld or delayed);

 

(I)                                    contractors pollution liability coverage
of not less than $5,000,000; and

 

(J)                                   such other additional insurance coverage
and with respect to such risks as is customary for businesses similar to that of
Holdings and its Subsidiaries.

 

47

--------------------------------------------------------------------------------


 

All such insurance shall be provided by (x) the insurers listed on Schedule
5.1(t), (y) insurers that have an A.M. Best policy-holders rating of not less
than A, or if no such rating is applicable, having a quality comparable to those
rated A or better, or (z) such other insurers as the Administrative Agent may
approve reasonably in writing, and shall contain endorsements, in form and
substance reasonably satisfactory to the Administrative Agent, naming the
Administrative Agent as loss payee with respect to each casualty insurance
policy which insures any Collateral and as an additional insured with respect to
each liability insurance policy.

 

(iii)                               The Borrower shall deliver or cause to be
delivered to the Administrative Agent, on or before the Closing Date, copies of
certificates of insurance with respect to each of the Borrower’s and its
Subsidiaries’ policies of insurance described in Section 6.1(c), as in effect on
the Closing Date.  In addition, the Borrower shall deliver to the Administrative
Agent prompt written notice of any cancellation or reduction in the amount or
coverage of any of the insurance policies required by this Section 6.1(c) and,
in the event any new or substitute policies shall be issued, the Borrower shall
promptly request its insurers (or their agents) to deliver certificates
evidencing such new or substitute insurance to the Administrative Agent.

 

(d)                                 Notice of Litigation.  The Borrower shall
deliver or cause to be delivered to the Administrative Agent, promptly following
the occurrence and the Borrower acquiring knowledge thereof, notice of any of
the following events:  (i) the institution of, or threat in writing of, any
action, suit, proceeding, governmental investigation or arbitration against or
affecting Holdings, the Borrower or any of the Borrower’s Subsidiaries, which
(A) could reasonably be expected to have a Material Adverse Effect or (B)
relates to any Loan Document, (ii) any development in any action, suit,
proceeding, governmental investigation or arbitration already disclosed which
could reasonably be expected to have a Material Adverse Effect and (iii) any
judgment (or judgments) or money judgment (or judgments), writ or warrant of
attachment, or similar process involving in excess of $15,000,000 (or $6,000,000
in the aggregate to the extent not covered by insurance which is confirmed in
writing by the insurers or agents of Holdings, the Borrower or any of the
Borrower’s Subsidiaries as covering such judgment or process) in the aggregate
being entered or filed against any of the Loan Parties or any of their
respective assets.

 

(e)                                  Taxes; Claims.  Holdings, the Borrower and
each of the Borrower’s Subsidiaries shall (i) promptly file all material
federal, state and local tax returns and other reports which such Person is
required by law to file, (ii) maintain adequate reserves for the payment of all
material taxes, assessments, governmental charges, and other similar charges,
and pay promptly, when due, all such taxes, assessments, and other charges
(including employment taxes) in such manner as will not give rise to any Lien
other than Customary Permitted Liens, (iii) promptly pay all other Claims
(including claims for labor, services, materials and supplies) that have become
due and payable and that by law have or may give rise to a Lien on such Person’s
property or assets, prior to the time when any penalty or fine may be incurred
with

 

48

--------------------------------------------------------------------------------


 

respect thereto and otherwise in such manner as will not give rise to any Lien
other than Customary Permitted Liens, and (iv) pay all trade accounts payable in
accordance with customary business terms; provided that none of Holdings, the
Borrower or any of the Borrower’s Subsidiaries shall be required to pay any such
tax, assessment, charge, claim or account which (x) (1) is being contested in
good faith by appropriate proceedings which will prevent the forfeiture or sale
of any Property or any material interference with the use thereof by such
Person, and (2) has been adequately reserved against in accordance with GAAP or
(y) if not so paid, could not reasonably be expected to have a Material Adverse
Effect.

 

(f)                                    ERISA Notices.  The Borrower shall
deliver or cause to be delivered to the Administrative Agent, at the Borrower’s
expense, the following information and notices:

 

(i)                                     within ten (10) Business Days after any
of Holdings, the Borrower, any of the Borrower’s Subsidiaries or any ERISA
Affiliate knows that a Termination Event has occurred, a written statement of
the chief financial officer of the Borrower describing such Termination Event
and the action, if any, which Holdings, the Borrower or any of their respective
Subsidiaries or ERISA Affiliate has taken, is taking or proposes to take with
respect thereto, and when known, any action taken or threatened by the IRS, DOL
or PBGC with respect thereto;

 

(ii)                                  within ten (10) Business Days after any of
Holdings, the Borrower, any of the Borrower’s Subsidiaries or any ERISA
Affiliate knows that a prohibited transaction (defined in Sections 406 of ERISA
and 4975 of the IRC) has occurred which could reasonably be expected to result
in liabilities to Holdings, the Borrower or any of the Borrower’s Subsidiaries
in excess of $2,000,000, a statement of the chief financial officer of the
Borrower describing such transaction and the action which Holdings, Borrower and
their respective Subsidiaries or ERISA Affiliate has taken, is taking or
proposes to take with respect thereto;

 

(iii)                               within ten (10) Business Days after the
filing thereof with the IRS, a copy of each funding waiver request filed with
respect to any Plan and all communications received by Holdings, the Borrower or
any of the Borrower’s Subsidiaries or any ERISA Affiliate with respect to such
request;

 

(iv)                              within ten (10) Business Days after receipt by
Holdings, the Borrower or any of the Borrower’s Subsidiaries or any ERISA
Affiliate of the PBGC’s intention to terminate a Plan or to have a trustee
appointed to administer a Plan in either case in a distress termination under
Section 4041(c) of ERISA, copies of each such notice;

 

(v)                                 within ten (10) Business Days after receipt
by Holdings or any of the Borrower’s Subsidiaries or any ERISA Affiliate of any
unfavorable determination letter from the IRS regarding the qualification of a
Plan under

 

49

--------------------------------------------------------------------------------


 

Section 401(a) of the IRC which could reasonably be expected to result in
liabilities to Holdings, the Borrower or any of the Borrower’s Subsidiaries in
excess of $2,000,000, copies of each such letter;

 

(vi)                              within ten (10) Business Days after the
receipt by Holdings, the Borrower or any of the Borrower’s Subsidiaries or any
ERISA Affiliate of a notice from a Multiemployer Plan regarding the imposition
of withdrawal liability which could reasonably be expected to result in
liabilities to Holdings, the Borrower or any of their respective Subsidiaries in
excess of $2,000,000, copies of each such notice;

 

(vii)                           within ten (10) Business Days after Holdings, or
any of its Subsidiaries or any ERISA Affiliate fails to make a required
installment or any other required payment under Section 412 of the IRC on or
before the due date for such installment or payment which could reasonably be
expected to result in the imposition of a Lien under Section 412(n) of the IRC,
a notification of such failure; and

 

(viii)                        within ten (10) Business Days after Holdings, the
Borrower, or any of their respective Subsidiaries or any ERISA Affiliate knows
(A) a Multiemployer Plan has been terminated, (B) the administrator or plan
sponsor of a Multiemployer Plan intends to terminate a Multiemployer Plan, or
(C) the PBGC has instituted or will institute proceedings under Section 4042 of
ERISA to terminate a Multiemployer Plan which, in any such case, could
reasonably be expected to result in liabilities to the Borrower and its
Subsidiaries in excess of $2,000,000, a notification of such event or fact.

 

For purposes of this Section 6.1(f), any Loan Party and any ERISA Affiliate
shall be deemed to know all facts known by the administrator of any Plan of
which such Loan Party or such ERISA Affiliate is the plan sponsor.

 

(g)                                 ERISA Compliance.  Holdings and the Borrower
shall, and shall cause each of the Borrower’s Subsidiaries and each other ERISA
Affiliate to, establish, maintain and operate all Plans to comply in all
respects with the provisions of ERISA, IRC, and all other applicable laws, and
the regulations and interpretations thereunder except to the extent such
noncompliance could not reasonably be expected to have a Material Adverse
Effect.

 

(h)                                 Patents, Trademarks and Licenses.  Holdings
and the Borrower shall, and shall cause each of the Borrower’s Subsidiaries to,
obtain and maintain adequate licenses, patents, copyrights, trademarks, service
marks, trade names, and other similar property rights to conduct its business as
currently conducted, except where the failure to obtain or maintain such
property rights could not reasonably be expected to have a Material Adverse
Effect.

 

(i)                                     Notice of Labor Disputes.  The Borrower
shall notify the Administrative Agent as soon as possible and in any event
within three (3) days,

 

50

--------------------------------------------------------------------------------


 

following (A) the Borrower’s learning of any labor dispute to which Holdings,
the Borrower or any of the Borrower’s Subsidiaries is likely to become a party,
any strikes or walkouts, or threatened strikes or walkouts, relating to any of
its plants or other facilities, and (B) the expiration or termination of any
labor contract to which Holdings, the Borrower or any of the Borrower’s
Subsidiaries is a party or by which Holdings, the Borrower or any of the
Borrower’s Subsidiaries is bound (other than an expiration or termination of a
labor contract which has been replaced by a new labor contract or an extension
of an existing labor contract), which, in any case under clause (A) or (B)
hereof, could reasonably be expected to have a Material Adverse Effect.

 

(j)                                     Notice of Default.  The Borrower shall
promptly notify the Administrative Agent, (i) of any condition or event that
constitutes a Default or an Event of Default and (ii) of any other default under
any contractual obligation to which Holdings, the Borrower or any of the
Borrower’s Subsidiaries is a party or by which any of them or their respective
properties may be bound (which default could reasonably be expected to have a
Material Adverse Effect), such notice to specify the nature and period of
existence of any such condition, event, or default and what action Holdings, the
Borrower or such Subsidiary, as applicable, has taken, is taking or proposes to
take with respect thereto.

 

(k)                                  Environmental Notices.  The Borrower shall
notify the Administrative Agent in writing no later than ten (10) Business Days
after becoming aware of any of the following which could reasonably be expected
to result in liabilities or expenses of Holdings, the Borrower or any of the
Borrower’s Subsidiaries in excess of $3,000,000:  (i) any and all enforcement,
cleanup, removal or other governmental or regulatory actions instituted,
completed or threatened against Holdings or any of its Subsidiaries or any of
their respective current or former Properties pursuant to any applicable
Environmental Laws; (ii) all other Environmental Claims; (iii) any environmental
or similar condition on any real property adjoining or in the vicinity of the
Property of Holdings, the Borrower or any of the Borrower’s Subsidiaries that
could reasonably be expected to cause such Property or any part thereof to be
subject to any restrictions on the ownership, occupancy, transferability or use
of such property under any Environmental Laws; (iv) new and material changes to
any existing Environmental Law; and (v) any filing or report made by the
Borrower or any of its Subsidiaries with any Governmental Authority with respect
to (A) the violation of any Environmental Law, (B) any unpermitted Release or
threatened Release of a Contaminant that is reportable under 40 C.F.R.  302 or
(C) any unsafe or unhealthful condition at any Property of the Borrower or any
of its Subsidiaries.

 

(l)                                     Environmental Laws.

 

(i)                                     Holdings and the Borrower shall, and
shall cause each of the Borrower’s Subsidiaries to, conduct its operations and
keep and maintain its Property in compliance with all Environmental Laws, and
will obtain, maintain in good order, and comply in all material respects with,
all Environmental Permits and registrations, except to the extent any such
noncompliance, or failure to

 

51

--------------------------------------------------------------------------------


 

obtain, or maintain such Environmental Permits or registrations, could not
reasonably be expected to have a Material Adverse Effect.

 

(ii)                                  Upon the written request of the
Administrative Agent, the Loan Parties shall submit to the Administrative Agent
with sufficient copies for each Lender, at the Loan Parties’ sole cost and
expense, at reasonable intervals, a report providing an update of the status of
any environmental, health or safety compliance, hazard or liability issue
identified in any notice or report required pursuant to Section 6.1(k), that
could, individually or in the aggregate, result in liability in excess of
$3,000,000.

 

(m)                               Books, Records and Inspections.  Holdings, the
Borrower and each of the Borrower’s Subsidiaries shall keep books of record and
account (including records relating to the Collateral) which accurately reflect
all of its business affairs and transactions in relation to its business and
activities in all material respects.  Holdings, the Borrower and each of the
Borrower’s Subsidiaries shall permit officers and designated representatives of
the Administrative Agent and, if accompanied by the Administrative Agent, each
Lender, to visit and inspect any of the properties and operations of Holdings,
the Borrower and each of the Borrower’s Subsidiaries, and to examine the books
of account and other documents of the Borrower and each of the Borrower’s
Subsidiaries and (at the expense of the Loan Parties) make copies thereof and
discuss the affairs, finances and accounts of Holdings, the Borrower and the
Borrower’s Subsidiaries with, and be advised as to the same by, its and their
officers and to interview any of the employees, representatives or agents of
Holdings, the Borrower and the Borrower’s Subsidiaries regarding environmental
compliance, hazard or liability, and its independent auditors, and each Loan
Party hereby authorizes its independent auditors to discuss such financial
matters with the Administrative Agent or any representative thereof, in each
such case, at such reasonable times and intervals, so long as no Event of
Default is continuing upon reasonable prior written notice, during regular
business hours, and to such reasonable extent as the Administrative Agent may
desire (but, so long as no Event of Default is continuing, with the Borrower in
attendance for such discussions); provided, however, that, following the
occurrence and during the continuation of an Event of Default, the rights of the
Administrative Agent and the Lenders may be exercised at any time, with any
frequency upon reasonable notice.  The Loan Parties agree to pay the reasonable
fees of the Administrative Agent’s auditors incurred in connection with any
reasonable exercise of the rights of the Administrative Agent pursuant to this
section.  Unless an Event of Default shall have occurred and be continuing, the
Loan Parties shall only be obligated to pay the fees and expenses of the
Administrative Agent and its auditors in respect of one visit and inspection in
any calendar year.

 

(n)                                 Bonding Agreement; Employment Agreements. 
Holdings and the Borrower will take all action necessary to maintain the Bonding
Agreement in full force and effect and will promptly notify the Administrative
Agent of any supplement, replacement or amendment thereof.  The Borrower will
promptly notify the Administrative Agent of any extension, termination or
non-renewal of any of the Employment Agreements or of any amendment to any of
the material terms thereof.

 

52

--------------------------------------------------------------------------------


 

(o)                                 Foreign Exchange Hedging.  Prior to
Holdings, the Borrower or any of the Borrower’s Subsidiaries entering into any
contract or series of contracts under which the amounts payable to it are
payable in whole or in part in the currency of any country other than the United
States (a “Foreign Currency Contract”) and the amount payable thereunder, when
aggregated with the amounts payable under all other Foreign Currency Contracts
for such country, exceeds $20,000,000 (on a Dollar equivalent basis), net of the
amounts thereafter payable by the Borrower and its Subsidiaries in the currency
of such country (on a Dollar equivalent basis) for related services or products,
whether under subcontracts or otherwise, as estimated by the Borrower in good
faith and with notice to the Administrative Agent prior to Holdings, the
Borrower or such Subsidiary of the Borrower entering into such Foreign Currency
Contract, and if foreign exchange hedging arrangements are available from a
reputable financial institution or through a contract traded on a reputable
exchange at a reasonable economic cost, the Borrower or such Subsidiary shall
obtain foreign currency hedging arrangements satisfactory in form and substance
to the Administrative Agent with respect to the amounts payable under all such
Foreign Currency Contracts involving such country.  For purposes of this Section
6.1(o), a foreign exchange hedging arrangement with respect to any currency
shall be presumed to be available from a reputable financial institution or
through a contract traded on a reputable exchange at a reasonable economic cost,
unless (A) the Borrower shall notify the Administrative Agent that it has
determined, in good faith, that such a foreign exchange hedging arrangement with
respect to such currency is not so available and (B) the Administrative Agent
shall have concurred with such conclusion in writing (which concurrence shall
not be unreasonably withheld or delayed).

 

(p)                                 Liens on Collateral.  The Liens granted to
the Administrative Agent securing the Obligations for the benefit of the Secured
Parties shall, as set forth in the Guaranties and Collateral Documents (subject
to changes in the Collateral resulting from Dispositions and substitutions of
Collateral permitted hereunder pursuant to clause (c) of the definition of
Permitted Dispositions and the effect of Recovery Events) for the term of this
Agreement be comprised of (i) a first priority lien on equipment of the Borrower
and the Guarantors that as of the Closing Date, according to the appraisal
performed by Merrill Marine in connection with to the Closing Date, was
determined to have an orderly liquidation value (“OLV”) of at least $70,000,000,
(ii) a perfected second priority lien on other equipment of the Borrower and the
Guarantors that as of the Closing Date, according to the appraisal performed by
Merrill Marine immediately prior to the Closing Date was determined to have an
OLV of at least $80,000,000 (subject only to Liens permitted by this Agreement
and the Liens of Travelers pursuant to the Bonding Agreement) based, in the case
of each of clauses (i) and (ii), upon the valuations of Merrill Marine conducted
in connection with the Closing Date; (iii) a perfected Lien on all intercompany
receivables of the Borrower and the Subsidiary Guarantors having an equal
priority to the Liens of the Bonding Company, and having a senior priority to
all other Liens; and (iv) by a perfected second priority lien on accounts
receivables of the Borrower and the Subsidiary Guarantors arising from projects
that are bonded pursuant to the Bonding Agreement (subject only to Liens
permitted by this Agreement and the Liens of Travelers pursuant to the Bonding
Agreement).  In the event that at any time an Event of Default in respect of the
financial covenant set forth in Section 6.3(b) shall have occurred and be
continuing, within 60 days of the date that the Borrower is required to

 

53

--------------------------------------------------------------------------------


 

deliver a Compliance Certificate pursuant to Section 6.4(d) for the Fiscal
Quarter end for which such the financial covenant set forth in Section 6.3(b)
has not been satisfied, the Borrower shall, or shall cause its Subsidiaries to,
grant to the Administrative Agent for the benefit of the Secured Parties as
security for the Obligations first priority perfected Liens on additional
equipment or other assets selected by the Borrower having an OLV as of the date
of such grant (based upon a valuation conducted at such time, as provided below)
of at least $10,000,000 (subject, but senior to, the second Liens of Travelers
on such additional collateral to the extent required by the Intercreditor
Agreement), and the Person granting such additional collateral, to effect the
grant (and perfection of) such Liens, shall execute Collateral Documents in
substantially the same form as the other Collateral Documents then in existence
and otherwise in form and substance reasonably satisfactory to the
Administrative Agent together with opinions, certificates and other
documentation reasonably requested by the Administrative Agent as provided in
the Collateral Documents.  For the purposes of the immediately preceding
sentence, OLV shall be determined by a valuation completed by Merrill Marine, or
such other appraiser reasonably satisfactory to the Administrative Agent.

 

(q)                                 Future Subsidiaries.  Upon any Person
becoming, after the Closing Date, a Subsidiary of the Borrower, or upon
Holdings, the Borrower or any Subsidiary of the Borrower acquiring additional
Capital Stock of any existing Subsidiary, the Borrower shall notify the
Administrative Agent of such event, and, unless such Subsidiary is organized in
a jurisdiction outside the United States of America or otherwise agreed to
between the Borrower and the Administrative Agent, (i) such Person shall execute
a Loan Party Guaranty and other Collateral Documents in substantially the same
forms as the other Loan Party Guaranties and Collateral Documents then in
existence and otherwise in form and substance reasonably satisfactory to the
Administrative Agent together with opinions, certificates and other
documentation reasonably requested by the Administrative Agent in connection
with the Collateral Documents (but only to the extent not conflicting with the
terms of the Intercreditor Agreement) and (ii) to the extent such Person
executes a Loan Party Guaranty, such Person shall become a party to the
Contribution Agreement in a manner satisfactory to the Administrative Agent,
together, in each case, with such opinions of legal counsel, in form and
substance reasonably satisfactory to the Administrative Agent, as the
Administrative Agent may reasonably require relating to such Loan Party Guaranty
and the Contribution Agreement.

 

(r)                                    Further Assurances.  Each Loan Party
agrees that, until all Obligations (other than contingent obligations for which
no claim has been, or is reasonably expected to be, made) have been indefeasibly
paid and fully satisfied and the Commitments have been terminated, the
Administrative Agent’s security interests in and Liens on and against the
Collateral, and all proceeds thereof, shall, subject to Section 8.10, continue
in full force and effect.  Each Loan Party shall perform, from time to time, any
and all steps reasonably requested by the Administrative Agent to perfect,
maintain and protect the Administrative Agent’s security interests in and Liens
on and against the Collateral granted or purported to be granted by the
Collateral Documents, as well as the priority of such security interests and
Liens, or to enable the Administrative Agent to exercise its rights and remedies
hereunder with respect to any Collateral, including (i) executing and filing
ship mortgages, financing or continuation statements, or

 

54

--------------------------------------------------------------------------------


 

amendments thereof, and terminations of ship mortgages, financing statements and
other releases, in form and substance reasonably satisfactory to the
Administrative Agent, (ii) delivering to the Administrative Agent all
instruments representing or evidencing the Collateral duly endorsed and
accompanied by duly executed instruments of transfer or assignment, including
note powers or allonges, all in form and substance reasonably satisfactory to
the Administrative Agent, and (iii) executing and delivering all further
instruments and documents, and taking all further action, as the Administrative
Agent may reasonably request.

 

SECTION 6.2.                                       Negative Covenants.  Each
Loan Party which is a party hereto covenants and agrees that so long as any of
the Lenders shall have any Commitment hereunder, there shall exist any
outstanding Loans, any Letter of Credit shall remain outstanding, or any other
Obligations (other than contingent obligations hereunder for which no claim has
been, or is reasonably expected to be, made) shall remain outstanding:

 

(a)                                  Consolidation, Mergers and Acquisitions. 
Neither Holdings nor the Borrower shall, nor shall they permit any of the
Borrower’s Subsidiaries to, liquidate or dissolve, consolidate with, or merge
into or with, any other corporation or Person, or purchase or otherwise acquire
all or substantially all of the assets of any Person (or of any division
thereof) except:

 

(i)                                     any Subsidiary of the Borrower may
liquidate or dissolve voluntarily into, and may merge with and into, the
Borrower or any Subsidiary Guarantor, and the assets or stock of the Borrower or
any of the Borrower’s Subsidiaries may be purchased or otherwise acquired by the
Borrower or any Subsidiary Guarantor, as the case may be and any Subsidiary that
is not a Subsidiary Guarantor may liquidate or dissolve voluntarily into, or
merge with and into any other Subsidiary of the Borrower that is not a
Subsidiary Guarantor;

 

(ii)                                  Permitted Business Acquisitions, if
permitted (without duplication) by Section 6.2(b)(v) to be made as an
Investment;

 

(iii)                               Purchases of equipment and related property
permitted as Capital Expenditures pursuant to Section 6.3(a); and

 

(iv)                              the Acquisition.

 

(b)                                 Investments.  Neither Holdings nor the
Borrower shall, nor shall they permit any of the Borrower’s Subsidiaries to,
make any Investments, except:

 

(i)                                     Investments existing on the Closing
Date, as set forth on Schedule 6.2(b)(i);

 

(ii)                                  Investments that, when made, constituted
Customary Permitted Investments;

 

55

--------------------------------------------------------------------------------


 

(iii)                               without duplication, Investments permitted
as Debt pursuant to Section 6.2(i) and Investments permitted as Guaranties under
Section 6.2(f);

 

(iv)                              without duplication, Investments permitted as
Capital Expenditures pursuant to Section 6.3(a);

 

(v)                                 without duplication, Permitted Business
Acquisitions to the extent that the aggregate consideration paid (including any
assumption of Debt and the fair market value of any non-cash consideration) to
make each such acquisition together with the aggregate consideration paid
(including any assumptions of Debt and the fair market value of any non-cash
consideration) for all other Permitted Business Acquisitions consummated after
the Closing Date does not exceed $20,000,000; provided, that any such Permitted
Business Acquisition only shall be permitted if after giving effect to such
Permitted Business Acquisition (x) the Borrower and its Subsidiaries will be in
compliance with each financial covenant ratio set forth in Sections 6.3(b) and
(c) as of the most recently ended Fiscal Quarter for which financial statements
(and the related compliance certificate) have been delivered pursuant to Section
6.4 after adjusting each such ratio (solely for purposes of this Section
6.2(b)(v)) to make each such ratio .25 to 1.00 more restrictive on the Borrower
as of the end of such Fiscal Quarter, and (y) the amount of the aggregate
Available Revolving Commitments is not less than $15,000,000;

 

(vi)                              (A) loans and advances to employees of the
Borrower and its Subsidiaries not to exceed $1,000,000 at any time outstanding
to any one employee and not to exceed $2,500,000 in the aggregate at any time
outstanding, and (B) advances of payroll payments and expenses to employees in
the ordinary course of business; provided, however, that, once made, loans and
advances made pursuant to this clause (vi) shall be deemed to remain outstanding
except to the extent such loans or advances are repaid in cash without discount;

 

(vii)                           accounts receivable arising, and trade credit
granted, in the ordinary course of business and any securities received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss,
which securities shall not be greater than $4,000,000 in the aggregate;

 

(viii)                        (A) Investments by the Borrower in Subsidiary
Guarantors and Investments by any Subsidiary of the Borrower in the Borrower or
any Subsidiary Guarantor, and (B) Investments (other than in the form of
transfers of Collateral) by the Borrower in Subsidiaries of the Borrower which
are not Subsidiary Guarantors, and Investments (other than in the form of
transfers of Collateral) by any Subsidiary of the Borrower in Subsidiaries of
the Borrower which are not Subsidiary Guarantors, provided that, in the case of
this clause (B), the aggregate amount of such Investments made on and after the
date hereof shall not exceed $15,000,000;

 

56

--------------------------------------------------------------------------------


 

(ix)                                Investments made in connection with the
receipt by the Borrower or any of its Subsidiaries of consideration other than
cash for the sale by the Borrower or such Subsidiary of any assets permitted to
be sold under clause (a) or (c) of the definition of Permitted Disposition;

 

(x)                                   Investments in joint ventures or
partnerships organized and maintained for specific single projects, provided
that the amount of such Investments made and maintained does not at any time
exceed $20,000,000;

 

(xi)                                other Investments in an aggregate amount at
any one time not to exceed $10,000,000; provided, however, that, once made,
Investments made pursuant to this clause (xi) shall be deemed to remain
outstanding except to the extent such Investment is repaid or otherwise returned
in cash or in kind (in reasonably equivalent value), without discount;

 

(xii)                             Investments in interest rate, foreign exchange
and commodity hedges that are entered into in the ordinary course of business
and not for any speculative purpose;

 

(xiii)                          Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with customers and suppliers, in each case in the ordinary course of
business;

 

(xiv)                         Investments constituting deposits made in the
ordinary course consistent with past practice to secure the performance of
leases;

 

(xv)                            Investments constituting loans to employees of
the Borrower and its Subsidiaries to purchase Capital Stock of Holdings not
exceeding in the aggregate $5,000,000; and

 

(xvi)                         Investments constituting (A) accounts receivable
arising, (B) trade debt granted, or (C) deposits made in connection with the
purchase price of goods or services, in each case in the ordinary course of
business on customary terms.

 

(c)                                  Restricted Payments.  Neither Holdings nor
the Borrower shall, nor shall they permit any of the Borrower’s Subsidiaries to,
declare, pay or make, or offer to pay or make any Restricted Payment (directly
or indirectly through any Affiliate) except that so long as no Event of Default
exists immediately prior to any Restricted Payment otherwise permitted below or
would result therefrom (other than with respect of clauses (ii), (iv), (v) and
(vi) below):  (i) the Borrower may repurchase, redeem or otherwise acquire
shares of, or options to purchase, Capital Stock of Holdings or the Borrower or
stock appreciation rights from directors, officers and employees (or their legal
representatives or heirs, as the case may be) of the Borrower or any Subsidiary
of the Borrower whose employment has terminated or who has died or retired or
become disabled, or who has suffered some other hardship and with respect to
whom the Board of Directors of the Borrower has otherwise determined to make
such a repurchase, redemption or other acquisition in light of such hardship
(provided that in the case of

 

57

--------------------------------------------------------------------------------


 

such other payments (other than payments made to former employees, officers or
directors of Holdings or its Subsidiaries in connection with the repurchase of
Capital Stock of Holdings paid by the issuance of a note by the Borrower to such
former employee, officer or director, which issuances shall not exceed in
outstanding principal amount $5,000,000 in the aggregate) subject to such
determination, the aggregate amount of Restricted Payments does not exceed
$1,000,000 in any Fiscal Year, and provided further that the aggregate amount of
all such repurchases, redemptions and other acquisitions shall not exceed
$7,000,000 in the aggregate after the date hereof), or upon the vesting of stock
appreciation rights; (ii) any Subsidiary of the Borrower may make Restricted
Payments ratably among all of its equity holders; (iii) management fees payable
pursuant to a Management Agreement not to exceed $1,000,000 in any Fiscal Year ;
(iv) and reimbursement to the Principals of reasonable out-of-pocket expenses
relating to Principals’ management services provided to the Borrower; (v) cash
distributions on the Capital Stock of the Borrower to Holdings to pay (A)
reasonable and customary board of directors fees and legal, accounting and other
administrative expenses (other than management fees) incurred in the ordinary
course of business, and (B) taxes owing by Holdings in respect of the Borrower
and its Subsidiaries; (vi) payments not exceeding in the aggregate $4,500,000 in
the aggregate made pursuant to the put right set forth section 5 of the
Shareholders Agreement dated as of April 24, 2001 among the Borrower,
Christopher A. Beradi, Joseph A. Beradi and Great Lakes North American Site
Developers, Inc., in the form provided to the Arrangers prior to the Closing
Date; and (vii) Holdings and the Borrower may make Restricted Payments
constituting dividends or distributions on their Capital Stock not to exceed in
aggregate for all such dividends or distributions made after the Closing Date
the lesser of (A) 75% of the cumulative Net Income attributed to the period
beginning on the Closing Date and ending on the last day of the last Fiscal
Quarter for which a compliance certificate has been delivered pursuant to
Section 6.4(c) and (B) $50,000,000 so long as, after giving effect to each such
Restricted Payment (x) the Senior Leverage Ratio of the Borrower and its
Subsidiaries does not exceed 1.00 to 1.00, (y) the Total Leverage Ratio of the
Borrower and its Subsidiaries does not exceed 3.00 to 1.00 and (z) the amount of
the aggregate Available Revolving Commitments is not less than $15,000,000.

 

(d)                                 Transactions with Affiliates.  Neither
Holdings nor the Borrower shall, nor shall they permit any of the Borrower’s
Subsidiaries to, enter into, or cause, suffer or permit to exist any arrangement
or contract with any of its other Affiliates unless such arrangement or contract
is fair and equitable to Borrower or such Subsidiary and is an arrangement or
contract of the kind which would be entered into by a prudent Person in the
position of Borrower or such Subsidiary with a Person that is not one of its
Affiliates; provided, however, that nothing in this Section 6.2(d) shall
prohibit (i) any transactions otherwise permitted hereby pursuant to any
Management Agreement or any Tax Sharing Agreement, (ii) any transaction among
the Borrower and any Subsidiary Guarantor or (iii) the transaction described on
Schedule 6.2(d).

 

(e)                                  Negative Pledges, etc.  Neither Holdings
nor the Borrower shall, nor shall they permit any of the Borrower’s Subsidiaries
to, enter into (or suffer to exist) any agreement prohibiting (i) the creation
or assumption of any Lien upon Holdings, the Borrower or such Subsidiary’s
properties, revenues or assets, whether now owned or

 

58

--------------------------------------------------------------------------------


 

hereafter acquired; (ii) the ability of the Borrower or any such Subsidiary to
amend or otherwise modify this Agreement or any other Loan Document; or (iii)
the ability of any of the Borrower’s Subsidiaries to make any payments, directly
or indirectly, to the Borrower by way of dividends, advances, repayments of
loans or advances, reimbursements of management and other intercompany charges,
expenses and accruals or other returns on investments, or any other agreement or
arrangement which restricts the ability of any such Subsidiary to make any
payment, directly or indirectly, to the Borrower other than (A) this Agreement
and each Loan Document; (B) agreements existing as of the Closing Date and
identified in Schedule 6.2(e); (C) agreements governing Debt permitted by clause
(ii) of Section 6.2(i) as in effect on the Closing Date, which agreements shall
be in form and substance reasonably acceptable to the Administrative Agent; (D)
agreements governing Debt permitted by clause (v) of Section 6.2(i), with any
such restrictions being applicable solely to the assets financed with the
proceeds of such Debt; (E) the Bonding Agreement, the Intercreditor Agreement,
the agreements relating to the Equipment Financing Debt and the Note Indenture;
(F) such restrictions or circumstances existing under or by reason of Applicable
Laws; and (G) such restrictions or encumbrances existing under or by reason of
customary non-assignment provisions in operating leases and licenses of real or
personal property (including intellectual property) entered into by any Loan
Party or Lessee or Licensee in the ordinary course of business (provided that
such restrictions and encumbrances pertain only to the property that is the
subject matter of the applicable lease or leases).

 

(f)                                    Guaranties.  Neither Holdings nor the
Borrower shall, nor shall they permit any of the Borrower’s Subsidiaries to,
create or become or be liable, whether directly or indirectly, with respect to
any Guaranty, except that the Borrower or any such Subsidiary may incur (i)
Guaranties for the benefit of the Borrower or any such Subsidiary if the primary
obligation is permitted by this Agreement, (ii) an unsecured Guaranty by the
Borrower of Debt owing by Amboy Aggregates to Fleet Bank, N.A., and each
replacement, refinancing and renewal of such Guaranty or guaranteed Debt, in
each case so long as the maximum amount of such Guaranty does not exceed
$5,000,000 at any time, (iii) Guaranties existing on the Closing Date and
described in Schedule 6.2(f) hereto, and the replacement, refinancing and
renewal of each such Guaranty which does not increase the amount guaranteed
thereunder, (iv) Guaranties of Debt arising under the Bonding Agreement, (v)
Guaranties of the Note Indenture Obligations by Subsidiary Guarantors and (vi) a
Guaranty by the Borrower of the Debt evidenced by the agreements relating to the
Equipment Financing Debt, and (vii) unsecured Guaranties of Debt which, when
combined (without duplication) with all unsecured Debt incurred and permitted
under clause (xiii) of Section 6.2(i), do not exceed $10,000,000 at any time
outstanding.  Notwithstanding the foregoing, no such Guaranty shall be permitted
unless after the incurrence of any such Guaranty, there would exist no Default
or Event of Default.

 

(g)                                 Sales of Assets.  Neither Holdings nor the
Borrower shall, nor shall they permit any of the Borrower’s Subsidiaries to,
Dispose of any properties or assets (including accounts receivable and Capital
Stock or other equity of Subsidiaries), whether now owned or hereafter acquired,
or any income or profits therefrom, or enter into any agreement or grant any
right or option to do so, in one transaction or a series of transactions, unless
such transaction or arrangement (i) constitutes a Permitted

 

59

--------------------------------------------------------------------------------


 

Disposition, (ii) consists of a transfer of property among the Borrower and its
Subsidiaries permitted under Section 6.2(a) or transfers of property permitted
as Investments under Section 6.2(b), (iii) consists of the lease of equipment
(including vessels) by the Borrower or any Subsidiary to Persons which are not
Affiliates (other than the Borrower or any Subsidiaries of the Borrower) in the
ordinary course of business for a term not exceeding twelve (12) months, or (iv)
constitutes a Disposition of accounts receivables arising from projects
performed outside of the United States of America or Canada.

 

(h)                                 Liens, etc.  Neither Holdings nor the
Borrower shall, nor shall they permit any of the Borrower’s Subsidiaries to,
create, incur, assume or permit to exist, whether directly or indirectly, any
Lien on or with respect to Holdings’, the Borrower’s or such Subsidiary’s
properties and assets, whether now or hereafter acquired or upon any income or
profits therefrom, except:

 

(i)                                     Liens granted pursuant to the Loan
Documents;

 

(ii)                                  Customary Permitted Liens;

 

(iii)                               Liens existing on the Closing Date and
disclosed on Schedule 5.1(g);

 

(iv)                              Liens securing payment of Debt permitted and
described in clause (viii) of Section 6.2(i);

 

(v)                                 Liens securing payment of Debt permitted and
described in clause (v) of Section 6.2(i) and covering only those assets
acquired, constructed or improved in whole or in part with the proceeds of such
Debt;

 

(vi)                              Existing Liens on property (other than
Collateral) pledged as collateral for liabilities assumed by the Borrower or any
Subsidiary of the Borrower in connection with any merger or acquisition
permitted by Section 6.2(a) (provided that such liabilities were not incurred in
anticipation of, or to finance, any such merger or acquisition);

 

(vii)                           Liens granted to sureties under the Bonding
Agreement, to the extent permitted by the Intercreditor Agreement;

 

(viii)                        Liens on any property or assets used by the
Borrower or any Subsidiary in the ordinary course of business and not
constituting Collateral, provided that such Liens existed prior to the
acquisition thereof by the Borrower or such Subsidiary and were not created in
contemplation of such acquisition;

 

(ix)                                Liens securing Obligations under any Rate
Protection Agreement, provided that such Lien is granted in favor of a Secured
Party or an Affiliate thereof,

 

60

--------------------------------------------------------------------------------


 

(x)                                   Leases or subleases (including bareboat
charters) of Property other than Collateral by the Borrower or any of its
Subsidiaries as lessor or sublessor, provided that such leases and subleases do
not interfere in any material respect with the businesses of the Borrower and
its Subsidiaries, and are not otherwise prohibited under the other terms of this
Agreement, and leases or subleases (including bareboat charters) of Property
constituting Collateral, provided that such leases and subleases do not
interfere in any material respect with the businesses of the Borrower and its
Subsidiaries, are not otherwise prohibited under the other terms of this
Agreement, are made in the ordinary course of business and for a term not
exceeding nine (9) months, and are expressly subordinated to the Liens
contemplated hereby in favor of the Administrative Agent, for the benefit of the
Secured Parties;

 

(xi)                                Liens securing the Equipment Financing Debt
encumbering only the equipment financed (including insurance, requisition,
compensation and charters relating thereto and proceeds thereof) with the
proceeds of the Equipment Financing Debt;

 

(xii)                             renewals or replacements of any of the
foregoing, provided that such renewed or replaced Lien does not extend to
property other than that which was encumbered by the originally permitted Lien
hereunder;

 

(xiii)                          Liens arising from precautionary UCC financing
statements filed under any lease permitted by this Agreement but only to the
extent such Liens pertain to the property that is the subject of such leases;

 

(xiv)                         Liens arising by operation of law or by contract
in each case encumbering insurance policies and proceeds thereof to secure the
financing of premiums payable under such policies;

 

(xv)                            customary rights of set-off, revocation,
revocation, refund, or charge back under deposit agreements or under the UCC of
banks or other financial institutions in respect of charges relating to deposit
accounts and returned items (but not in respect of Debt generally);

 

(xvi)                         Liens pursuant to a purchase agreement or sale
agreement securing the obligations under such purchase agreement or sale
agreement and encumbering solely the assets that are to be sold in any asset
disposition permitted by this Agreement;

 

(xvii)                      Liens on accounts receivables for which attempts at
collection have been undertaken by a third party (provided that the face amount
of such accounts receivables subject to such Lien shall not exceed $2,500,000 in
the aggregate at any time); and

 

(xviii)                   such other Liens with respect to which neither the
Debt secured by such Lien nor the fair market value of the property subject to
such Liens exceed in the aggregate for all such Liens $3,000,000.

 

61

--------------------------------------------------------------------------------


 

provided, however, that notwithstanding the foregoing, in no event shall any
contractual Liens be permitted to exist on any common stock of or other equity
interests in the Borrower or any of the Borrower’s Subsidiaries which is
wholly-owned by Holdings or any of its Subsidiaries.

 

(i)                                     Debt.  Neither Holdings nor the Borrower
shall, nor shall they permit any of the Borrower’s Subsidiaries to, create,
incur, assume or otherwise become or remain liable with respect to any Debt,
other than, without duplication, the following:

 

(i)                                     Debt in respect of the Loans and other
Obligations;

 

(ii)                                  Debt, including Debt in respect of
Guaranties, existing on the Closing Date, as set forth on Schedule 6.2(i), and
(except as may otherwise be restricted by Sections 6.2(c) or 6.2(o)) any
renewal, extension, refinancing or replacement thereof so long as (A) the terms
of any such renewal, extension, refinancing or replacement are not materially
less favorable to such Loan Party than the original Debt, (B) the then aggregate
outstanding amount of such Debt at the time of such renewal, extension,
refinancing or replacement, as the case may be, is not increased, and (C) the
average life to maturity of such Debt at the time of such renewal, extension,
refinancing or replacement, as the case may be, is not decreased thereby;

 

(iii)                               unsecured Debt incurred in the ordinary
course of business of the Borrower and its Subsidiaries in the nature of open
accounts (extended by suppliers on normal trade terms in connection with
purchases of goods and services), accrued liabilities and deferred income, taxes
and judgments or orders for the payment of money to the extent such judgments or
orders do not result in any Event of Default or result in any Liens prohibited
by Section 6.2(h);

 

(iv)                              unsecured Debt of the Borrower or any of its
Subsidiaries owing to one another, provided that all such Debt owing to the
Borrower or to any Subsidiary Guarantor shall be evidenced by one or more
promissory notes, in form and substance reasonably acceptable to the
Administrative Agent, which promissory notes shall be pledged to the
Administrative Agent pursuant to the Note Pledge Agreement;

 

(v)                                 Capitalized Rentals (to the extent permitted
by Section 6.3(a)) or purchase money Debt incurred by the Borrower or any of its
Subsidiaries to any Person to finance the acquisition, construction, repair or
improvement of assets permitted to be acquired, constructed, repaired or
improved pursuant to Section 6.3(a), including any such Debt incurred after the
acquisition, construction, repair or improvement of such assets, so long as, in
each case, the amount of such Debt does not exceed 100% and is not less than 50%
of the purchase price, construction cost, repair cost or improvement cost of the
assets acquired, constructed, repaired or improved with the proceeds thereof
and, in the case of Debt incurred after the acquisition, construction, repair or
improvement of

 

62

--------------------------------------------------------------------------------


 

the assets to be financed, such Debt is incurred no later than twelve calendar
months after such assets are acquired, constructed, repaired or improved;

 

(vi)                              Debt incurred in connection with any Rate
Protection Agreement;

 

(vii)                           Debt of Subsidiaries of the Borrower which
represents the assumption by such Subsidiaries of Debt of another Subsidiary of
the Borrower in connection with the merger of such other Subsidiary with and
into the assuming Subsidiary or the purchase of all or substantially all the
assets of such other Subsidiary;

 

(viii)                        Debt (contingent or otherwise) for the
reimbursement of the surety or sureties which issue (A) license, bid,
performance and lien, and payment bonds under the Bonding Agreement for amounts
expended by them in the performance of such bonds, and (B) bonds issued pursuant
to the Bonding Agreement with respect to projects in a country other than the
United States which are used to obtain letters of credit, financial guaranties
or other bonds under which Holdings or a Subsidiary of Holdings is the primary
obligor provided that, the aggregate amount of the Debt permitted by this
subclause (B) shall not exceed $25,000,000 at any time outstanding;

 

(ix)                                Guaranties permitted under Section 6.2(f);

 

(x)                                   Debt constituting Note Indenture
Obligations pursuant to the terms of the Note Indenture, in an aggregate
principal amount not to exceed $175,000,000;

 

(xi)                                Debt in respect of taxes, assessments,
governmental charges and claims for labor, materials or supplies, to the extent
that payment thereof is not required pursuant to Section 6.1(e);

 

(xii)                             all premiums (if any), interest (including
post-petition interest), fees, expenses, indemnities, charges and additional or
contingent interest on obligations described in clauses (i) through (xv) of this
Section 6.2(i);

 

(xiii)                          other unsecured Debt of the Borrower and its
Subsidiaries which when combined (without duplication) with all unsecured
Guaranties incurred and permitted under clause (vii) of Section 6.2(f), does not
exceed $10,000,000 at any time outstanding;

 

(xiv)                         Equipment Financing Debt not exceeding $23,400,000
in aggregate principal amount at any time outstanding; and

 

(xv)                            unsecured Debt used to repurchase Capital Stock
of Holdings from former employees not to exceed in the aggregate $5,000,000.

 

63

--------------------------------------------------------------------------------


 

Any Person which becomes a Subsidiary after the Closing Date shall for all
purposes of this Section 6.2(i) be deemed to have created, assumed or incurred,
at the time it becomes a Subsidiary, all Debt of such Person existing
immediately after it becomes a Subsidiary.

 

(j)                                     ERISA.  Neither Holdings nor the
Borrower shall, nor shall they permit any of the Borrower’s Subsidiaries to (i)
engage, nor shall the Borrower or any of its Subsidiaries permit any ERISA
Affiliate to engage, in any prohibited transaction described in Section 406 of
ERISA or Section 4975 of the IRC for which a statutory or class exemption is not
available or a private exemption has not been previously obtained from the DOL;
(ii) permit to exist any accumulated funding deficiency (as defined in Section
302 of ERISA and Section 412 of the IRC), whether or not waived; (iii) fail, or
permit any ERISA Affiliate to fail, to pay timely required contributions or
annual installments due with respect to any waived funding deficiency to any
Plan; (iv) terminate, or permit any ERISA Affiliate to terminate, any Plan which
would result in any liability of the Borrower or any ERISA Affiliate, or the
imposition of any Lien on their respective property, under Title IV of ERISA;
(v) fail to make any contribution or payment to any Multiemployer Plan which the
Borrower or any ERISA Affiliate is required to make under any agreement relating
to such Multiemployer Plan, or any law pertaining thereto; (vi) fail, or permit
any ERISA Affiliate to fail, to pay any required installment or any other
payment required under Section 412 of the IRC on or before the due date for such
installment or other payment; or (vii) amend, or permit any ERISA Affiliate to
amend, a Plan resulting in an increase in current liability for the plan year
such that the Borrower or any ERISA Affiliate is required to provide security to
such Plan under Section 401 (a)(29) of the IRC; provided, however, that no act,
omission or event specified in clause (i) through (vii) shall be considered a
violation of this Section 6.2(j) unless such act, omission or event could
reasonably be expected to have a Material Adverse Effect.

 

(k)                                  Conduct of Business; Holdings a Passive
Holding Company.  (i) The Borrower shall not, and shall not permit any of its
Subsidiaries to, engage in any business or activity other than (A) the
businesses of dredging, aggregate mining and supply, towing services, marine
construction, dredging reclamation activities and demolitions; and (B) any
businesses or activities reasonably related, complimentary or incidental
thereto, or the commercial and industrial demolition business.

 

(ii) Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, Holdings shall not (A) conduct, transact or otherwise engage in,
or commit to conduct, transact or otherwise engage in, any business or
operations other than those incidental to its ownership of the Capital Stock of
the Borrower, (B) incur, create, assume or suffer to exist any Debt, except (1)
nonconsensual obligations imposed by operation of law, (2) pursuant to the Loan
Documents to which it is a party and (3) obligations with respect to its Capital
Stock, or (C) own, lease, manage or otherwise operate any properties or assets
(including cash (other than cash received in connection with dividends made by
the Borrower in accordance with Section 6.2(c) pending application in the manner
contemplated by said Section) and cash equivalents) other than the ownership of
shares of Capital Stock of the Borrower.

 

64

--------------------------------------------------------------------------------


 

(l)                                     Sales and Leasebacks.  Except for
transactions described in clause (b) of the definition of Permitted Disposition
or permitted pursuant to Section 6.2(i)(v), neither Holdings nor the Borrower
shall, nor shall they permit any of the Borrower’s Subsidiaries to, become
liable, directly or by way of any Guaranties, with respect to any lease of any
property (whether real or personal or mixed) whether now owned or hereafter
acquired, (i) which any Loan Party has sold or transferred or is to sell or
transfer to any other Person, or (ii) which any Loan Party intends to use for
substantially the same purposes as any other property which has been or is to be
sold or transferred by that entity to any other Person in connection with such
lease.

 

(m)                               Margin Regulation.  Neither Holdings nor the
Borrower shall, nor shall they permit any other Person to, use any portion of
the proceeds of any credit extended under this Agreement in any manner which
might cause the extension of credit or the application of such proceeds to
violate the 1933 Act or the 1934 Act (each as amended to the Closing Date and
from time to time thereafter, and any successor statute) or to violate
Regulation U, or Regulation X, or any other regulation of the Federal Reserve
Board, in each case as in effect on the date or dates of such extension of
credit and such use of proceeds.

 

(n)                                 Lease Obligations.  Neither Holdings nor the
Borrower shall, nor shall they permit any of the Borrower’s Subsidiaries to,
enter into any operating lease (which is not a Capitalized Lease) with respect
to any real or personal property (or any interest therein), except (i) operating
leases which, together with all other such arrangements (excluding those
described in clauses (ii) and (iii) below) which shall then be in effect, will
not require the payment of an aggregate amount of rentals by the Borrower and
its Subsidiaries (determined on a consolidated basis) in excess of $20,000,000
for any Fiscal Year, (ii) operating leases for not more than one year and (iii)
operating leases in connection with the performance of specific projects for the
period of such projects; provided, however, that any calculation made for
purposes of this section shall exclude any amounts required to be expended for
maintenance, repairs, insurance, taxes, assessments, and other similar charges.

 

(o)                                 Modification of Material Agreements and
Documents.  Neither Holdings nor the Borrower shall, nor shall they permit any
of the Borrower’s Subsidiaries to, consent to any amendment, supplement or other
modification of any terms or provisions contained in, or applicable to (i) the
Bonding Agreement or any agreement relating thereto that is either material or
related to the creation, attachment or perfection of a security interest in any
collateral securing the obligations under the Bonding Agreement or the Equipment
Financing Debt, in each case in any manner materially adverse to the Borrower or
the rights or interests of the Secured Parties under the Loan Documents, (ii)
its certificate or articles of incorporation, by-laws or other organizational
documents in any manner materially adverse to the rights or interests of the
Secured Parties under the Loan Documents, or (iii) the Acquisition Agreement in
any manner materially adverse to the rights or interests of the Secured Parties
under the Loan Documents or the Note Indenture (other than modifications of the
Note Indenture pursuant to the terms of Section 9.01 thereof).

 

65

--------------------------------------------------------------------------------


 

(p)                                 Change of Location or Name.  None of the
Loan Parties shall change (i) the location of its principal place of business,
chief executive office, major executive office, jurisdiction or organization,
chief place of business or its records concerning its business and financial
affairs; or (ii) its name or the name under or by which it conducts its
business, in each case without giving the Administrative Agent written notice
thereof promptly upon the effectiveness of such name change (and in any event no
later than 30 days after the effectiveness of such name change) and taking any
and all actions which may be reasonably necessary or desirable, or which the
Administrative Agent may reasonably request, to maintain and preserve all Liens
in favor of the Administrative Agent granted pursuant to the Collateral
Documents; provided that notwithstanding the foregoing, none of the Loan Parties
shall change the location of its principal place of business, chief executive
office, chief place of business or its records concerning its business and
financial affairs from the contiguous continental United States of America to
any place outside the contiguous continental United States of America.

 

(q)                                 Take or Pay Contracts.  Neither Holdings nor
the Borrower shall, nor shall they permit any of the Borrower’s Subsidiaries to,
enter into or be a party to any arrangement for the purchase of materials,
supplies, other property or services if such arrangement by its express terms
requires that payment be made by Holdings, the Borrower or such Subsidiary
regardless of whether such materials, supplies, other property or services are
delivered or furnished to it; provided, however, Holdings and the Borrower may,
and may permit their respective Subsidiaries to, enter into such arrangements
which are incidental to its business and not entered into for speculation.

 

(r)                                    Use of Proceeds.  Neither Holdings nor
the Borrower shall, nor shall they permit any of the Borrower’s Subsidiaries to,
directly or indirectly use or apply any of the proceeds of any Loans in a manner
inconsistent with the provisions of Section 2.21.

 

(s)                                  Certain Collateral Matters. 
Notwithstanding anything set forth in this Section 6.2, no Loan Party shall
Dispose of any Collateral (other than in a Permitted Disposition described in
clause (c) of the Definition of Permitted Disposition) or shall consummate any
transaction otherwise not prohibited by this Section 6.2, if such Disposition or
transaction would result in any modification of the existence, perfection or
priority of any Lien on Collateral in favor of the Administrative Agent, for the
benefit of the Secured Parties (as set forth in Section 6.1(p)), in any manner
adverse to the interests of the Secured Parties.  Any transaction that would be
otherwise be permitted under this Section 6.2 but for the immediately preceding
sentence, shall be permitted so long as, prior to the consummation of such
Disposition or transaction, the Loan Parties (and any other Person receiving
such Collateral) perform any and all steps reasonably requested by the
Administrative Agent to perfect, maintain and protect the Administrative Agent’s
security interests in and Liens on and against the Collateral granted or
purported to be granted by the Collateral Documents, as well as the priority of
such security interests and Liens, or to enable the Administrative Agent to
exercise its rights and remedies hereunder with respect to any Collateral.

 

66

--------------------------------------------------------------------------------


 

SECTION 6.3.                                       Financial Covenants.  The
Borrower covenants and agrees that so long as the Lenders shall have any
Commitment hereunder, any Letter of Credit shall remain outstanding, or any
other Obligation (other than contingent obligations hereunder for which no claim
has been, or is reasonably expected to be, made) shall remain outstanding:

 

(a)                                  Capital Expenditures.  The Borrower and its
consolidated Subsidiaries shall not make or permit Capital Expenditures in an
aggregate amount in excess of $22,000,000 during any Fiscal Year commencing with
Fiscal Year 2004 (with respect to any such Fiscal Year, the “Base Capital
Expenditure Amount”); provided, however, that the Base Capital Expenditure
Amount for any Fiscal Year after Fiscal Year 2004 may be increased by (A) an
amount equal to the excess, if any, of (i) the Base Capital Expenditure Amount
for the immediately preceding Fiscal Year, over (ii) the actual amount of
Capital Expenditures made by the Borrower and its Subsidiaries during such
immediately preceding Fiscal Year; plus (B) the amount of Capital Expenditures
permitted in the immediately succeeding Fiscal Year (provided that the Base
Capital Expenditure Amount for such succeeding Fiscal Year shall be reduced by
the amount of any increase pursuant to this Clause (B); and provided, further,
that in no event shall the amount of Capital Expenditures made by the Borrower
and its consolidated Subsidiaries in any Fiscal Year exceed $26,000,000).

 

(b)                                 Maximum Total Leverage.  The Borrower and
its consolidated Subsidiaries shall not permit the ratio (the “Total Leverage
Ratio”) of (i) the aggregate unpaid principal amount of Total Funded Debt as of
the last day of any Fiscal Quarter ending during the periods described below to
(ii) Adjusted Consolidated EBITDA for the four (4) consecutive Fiscal Quarter
period ending as of such date, to exceed the corresponding ratio set forth below
opposite such period:

 

Period

 

Ratio

 

 

 

 

 

December 31, 2003 through and
including December 31, 2004

 

5.75 to 1.00

 

 

 

 

 

January 1, 2005 through and
including December 31, 2005

 

5.50 to 1.00

 

 

 

 

 

January 1, 2006 through and

including December 31, 2006

 

5.00 to 1.00

 

 

 

 

 

January 1, 2007 through and
including December 31, 2007

 

4.75 to 1.00

 

 

 

 

 

January 1, 2008 through and
including December 31, 2008

 

4.50 to 1.00

 

 

 

 

 

January 1, 2009 through and
including December 31, 2009

 

4.00 to 1.00

 

 

 

 

 

January 1, 2010 and thereafter

 

3.50 to 1.00

 

 

67

--------------------------------------------------------------------------------


 

(c)                                  Maximum Senior Leverage.  The Borrower and
its consolidated Subsidiaries shall not permit the ratio (the “Senior Leverage
Ratio”) of (i) the aggregate unpaid principal amount of Senior Debt as of last
day of any Fiscal Quarter ending during the periods described below to (ii)
Adjusted Consolidated EBITDA for the four (4) consecutive Fiscal Quarter period
ending as of such date, to exceed the corresponding ratio set forth below
opposite such period:

 

Period

 

Ratio

 

 

 

 

 

December 31, 2003 through and
including December 31, 2004

 

2.50 to 1.00

 

 

 

 

 

January 1, 2005 through and
including December 31, 2005

 

2.25 to 1.00

 

 

 

 

 

January 1, 2006 through and
including December 31, 2006

 

2.00 to 1.00

 

 

 

 

 

January 1, 2007 through and
including December 31, 2007

 

1.75 to 1.00

 

 

 

 

 

January 1, 2008 through and
including December 31, 2008

 

1.50 to 1.00

 

 

 

 

 

January 1, 2009 and thereafter

 

1.25 to 1.00

 

 

 

(d)                                 Interest Coverage Ratio.  The Borrower and
its consolidated Subsidiaries shall not permit the ratio of (i) Adjusted
Consolidated EBITDA for any four (4) consecutive Fiscal Quarter period ending as
of the last day of any Fiscal Quarter ending during the period described below
to (ii) Interest Expense, in each case for the four (4) consecutive Fiscal
Quarter period ending as of such date, to be less than the corresponding ratio
set forth below opposite such period:

 

Period

 

Ratio

 

 

 

 

 

December 31, 2003 through and
including December 31, 2004

 

1.75 to 1.00

 

 

 

 

 

January 1, 2005 through and
including December 31, 2005

 

2.00 to 1.00

 

 

 

 

 

January 1, 2006 through and
including December 31, 2006

 

2.00 to 1.00

 

 

 

 

 

January 1, 2007 through and
including December 31, 2008

 

2.25 to 1.00

 

 

 

 

 

January 1, 2009 through and thereafter

 

2.50 to 1.00

 

 

68

--------------------------------------------------------------------------------


 

SECTION 6.4.                                       Financial Reporting.  The
Borrower covenants and agrees that so long as any of the Lenders shall have any
Commitment hereunder, there shall exist any outstanding principal under any
Loans, any Letter of Credit shall remain outstanding, or any other Obligation
(other than contingent obligations hereunder for which no claim has been, or is
reasonably expected to be, made) shall remain outstanding:

 

(a)                                  System of Accounting.  Holdings and the
Borrower shall maintain the percentage-of-completion accounting policies
relative to change orders and work-in-progress as in effect on the Closing Date
and shall in any event maintain a system of accounting established and
administered in accordance with sound business practices to permit preparation
of financial statements in conformity with GAAP (except as may be otherwise
required pursuant to Section 1.4), and each of the financial statements
described below shall be prepared from such system and records.

 

(b)                                 Quarterly Reports.  The Borrower shall
provide the Administrative Agent within 45 days after the end of each of the
first three Fiscal Quarters of each Fiscal Year, unaudited consolidated and
consolidating balance sheets of the Borrower and its Subsidiaries as of the end
of such Fiscal Quarter and unaudited consolidated and consolidating statements
of earnings and consolidated statements of cash flow of the Borrower and its
Subsidiaries for such Fiscal Quarter and for the period commencing at the end of
such Fiscal Quarter, certified on behalf of the Borrower by an Authorized
Officer of the Borrower.

 

(c)                                  Annual Reports.  The Borrower shall provide
to the Administrative Agent, within 90 days after the end of each Fiscal Year, a
copy of the annual audit report for such Fiscal Year for the Borrower and its
Subsidiaries, including therein consolidated (and unaudited consolidating)
balance sheets of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and consolidated (and unaudited consolidating) statements of earnings and
cash flow of the Borrower and its Subsidiaries for such Fiscal Year by Deloitte
& Touche or other independent public accountants reasonably acceptable to the
Administrative Agent, together with such accountants’ opinion, which shall not
be subject to any Impermissible Qualification, and a certificate from such
accountants containing a computation of, and showing compliance with, each of
the financial ratios and restrictions contained in Section 6.3 and to the effect
that, in making the examination necessary for the signing of such annual report
by such accountants, they have not become aware of any Default or Event of
Default in respect of the financial covenants set

 

69

--------------------------------------------------------------------------------


forth in Section 6.3 that has occurred and is continuing, or, if they have
become aware of such Default or Event of Default in respect of the financial
covenants set forth in Section 6.3, describing such Default or Event of Default.

 

(d)                                 Compliance Certificate. The Borrower shall
provide to the Administrative Agent, within 45 days after the end of each of the
first three Fiscal Quarters of each Fiscal Year and within 90 days after the end
of the last Fiscal Quarter of each Fiscal Year, (i) a certificate substantially
in the form of Exhibit G (the “Compliance Certificate”), executed on behalf of
the Borrower by the Authorized Officer who is the chief financial officer,
treasurer, assistant treasurer or controller of the Borrower, showing (in
reasonable detail and appropriate calculations and computations in form
reasonably satisfactory to the Administrative Agent) compliance with the
financial covenants set forth in Section 6.3, (ii) a backlog schedule and a
schedule of all work-in-progress, identified by contract or project, of the
Borrower and its Subsidiaries for the performance of dredging, construction or
other services, prepared in a manner consistent with past practice, (iii) notice
of the occurrence of any Permitted Disposition or any Permitted Business
Acquisition, describing, in detail reasonably satisfactory to the Administrative
Agent, the assets sold or disposed of or the assets acquired and the purchase
price or sale price thereof, as the case may be, during the preceding Fiscal
Quarter, (iv) notice of the receipt of any sales proceeds, insurance or
requisition proceeds or condemnation awards received in connection with the
sale, damage, destruction, requisition or condemnation of any Collateral during
the preceding Fiscal Quarter, including a statement with regard to whether the
Borrower or such Subsidiary intends to apply such sales proceeds, insurance or
requisition proceeds or awards, as the case may be, to replace, within one year
of receipt thereof, such sold, damaged, destroyed, requisitioned or condemned
assets or property Collateral used for substantially the same purpose as those
sold, damaged, destroyed, requisitioned or condemned and (v) notice of any (A)
voluntary liquidation or dissolution by any Subsidiary of the Borrower into the
Borrower or another Subsidiary of the Borrower, (B) merger by any such
Subsidiary with and into the Borrower or another Subsidiary of the Borrower or
(C) the purchase by the Borrower or any of its Subsidiaries of any Capital Stock
of any other Subsidiary of the Borrower during the preceding Fiscal Quarter.

 

(e)                                  Budget. The Borrower shall deliver to the
Administrative Agent, within 75 days after the end of each Fiscal Year, a budget
for the next succeeding Fiscal Year, which budget shall be prepared on a Fiscal
Quarter basis and shall contain a projected, consolidated balance sheet,
consolidated statement of earnings (broken out in reasonable detail by business
segment) and a consolidated statement of cash flow of the Borrower and its
Subsidiaries for such succeeding Fiscal Year.  It is understood that (i) any
projections or budget furnished to the Administrative Agent or any Lender are
subject to significant uncertainties and contingencies, which are beyond the
control of the Borrower and its Subsidiaries, (ii) no assurance is given by the
Borrower and its Subsidiaries that such projections will be realized, and (iii)
the actual results may differ from such projections and such differences may be
material.

 

(f)                                    Securities Reports.  With reasonable
promptness after the sending or filing thereof, the Borrower shall deliver to
the Administrative Agent copies of all

 

70

--------------------------------------------------------------------------------


 

reports and registration statements which the Borrower or any of its
Subsidiaries files with the Securities and Exchange Commission or any national
securities exchange.

 

(g)                                 Vessels.  The Borrower shall deliver to the
Administrative Agent, within ninety (90) days after the end of each Fiscal Year,
a certificate of an Authorized Officer of the Borrower listing all Designated
Vessels.

 

(h)                                 Other Information.  With reasonable
promptness, Holdings and the Borrower shall deliver such other data and
information (including, without limitation, intercompany loan and advance
balances among the Borrower and each of its Subsidiaries) as the Administrative
Agent or a Lender through the Administrative Agent shall reasonably request.

 

(i)                                     Delivery of Financial Information to the
Lenders.  The Administrative Agent shall promptly deliver to each Lender a copy
of the financial information delivered to the Administrative Agent by the
Borrower pursuant to Section 6.4.

 

(j)                                     New Subsidiaries.  As soon as
practicable after the end of the Fiscal Quarter ending on or about December 31,
2003 and each Fiscal Quarter thereafter, the Borrower shall provide the
Administrative Agent with an updated Schedule 5.1(r) containing all of the
information which would be required to be included in such schedule pursuant to
Section 5.1 if such schedule were to be made true and complete as of the last
day of such Fiscal Quarter (including, without limitation, information with
respect to any newly acquired or created Subsidiaries); provided, however, that,
no such updated schedule need be delivered to the Administrative Agent if the
schedule which has been then most recently delivered to the Administrative Agent
pursuant to this section (or attached to this Agreement as Schedule 5.1(r))
remains true and complete in all material respects as of the last day of such
Fiscal Quarter.

 

ARTICLE VII.
EVENTS OF DEFAULT; REMEDIES

 

SECTION 7.1.                                       Events of Default.  Each of
the following occurrences shall constitute an Event of Default under this
Agreement:

 

(a)                                  Failure to Make Payments When Due.  Any
Loan Party shall fail to pay on the date when due (i) any principal of any Loan
or Reimbursement Obligation or (ii) any interest or fees under the Loan
Documents or any other Obligations and such failure shall continue for five (5)
Business Days.

 

(b)                                 Breach of Covenants.

 

(i)                                     Any Loan Party shall fail duly and
punctually to perform or observe any covenant or agreement binding on such Loan
Party under Section 6.l(a), (f) or (m), Section 6.2 or Section 6.3 of this
Agreement.

 

71

--------------------------------------------------------------------------------


 

(ii)                                  Any Loan Party shall fail duly and
punctually to perform or observe any covenant or agreement binding on such Loan
Party under Section 6.1(c)(ii), (d), (i), (j), or Section 6.4 of this Agreement,
and such failure shall continue unremedied for ten (10) Business Days (or in the
case of Section 6.1(j), three (3) Business Days) after an officer of such Loan
Party first has knowledge of such failure or such Loan Party receives written
notice thereof from the Administrative Agent, whichever is earlier.

 

(iii)                               Any Loan Party shall fail duly and
punctually to perform or observe any covenant or agreement binding on such Loan
Party under this Agreement (other than as provided in subsection (a) above or in
clause (i) or (ii) of this subsection (b)) or under any of the other Loan
Documents, and such failure shall continue unremedied for thirty (30) days after
an Authorized Officer first has knowledge of such failure or such Loan Party
receives written notice thereof from the Administrative Agent, whichever is
earlier.

 

(c)                                  Incorrect Representation or Warranty.  Any
representation or warranty made by any Loan Party or any officer of any Loan
Party under this Agreement, any other Loan Document or any amendment, waiver or
modification of any of the terms thereof shall prove to have been incorrect or
misleading when made in any material respect.

 

(d)                                 Default as to Other Debt.  Default in the
payment when due subject to any applicable grace period (whether by scheduled
maturity, required prepayment, required redemption, acceleration, demand or
otherwise) on any Debt (other than the Obligations), individually or in the
aggregate, having an outstanding principal amount in excess of $5,000,000, of or
guaranteed by, any Loan Party or Subsidiary of Holdings; or any breach, default
or event of default shall occur, or any other event shall occur or condition
shall exist, under any instrument, agreement or indenture pertaining thereto, if
the effect thereof, after giving effect to any applicable grace or cure period,
is to accelerate, or permit the holder(s) of such Debt to accelerate the
maturity of such Debt, or require a mandatory redemption or repurchase of such
Debt prior to its scheduled redemption or repurchase; or any such Debt shall be
declared due and payable or required to be prepaid (other than by a regularly
scheduled required prepayment), repurchased or redeemed prior to the originally
stated maturity thereof; or the holder of any Lien related to a Debt in excess
of $5,000,000 shall commence foreclosure of such Lien; or an “Event of Default”
shall have occurred under and as defined in the Travelers Agreement after giving
effect to any applicable cure periods and any waivers thereof; or an “Event of
Default” shall have occurred under and as defined in Section 6.01 of the Note
Indenture.

 

(e)                                  Bankruptcy.

 

(i)                                     Any Loan Party or Subsidiary of the
Borrower shall generally not pay its debts as such debts become due, or shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or

 

72

--------------------------------------------------------------------------------


 

(ii)                                  any proceeding shall be instituted by or
against any Loan Party or Subsidiary of the Borrower seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation (other than in a transaction
permitted under Section 6.2(a)(i)), winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed,
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days,
or any of the actions sought in such proceeding (including the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or any substantial part of its property) shall
occur; or

 

(iii)                               any Loan Party or Subsidiary of the Borrower
shall take any corporate action pursuant to a resolution or consent of its board
of directors or shareholders to authorize any of the actions set forth in this
Section 7.1(e).

 

(f)                                    Judgments and Attachments.  Any final
judgment (or judgments) or money judgment (or judgments), writ or warrant of
attachment, or similar process involving in excess of $5,000,000 (to the extent
not covered by insurance which is confirmed in writing by the insurers or agents
of Holdings, the Borrower or any of their respective Subsidiaries as covering
such judgment or process) in the aggregate shall be entered or filed against any
Loan Party or Subsidiary of the Borrower or any of their respective assets and
either (1) shall remain undischarged, unpaid, unvacated, unbonded or unstayed
for a period of thirty (30) days from the date of its entry, or (2) there shall
be any period of thirty (30) consecutive days during which a stay of enforcement
of such judgment or order, by reason of a pending appeal or otherwise, shall not
be in effect.

 

(g)                                 ERISA Termination Event.  Any Termination
Event occurs which the Majority Lenders reasonably believe could have a Material
Adverse Effect.

 

(h)                                 ERISA Waiver.  If the plan administrator of
any Plan applies under Section 412(d) of the IRC for a waiver of the minimum
funding standards of Section 412(a) of the IRC and the Majority Lenders
reasonably believe that the business hardship upon which the application for
such waiver is based could have a Material Adverse Effect.

 

(i)                                     Termination of Documents; Failure of
Security.  Any of the Loan Documents shall cease for any reason (other than by
reason of any action or inaction by the Administrative Agent or any Lender) to
be in full force and effect against any Loan Party (other than in accordance
with the terms hereof or thereof), or any Loan Party shall disavow its
obligations under, or shall contest the validity or enforceability of, any of
the Loan Documents or the Obligations, or any material Lien intended to be
created thereby ceases to be or is not valid and perfected in any material
respect; or any such Lien shall

 

73

--------------------------------------------------------------------------------


 

be subordinated or shall not have the priority contemplated by this Agreement,
any of the other Loan Documents, for any reason, or any Loan Party or Affiliate
thereof shall institute any action seeking a determination of any of the
foregoing, or the subordination provisions of the Note Indenture shall fail to
be in full force and effect.

 

(j)                                     Change in Control.  Any of the following
events occur:

 

(i)                                     (A) prior to an initial public offering
of the Voting Stock of the Borrower or any Person which directly or indirectly
owns all of outstanding Voting Stock of the Borrower or at any other time when
such Voting Stock is not traded on a national securities exchange, the failure
of one or more Principals (1) to own, directly or indirectly, at least 51% of
the Voting Stock of the Borrower, determined on a fully diluted basis and (2) to
have the power to direct or cause the direction of the management or policies of
Borrower or (B) following such initial public offering and at any time the
Voting Stock of the Borrower or any Person which directly or indirectly owns all
of outstanding Voting Stock of the Borrower is traded on a national securities
exchange, the failure of the Principals or any direct or indirect wholly-owned
Subsidiary of the Principals (individually or in the aggregate) to own, directly
or indirectly, less than 40% of the Voting Stock of the Borrower, determined on
a fully-diluted basis, and a Person (other than a Principal) owns a greater
percentage of such Voting Stock, determined on a fully-diluted basis; or

 

(ii)                                  the failure of the Borrower (A) to own
(directly or indirectly), free and clear of all Liens or other encumbrances
(other than any Lien or encumbrance created by the Loan Documents), 100% of the
outstanding shares of each class of Capital Stock of any Subsidiary Guarantor on
a fully diluted basis, or, in the case of NASDI, at least 75% of the outstanding
equity capital, or 100% of the outstanding Voting Stock, of NASDI, or (B) to
have the power (directly or indirectly) to direct or cause the direction of the
management or policies of any such Subsidiary Guarantor; or

 

(iii)                               a majority of the Board of Directors of the
Borrower are not Continuing Directors; or

 

(iv)                              any “Change of Control” (as defined in the
Note Indenture) occurs.

 

(k)                                  Bonding Agreement.

 

(i)                                     Any Person executing bonds, undertakings
or instruments of guaranty as surety for Holdings, the Borrower or any of their
respective Subsidiaries with respect to any marine construction or dredging
contracts to be entered into by the Borrower or any such Subsidiary for any
reason ceases to issue such bonds, undertakings or instruments of guaranty and
such denial, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect; or

 

74

--------------------------------------------------------------------------------


 

(ii)                                  Travelers provides notice to the
Administrative Agent (pursuant to Section 4.4 of the Intercreditor Agreement) of
any breach or default under any bonded contract or under the Travelers Agreement
and, as a result thereof, Travelers has taken action pursuant to Section 4.1(a)
of the Intercreditor Agreement; or

 

(iii)                               The Borrower or any of its Subsidiaries
defaults in the payment when due of any amount due under the Bonding Agreement
or breaches or default with respect to any other term of the Bonding Agreement,
if the effect of such failure to pay, default or breach is to cause any Person
executing bonds, undertakings or instruments of guaranty as surety for the
Borrower or any of its Subsidiaries to take possession of the work under any of
the bonded contracts of the Borrower or any of its Subsidiaries and such
possession could reasonably be expected to result in a Material Adverse Effect;
or

 

(iv)                              Any Loan Party breaches or defaults with
respect to any term under any of the bonded contracts of such Loan Party, if the
effect of such default or breach is to cause any Person executing bonds,
undertakings or instruments of guaranty as surety for such Loan Party to take
possession of the work under such bonded contract and such possession could
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 7.2.                                       Acceleration.  Upon the
occurrence of any Event of Default described in clause (ii) or (iii) of Section
7.1(e), the Commitments shall each automatically and immediately terminate and
all unpaid Obligations shall automatically become immediately due and payable,
without presentment, demand, or protest or other requirements of any kind
(including valuation and appraisement diligence, presentment, notice of intent
to demand or accelerate and of acceleration), all of which are hereby expressly
waived by the Borrower, and the obligation of each Lender to make any Loan and
of the Issuing Lenders to issue and of the Lenders to participate in any Letter
of Credit hereunder shall thereupon terminate; and upon the occurrence and
during the continuance of any other Event of Default, the Administrative Agent
may, and at the direction of the Majority Lenders, shall, by written notice to
the Borrower, immediately terminate the Commitments and/or declare all of the
Obligations of the Borrower to be, and the same shall forthwith become,
immediately due and payable together with accrued interest thereon, and the
obligation of each Lender to make any Loan and of the Issuing Lenders to issue
and of the Lenders to participate in any Letter of Credit hereunder shall
thereupon terminate.  In addition to and not in limitation of any other right
available to the Lenders under any of the Loan Documents or otherwise at law or
equity, upon the giving of such notice by the Administrative Agent, the Borrower
shall be required to deposit immediately with the Administrative Agent for the
benefit of the Lenders, in immediately available funds, an amount equal to the
Letter of Credit Obligations (the “Deposit”).  The Borrower’s obligation to pay
the Deposit shall be absolute and unconditional, and the Deposit shall be
deposited in a special collateral account with the Administrative Agent to
ensure reimbursement of any drawings under such Letters of Credit and payment of
all other amounts due and payable under any of the Loan Documents regarding the
Letters of Credit.

 

75

--------------------------------------------------------------------------------


 

SECTION 7.3.                                       Injunctive Relief.  Each of
Holdings and the Borrower recognizes that in the event the Borrower fails to
perform, observe or discharge any of its Obligations, any remedy of law may
prove to be inadequate relief to the Administrative Agent or any Lender,
therefore each of Holdings and the Borrower agrees that the Administrative Agent
and each Lender, if the Administrative Agent or such Lender so requests, shall
be entitled to temporary and permanent injunctive relief during the continuation
of an Event of Default in any such case without the necessity of proving actual
damages or inadequacy of damages as an available remedy therefor.

 

SECTION 7.4.                                       Allocation Among Secured
Parties.  Following the occurrence of an Event of Default, and notwithstanding
anything in this Agreement to the contrary, all payments, and collections with
respect to proceeds of Collateral and all other payments and other applications
otherwise on account of any of the Obligations, shall be applied to the
Obligations which are then due and payable and if such payments and proceeds are
insufficient to satisfy all such Obligations which are due and payable, such
payments and proceeds shall be applied in the following order in each case
ratably among such Obligations: (i) to the payment of all amounts then due with
respect to reasonable out-of-pocket fees (including Attorney Costs), charges,
expenses and indemnity claims due the Administrative Agent, (ii) to the payment
of all other amounts then due with respect to reasonable out-of-pocket fees
(including Attorney Costs), charges, expenses and indemnity claims due the other
Secured Parties, (iii) to the payment of amounts then due with respect to
interest on the Loans, (iv) to the payment of amounts then due with respect to
principal of the Loans and Reimbursement Obligations (and to the extent Letter
of Credit Obligations are contingent, cash collateral with respect thereto), and
amounts then due the Secured Parties with respect to Rate Protection Agreements
and (v) to the payment of all other Obligations.

 

ARTICLE VIII.
THE ADMINISTRATIVE AGENT

 

SECTION 8.1.                                       Appointment and
Authorization.  Each Lender hereby irrevocably appoints, designates and
authorizes the Administrative Agent to take such action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto, including, without limitation, acting as the
representative of each Secured Party for the perfection of the Liens granted
pursuant to the Collateral Documents.  Notwithstanding any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document,
the Administrative Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall the Administrative Agent have or be
deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.  Notwithstanding the use of the term
“Administrative Agent”, the Administrative Agent’s legal relationship with the
Lenders shall not be one of agency, it being understood and agreed to by the
Lenders that the Administrative Agent is an independent contractor for the
Lenders.

 

76

--------------------------------------------------------------------------------


 

SECTION 8.2.                                       Delegation of Duties.  The
Administrative Agent may execute any of its duties under this Agreement or any
other Loan Document by or through its agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects with reasonable
care.

 

SECTION 8.3.                                       Liability of Administrative
Agent.  None of the Administrative Agent-Related Persons shall (i) be liable for
any action taken or omitted to be taken by any of them under or in connection
with this Agreement or any other Loan Document (except for its own gross
negligence, bad faith or willful misconduct), or (ii) be responsible in any
manner to any of the Lenders for any recital, statement, representation or
warranty made by the Borrower or any Subsidiary or Affiliate of the Borrower, or
any officer thereof, contained in this Agreement or in any other Loan Document,
or in any certificate, report, statement or other document referred to or
provided for in, or received by the Administrative Agent under or in connection
with, this Agreement or any other Loan Document, or for the value of any
Collateral or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
the Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder.  No Administrative Agent-Related Person shall be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions, of this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Borrower or any of its Subsidiaries or Affiliates.

 

SECTION 8.4.                                       Reliance by Administrative
Agent.

 

(a)                                  The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to the Loan Parties), independent accountants and other experts selected
by the Administrative Agent.  Except for its express obligations set forth in
Article II hereof, the Administrative Agent shall be fully justified in failing
or refusing to take any action under this Agreement or any other Loan Document
unless it shall first receive such advice or concurrence of the Majority Lenders
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Majority Lenders and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all of the Lenders.

 

(b)                                 For purposes of determining compliance with
the conditions specified in Sections 4.1 and 4.2, each Lender that has executed
this Agreement, or an

 

77

--------------------------------------------------------------------------------


 

Assignment and Acceptance, shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter either sent by
the Administrative Agent to such Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to such Lender, unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender prior to the initial
Borrowing specifying its objection thereto and either such objection shall not
have been withdrawn by notice to the Administrative Agent to that effect or such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of such Borrowing.

 

SECTION 8.5.                                       Notice of Default.  The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless the Administrative
Agent shall have received written notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders.  The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be requested by the
Majority Lenders in accordance with Article VII; provided that unless and until
the Administrative Agent shall have received any such request, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders.

 

SECTION 8.6.                                       Credit Decision.  Each Lender
expressly acknowledges that none of the Administrative Agent-Related Persons has
made any representation or warranty to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of the Loan Parties
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties, and all applicable bank regulatory laws
relating to the transactions contemplated thereby, and made its own decision to
enter into this Agreement and extend credit to the Borrower hereunder.  Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower.  Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects,

 

78

--------------------------------------------------------------------------------


 

operations, property, financial and other condition or creditworthiness of the
Borrower which may come into the possession of any of the Administrative
Agent-Related Persons.

 

SECTION 8.7.                                       Indemnification.  Whether or
not the transactions contemplated hereby shall be consummated, the Lenders shall
indemnify upon demand the Administrative Agent-Related Persons (to the extent
not reimbursed by or on behalf of the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to such Lender’s
Percentage from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
of any kind whatsoever which may at any time (including at any time following
the repayment of the Loans and the termination or resignation of the related
Administrative Agent) be imposed on, incurred by or asserted against any such
Person and which are in any way relating to or arising out of this Agreement or
any document contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
any such Person under or in connection with any of the foregoing; provided that
no Lender shall be liable for the payment to the Administrative Agent-Related
Persons of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
solely from such Person’s gross negligence, bad faith or willful misconduct. 
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower. 
Without limiting the generality of the foregoing, if the IRS or any other
Governmental Authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to the Administrative Agent under this
Section, together with all costs and expenses (including Attorney Costs).  The
obligation of the Lenders in this Section shall survive the payment of all
Obligations hereunder.

 

SECTION 8.8.                                       Administrative Agent in
Individual Capacity.  Bank of America and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory or other business with the Loan Parties and their Affiliates as though
Bank of America were not the Administrative Agent hereunder and without notice
to or consent of the Lenders.  With respect to its Loans and interests in
Letters of Credit issued hereunder, Bank of America shall have the same rights
and

 

79

--------------------------------------------------------------------------------


 

powers under this Agreement as any other Lender and may exercise the same as
though it were not the Administrative Agent, and the terms “Lender” and the
“Lenders” shall include Bank of America in its individual capacity.

 

SECTION 8.9.                                       Successor Administrative
Agent.  The Administrative Agent may, and at the request of the Majority Lenders
shall, resign as Administrative Agent upon thirty (30) days’ notice to the
Lenders and the Borrower.  If the Administrative Agent shall resign as
Administrative Agent under this Agreement, the Majority Lenders shall appoint
from among the Lenders a successor representative for the Lenders.  If no
successor representative is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and the Borrower, a successor representative
from among the Lenders.  Upon the acceptance of its appointment as successor
representative hereunder, such successor representative shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor representative and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated.  After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article VIII and
Sections 9.4 and 9.10 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement.  If no successor representative has accepted appointment as
Administrative Agent by the date which is thirty (30) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Majority Lenders appoint a successor
representative as provided for above.  Upon resignation, the Administrative
Agent shall execute and deliver such assignments and take such other actions as
the Lenders shall reasonably request in order to transfer and assign its rights
and interests under the Collateral Documents to the Lenders or any successor
representative appointed by the Lenders; provided that any costs and expenses
incurred by the Administrative Agent in taking such actions shall be reimbursed
in accordance with Section 9.4(a).

 

SECTION 8.10.                                 Collateral Matters; Release of
Collateral.

 

(a)                                  The Administrative Agent is authorized on
behalf of all the Lenders, without the necessity of any notice to or further
consent from the Lenders, from time to time to take any action with respect to
any Collateral or the Collateral Documents which may be necessary to perfect and
maintain perfected the security interest in and Liens upon the Collateral
granted pursuant to the Collateral Documents.

 

(b)                                 The Lenders irrevocably authorize the
Administrative Agent, and the Administrative Agent hereby agrees upon the
request of the Borrower, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) upon termination of the Commitments
and payment in full of all Loans and all other Obligations (or cash
collateralization of any outstanding Letters of Credit in a manner acceptable to
the applicable Issuing Lender) payable under this Agreement and under any other
Loan Document (other than contingent obligations for which no claim has been, or

 

80

--------------------------------------------------------------------------------


 

is reasonably expected to be, made); (ii) constituting property sold or to be
sold or disposed of as part of or in connection with any disposition permitted
hereunder; (iii) constituting property in which none of the Loan Parties owned
any interest at the time the Lien was granted or at any time thereafter; (iv)
constituting property leased to any Loan Party under a lease which has expired
or been terminated in a transaction permitted under this Agreement or is about
to expire and which has not been, and is not intended by such Loan Party to be,
renewed or extended; (v) consisting of an instrument evidencing Debt or other
debt instrument, if the Debt evidenced thereby has been paid in full; (vi) if
required by the Intercreditor Agreement; (vii) with respect to which (A) the
Borrower shall have requested in writing that the Administrative Agent release
its Lien thereon, (B) the Borrower shall have provided, or caused one or more of
its Subsidiaries to provide, substitute Collateral of reasonably equivalent or
greater value to that of such Collateral subject to such requested Lien release,
(C) the Administrative Agent shall have reasonably determined that such
substitute Collateral is otherwise acceptable, (D) such substitute Collateral
(and the Administrative Agent’s substitute Lien thereon) shall be subject to
documentation reasonably satisfactory to the Administrative Agent and (E) such
release and substitution is otherwise made in compliance with Section 3.1 of the
Intercreditor Agreement; or (viii) if approved, authorized or ratified in
writing by the Majority Lenders.  Upon request by the Administrative Agent at
any time, the Lenders will confirm in writing the Administrative Agent’s
authority to release particular types or items of Collateral pursuant to this
Section 8.10(b).  The Administrative Agent hereby agrees to execute and deliver
to the Borrower such instruments and documents as are requested by the Borrower
(and prepared and filed at Borrower’s sole cost and expense) to effect each
release permitted hereunder.

 

SECTION 8.11.                                 Intercreditor Agreement and other
Loan Documents.  Except to the extent provided in Section 9.1, each Lender from
time to time party hereto authorizes and consents, by its execution hereof or by
the Assignment and Acceptance by which it became a Lender, to the Administrative
Agent’s entering into the Intercreditor Agreement and each of the other Loan
Documents on such Lender’s behalf and taking all actions taken, required or
permitted to be taken by the Administrative Agent thereunder.

 

ARTICLE IX.
MISCELLANEOUS

 

SECTION 9.1.                                       Amendments, Etc.  No
amendment or waiver of any provision of this Agreement or any other Loan
Document, nor consent to any departure by Holdings or the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Majority Lenders and the Borrower and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that no amendment, waiver or consent shall, unless in
writing and signed by all of the affected Lenders and the Borrower do any of the
following: (a) reduce the rate of interest on any Loan or obligation or reduce
any fee payable to the Lenders, (b) reduce or forgive the principal of, or
interest on, the Loans or any fees or other amounts payable hereunder, (c)
postpone any date fixed for any payment of principal of, or interest on, the
Loans or any fees or other amounts payable hereunder (it being understood that,
with the consent of the Required Prepayment

 

81

--------------------------------------------------------------------------------


 

Lenders, changes to any mandatory prepayments set forth in clauses (b) through
(f) of Section 2.8.1, including the application thereof, may be made), (d)
reduce the percentage specified in the definition of Majority Facility Lenders
(with respect to any Facility all Lenders under such Facility shall be deemed to
be directly affected by such a reduction), (e) extend the expiration of or
change the percentage of any of the Commitments or increase the number of the
Lenders which shall be required for the Lenders or any of them to take any
action hereunder, (f) require additional consents, to be obtained with respect
to the sale or any assignment or participation of any Lenders hereunder, (g)
release all or substantially all of the Guarantees or the Liens of the
Administrative Agent and the Lenders on all or substantially all of the
Collateral (other than to the extent permitted by Section 8.10), or (h) amend
this Section 9.1 or otherwise modify the voting provisions of this Agreement or
amend the definition of Majority Lenders or Required Prepayment Lenders;
provided, further, that no amendment, waiver or consent shall (i) be effective
without the consent of the Majority Revolving Credit Facility Lenders, if the
same shall amend, modify or waive any condition precedent to any extension of
credit under the Revolving Credit Facility set forth in Section 4.2 (including,
without limitation, the waiver of an existing Default or Event of Default
required to be waived in order for such extension of credit to be made), (ii)
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement, or (iii) effect an increase in any of
the Commitments of any Lender without such Lender’s express written approval.

 

If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all affected Lenders,
the consent of Majority Lenders is obtained but the consent of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in this Section 9.1 being referred to as a “Non-Consenting
Lender”), then, so long as the Lender acting as the Administrative Agent is not
a Non-Consenting Lender, at the Borrower’s request, an assignee acceptable to
the Administrative Agent shall have the right with the Administrative Agent’s
consent and in the Administrative Agent’s sole discretion (but shall have no
obligation) to purchase from such Non-Consenting Lender, and such Non-Consenting
Lender agrees that it shall, upon the Administrative Agent’s request, sell and
assign to the Lender acting as the Administrative Agent or such Assignee, all of
the interests, rights and obligations under this Agreement (including, without
limitation, the Commitments and the Percentage of the Obligations) of such
Non-Consenting Lender for an amount equal to the principal balance of all Loans
held by the Non-Consenting Lender and all accrued interest and fees with respect
thereto through the date of sale; provided, however, that such purchase and sale
shall not be effective until the Administrative Agent shall have received from
such assignee an agreement in form and substance satisfactory to the
Administrative Agent and the Borrower whereby such assignee shall agree to be
bound by the terms hereof.  Each Lender agrees that, if it becomes a
Non-Consenting Lender, it shall execute and deliver to the Administrative Agent
an Assignment and Acceptance to evidence such sale and purchase and shall
deliver to the Administrative Agent any Note (if the assigning Lender’s Loans
are evidenced by Notes) subject to such Assignment and Acceptance; provided,
however,

 

82

--------------------------------------------------------------------------------


 

that the failure of any Non-Consenting Lender to execute an Assignment and
Acceptance shall not render such sale and purchase (and the corresponding
assignment) invalid.

 

SECTION 9.2.                                       Notices, Etc.  Unless
otherwise specifically permitted herein, all notices and other communications
provided for hereunder shall be in writing (including telecopier, telegraphic,
telex or cable communication) and mailed, telecopied, telegraphed, telexed,
cabled or delivered, and addressed as follows:

 

(a)                                  if to the Borrower or any other Loan Party:

 

Great Lakes Dredge & Dock Corporation
c/o Madison Dearborn Partners IV, L.P.
Three First National Plaza
Suite 3800
Chicago, Illinois 60602
Attention:  Sam M. Mencoff and Thomas S. Souleles
Telecopier:  (312) 895-1056

 

and

 

Great Lakes Dredge & Dock Corporation
2212 York Road
Oak Brook, IL 60523
Attention:  Chief Financial Officer
Telecopier:  (630) 574-3007

 

with a copy to:

 

Kirkland & Ellis LLP
Aon Center
200 East Randolph Drive
Chicago, Illinois 60601-6636
Attention:  Francesco Penati; Richard Campbell
Telecopier:  (312) 861-2200

 

(b)                                 if to any Lender, an original party hereto,
at its Domestic Lending Office specified on Schedule 1 to the Lender Addendum of
such Lender; if to any other Lender, at its Domestic Lending Office specified in
the Assignment and Acceptance pursuant to which it became a Lender; and

 

(c)                                  if to Bank of America as an Issuing Lender
or the Administrative Agent:

 

Bank of America, N.A.
231 South LaSalle Street
Chicago, Illinois 60697
Attention:  David Johanson and Jeffery T. White
Telecopier:  (877) 206-8410 and (877) 207-0485

 

83

--------------------------------------------------------------------------------


 

with a copy to:

 

Bank of America, N.A.
231 South LaSalle Street
Chicago, Illinois 60697
Attention:  Jennifer Gerdes
Telecopier:  (312) 974-0791

 

with a copy to:

 

Sidley Austin Brown & Wood LLP
Bank One Plaza
10 South Dearborn Street
Chicago, Illinois 60603
Attention:  Michael Gold, Esq.
Telecopier: (312) 853-7036

 

or, as to Holdings, the Borrower or the Administrative Agent, at such other
address as shall be designated by such party in a written notice to the other
parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to Holdings, the Borrower and the
Administrative Agent.  All such telecopier, telegraphic, telex or cable notices
and communications shall, when telecopied, telegraphed, telexed or cabled, be
effective when telecopied delivered to the telegraph company, confirmed by telex
answerback or delivered to the cable company, respectively, and all such mail
notices and communications shall be effective five (5) days after deposit in the
mails; except that notices and communications by any of the above means to the
Administrative Agent pursuant to Articles II, III or VIII shall not be effective
until received by the Administrative Agent.

 

SECTION 9.3.                                       No Waiver; Remedies.  No
failure on the part of any Lender or the Administrative Agent to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

 

SECTION 9.4.                                       Costs and Expenses;
Indemnification. The Borrower agrees (a) to pay or reimburse the Administrative
Agent and the Arrangers for all their reasonable out-of-pocket costs and
expenses incurred in connection with the syndication of the Facilities (other
than fees payable to syndicate members) and the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees and disbursements and other charges of counsel to the
Administrative Agent and the Arrangers and the charges of Intralinks, (b) to pay
or reimburse each Lender and the Administrative Agent for all their costs and
expenses incurred in

 

84

--------------------------------------------------------------------------------


 

connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, including, without limitation, the fees and
disbursements of counsel and charges of Intralinks to each Lender and of counsel
to the Administrative Agent, (c) to pay, indemnify, or reimburse each Lender and
the Administrative Agent for, and hold each Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay, in paying, stamp, excise and other
taxes, if any, which may be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify or reimburse each Lender,
the Administrative Agent, the Arrangers, their respective affiliates, and their
respective officers, directors, trustees, employees, advisors, agents and
controlling persons (each, an “Indemnitee”) for, and hold each Indemnitee
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including, without limitation, any of
the foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of Holdings, the Borrower any of its Subsidiaries or any of the
Properties and the fees and disbursements and other charges of legal counsel in
connection with claims, actions or proceedings by any Indemnitee against the
Borrower hereunder (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee.  No Indemnitee
shall be liable for (i) consequential damages as a result of any failure to fund
any of the Facilities or (ii) any damages arising from the use by unauthorized
persons of Information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such persons or for any special, indirect, consequential or
punitive damages in connection with the Facilities (unless such damages resulted
directly from the gross negligence, bad faith or willful misconduct of the
Person claiming the protections of clause (ii)).  Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries so to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee; provided, however, that the
Borrower shall retain all such rights of recovery with respect to any
liabilities arising under Environmental Laws resulting from the gross
negligence, bad faith or willful misconduct of such Indemnitee.  All amounts due
under this Section shall be payable not later than 30 days after written demand
therefor.  Statements payable by the Borrower

 

85

--------------------------------------------------------------------------------


 

pursuant to this Section shall be submitted to Deborah A. Wensel (Telephone No.
(630) 574-3007) (Fax No. (630) 574-2981), at the address of the Borrower set
forth in Section 9.2, or to such other Person or address as may be hereafter
designated by the Borrower in a notice to the Administrative Agent.  The
agreements in this Section shall survive repayment of the Loans and all other
amounts payable hereunder.

 

SECTION 9.5.                                       Setoff.  In addition to and
not in limitation of any rights of any Lender under Applicable Law, each Lender
shall, upon the occurrence and during the continuance of any Event of Default
described in Section 7.1(a) or Section 7.1(e), have the right to appropriate and
apply to the payment of the Obligations then due and unpaid, and, as security
for such Obligations, each of the Loan Parties hereby grants to each Lender a
continuing security interest in, any and all deposits or accounts of the
Borrower then or thereafter maintained with such Lender or participant; provided
that any such appropriation and application shall be subject to the provisions
of Section 2.17.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights of each Lender under this Section 9.5
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

SECTION 9.6.                                       Effectiveness.  This
Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent and when the Administrative Agent shall
have been notified by each Lender that such Lender has executed it.

 

SECTION 9.7.                                       Successors and Assigns;
Participations and Assignments.  (a) This Agreement shall be binding upon and
inure to the benefit of Holdings, the Borrower, the Lenders, the Administrative
Agent, all future holders of the Loans and their respective successors and
assigns, except that neither Holdings nor the Borrower may assign or transfer
any of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent and each Lender.

 

(b)                                 Any Lender may, without the consent of the
Borrower, in accordance with applicable law, at any time sell to one or more
banks, financial institutions or other entities (each, a “Participant”)
participating interests in any Loan owing to such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder and under the other Loan
Documents.  In the event of any such sale by a Lender of a participating
interest to a Participant, such Lender’s obligations under this Agreement to the
other parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents.  In no event
shall any Participant under any such participation have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would require the

 

86

--------------------------------------------------------------------------------


 

consent of the Lender from which such participation was purchased pursuant to
Section 9.1.  The Borrower agrees that if amounts outstanding under this
Agreement and the Loans are due or unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall, to the maximum extent permitted by applicable law, be deemed
to have the right of setoff in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement, provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 9.7(a) as fully as if such Participant
were a Lender hereunder.  The Borrower also agrees that each Participant shall
be entitled to the benefits of Sections 2.10, 2.11, 2.12 and 2.16 with respect
to its participation in the Commitments and the Loans outstanding from time to
time as if such Participant were a Lender; provided that, in the case of
Sections 2.12 and 2.16, such Participant shall have complied with the
requirements of said Section, and provided, further, that no Participant shall
be entitled to receive any greater amount pursuant to any such Section than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred.

 

(c)                                  Any Lender (an “Assignor”) may, in
accordance with applicable law and upon written notice to the Administrative
Agent, at any time and from time to time assign to any Lender or any Affiliate,
Related Fund or Control Investment Affiliate thereof or, with the written
consent of the Borrower and the Administrative Agent and, in the case of any
assignment of Revolving Commitments, the written consent of the Issuing Lenders
(which, in each case, shall not be unreasonably withheld or delayed) (provided
(y) that no such consent need be obtained by either of the Arrangers or any of
their respective Affiliates with respect to any assignment by either of them and
(z) that the consent of the Borrower need not be obtained with respect to any
assignment of Tranche B Term Loans), to an additional bank, financial
institution or other entity (an “Assignee”) all or any part of its rights and
obligations under this Agreement pursuant to an Assignment and Acceptance,
substantially in the form of Exhibit A, executed by such Assignee and such
Assignor (and, where the consent of the Borrower, the Administrative Agent or
the Issuing Lenders is required pursuant to the foregoing provisions, by the
Borrower and such other Persons) and delivered to the Administrative Agent for
its acceptance and recording in the Register; provided that no such assignment
to an Assignee (other than any Lender or any Affiliate or Related Fund), in the
case of an assignment of Revolving Commitments and/or Revolving Loans, shall be
in an aggregate principal amount of less than $5,000,000 or, in the case of
Tranche B Term Loan, shall be in an aggregate principal amount of less than
$1,000,000 (in each case, other than in the case of an assignment of all of a
Lender’s interests under this Agreement), and after giving effect thereto, the
Assignor, in the case of an assignment of Revolving Commitments and/or Revolving
Loans, shall have Revolving Commitments and/or Revolving Loans aggregating at
least $5,000,000 and, in the case of an assignment of Tranche B Term Loans,
shall have Tranche B Term Loans aggregating at least $1,000,000, in each case
unless otherwise agreed by the Borrower and the Administrative Agent.  Any such
assignment need not be ratable as among the Facilities.  Upon such execution,
delivery, acceptance and recording, from and after the effective date

 

87

--------------------------------------------------------------------------------


 

determined pursuant to such Assignment and Acceptance, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with Commitments and/or Loans as set forth therein, (y) the Assignor thereunder
shall, to the extent provided in such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of an Assignor’s rights and obligations under this
Agreement, such Assignor shall cease to be a party hereto, except as to Section
2.10, 2.11, 2.12 and 9.4 in respect of the period prior to such effective date),
and (z) the assignee shall comply with Section 2.16 (f).  Notwithstanding any
provision of this Section, the consent of the Borrower shall not be required for
any assignment that occurs at any time when any Event of Default shall have
occurred and be continuing.  For purposes of the minimum assignment amounts set
forth in this paragraph, multiple assignments by two or more Related Funds shall
be aggregated.

 

(d)                                 The Administrative Agent shall, on behalf of
the Borrower, maintain at its address referred to in Section 9.2 a copy of each
Assignment and Acceptance delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount of the Loans owing to, each Lender from time to time.  The
entries in the Register shall be presumptive evidence of the amounts so entered,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the Loans and any
Notes evidencing such Loans recorded therein for all purposes of this
Agreement.  Any assignment of any Loan, whether or not evidenced by a Note,
shall be effective only upon appropriate entries with respect thereto being made
in the Register (and each Note shall expressly so provide).  Any assignment or
transfer of all or part of a Loan evidenced by a Note shall be registered on the
Register only upon surrender for registration of assignment or transfer of the
Note evidencing such Loan, accompanied by a duly executed Assignment and
Acceptance; thereupon one or more new Notes in the same aggregate principal
amount shall be issued to the designated Assignee, and the old Notes shall be
returned by the Administrative Agent to the Borrower marked “canceled”.  The
Register shall be available for inspection by the Borrower or any Lender (with
respect to any entry relating to such Lender’s Loans) at any reasonable time and
from time to time upon reasonable prior notice.

 

(e)                                  Upon its receipt of an Assignment and
Acceptance executed by an Assignor and an Assignee (and, in any case where the
consent of any other Person is required by Section 9.7(c), by each such other
Person) together with payment to the Administrative Agent of a registration and
processing fee of $3,500 (except that no such registration and processing fee
shall be payable in the case of an Assignee which is already a Lender or is an
Affiliate or Related Fund of a Lender or a Person under common management with a
Lender), the Administrative Agent shall (i) promptly accept such Assignment and
Acceptance and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Borrower.  On or prior to such effective date, the
Borrower, at its own expense, upon request, shall execute and deliver to the
Administrative Agent (in exchange for the applicable Notes of the assigning
Lender) a new Notes to the order of such Assignee in an amount equal to the
Revolving

 

88

--------------------------------------------------------------------------------


 

Commitment and/or applicable Tranche B Term Loans, as the case may be, assumed
or acquired by it pursuant to such Assignment and Acceptance and, if the
Assignor has retained a Revolving Commitment and/or Tranche B Term Loans, as the
case may be, upon request, a new Note and/or Notes, as the case may be, to the
order of the Assignor in an amount equal to the Revolving Commitment and/or
applicable Tranche B Term Loans, as the case may be, retained by it hereunder. 
Such new Note or Notes shall be dated the Closing Date and shall otherwise be in
the form of the Note or Notes replaced thereby.

 

(f)                                    For avoidance of doubt, the parties to
this Agreement acknowledge that the provisions of this Section 9.7 concerning
assignments of Loans and Notes relate only to absolute assignments and that such
provisions do not prohibit assignments creating security interests in Loans and
Notes, including, without limitation, any pledge or assignment by a Lender of
any Loan or Note to any Federal Reserve Bank in accordance with applicable law.

 

(g)                                 Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Loan and (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof.  The making
of a Loan by an SPC hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender.  Each party hereto hereby agrees that no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender).  In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other Debt of any
SPC, it will not institute against, or join any other person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under the laws of the United States or any state
thereof.  In addition, notwithstanding anything to the contrary in this Section
9.7(g), any SPC may (A) with notice to, but without the prior written consent
of, the Borrower and the Administrative Agent and without paying any processing
fee therefor, assign all or a portion of its interests in any Loans to the
Granting Lender, or with the prior written consent of the Borrower and the
Administrative Agent (which consent shall not be unreasonably withheld) to any
financial institutions providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans, and (B)
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC; provided that
non-public information with respect to the Borrower may be disclosed only with
the Borrower’s consent which will not be

 

89

--------------------------------------------------------------------------------


 

unreasonably withheld.  This Section 9.7(g) may not be amended without the
written consent of any SPC with Loans outstanding at the time of such proposed
amendment.

 

SECTION 9.8.                                       Survival of Warranties and
Agreements.  All agreements, representations and warranties made herein shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making and repayment of the Obligations hereunder.

 

SECTION 9.9.                                       Marshalling; Recourse to
Security; Payments Set Aside.  Neither any Lender nor the Administrative Agent
shall be under any obligation to marshall any assets in favor of the Borrower or
any other Loan Party or against or in payment of any or all of the Obligations. 
Recourse to security shall not be required at anytime.  To the extent that any
Loan Party makes a payment or payments to the Administrative Agent or the
Lenders, or the Administrative Agent or the Lenders enforce their security
interests or exercise their rights of set-off, and such payment or payments or
the proceeds of such enforcement or set-off or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or set-off had not occurred.

 

SECTION 9.10.                                 Submission To Jurisdiction;
Waivers.

 

(a)                                  All judicial proceedings brought against
any party to this Agreement with respect to this Agreement or any other Loan
Document may be brought in any state or federal court of competent jurisdiction
in the State of New York, and by execution and delivery of this Agreement, each
party accepts, for itself and in connection with its properties, generally and
unconditionally, the nonexclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any final judgment rendered thereby in
connection with this Agreement or any of the other Loan Documents from which no
appeal has been taken or is available.  Each party irrevocably consents to the
service of process of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to its notice address specified on the signature pages hereof,
such service to become effective ten (10) days after such mailing.  EACH LOAN
PARTY, EACH ISSUING LENDER, THE ADMINISTRATIVE AGENT, AND EACH LENDER
IRREVOCABLY WAIVES (A) TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND (B) ANY OBJECTION (INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
IN ANY JURISDICTION SET FORTH ABOVE.  Nothing herein shall affect the right to
serve process in any other manner permitted by law or shall limit the

 

90

--------------------------------------------------------------------------------


 

right of the Administrative Agent or any Lender or any Loan Party to bring
proceedings against any Loan Party in the courts of any other jurisdiction.

 

SECTION 9.11.                                 Performance of Obligations.  Each
Loan Party agrees that the Administrative Agent, the Issuing Lenders and the
Lenders, or any one or more of them, may, but shall have no obligation to, make
any payment or perform any act required of such Loan Party under any Loan
Document or take any other action which such party in its discretion deems
necessary or desirable to protect or preserve the Collateral, including any
action to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against any Collateral.

 

SECTION 9.12.                                 Construction.  The parties
acknowledge that each party and its counsel have reviewed and revised this
Agreement and the other Loan Documents and that the normal rule of construction
to the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of the Loan Documents or any
amendments or exhibits thereto.

 

SECTION 9.13.                                 GOVERNING LAW.  THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS (UNLESS ANY SUCH LOAN DOCUMENT EXPRESSLY PROVIDES
OTHERWISE), AND THE LETTERS OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS
CONFLICTS OF LAW PRINCIPLES (OTHER THAN THE PROVISIONS OF 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

 

SECTION 9.14.                                 Execution in Counterparts.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

 

SECTION 9.15.                                 Entire Agreement.  This Agreement,
together with the other Loan Documents, embodies the entire agreement and
understanding among the Loan Parties, the Lenders, the Issuing Lenders and the
Administrative Agent, and supersedes all prior or contemporaneous agreements and
understandings of such Persons, verbal or written, relating to the subject
matter hereof and thereof, except for the fee letter dated as of December 3,
2003 among MDP, LCPI, Lehman Brothers, CSFB and the Administrative Agent, and
any prior arrangements made with respect to the payment by the Borrower of (or
any indemnification for) any fees, costs or expenses payable to or incurred (or
to be incurred) by or on behalf of the Administrative Agent or the Lenders

 

SECTION 9.16.                                 Delivery of Lender Addenda.  Each
initial Lender shall become a party to this Agreement by delivering to the
Administrative Agent a Lender Addendum duly executed by such Lender, the
Borrower and the Administrative Agent.

 

SECTION 9.17.                                 Non-Confidentiality of Tax
Structure.  Notwithstanding anything herein to the contrary, each party hereto
(and each affiliate and person acting on behalf of any such party) agrees that
each party (and each employee, representative, and

 

91

--------------------------------------------------------------------------------


 

other agent of such party) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to such party or such person relating
to such tax treatment and tax structure, except to the extent necessary to
comply with any applicable federal or state securities laws.  This authorization
is not intended to permit disclosure of any other information including (without
limitation) (i) any portion of any materials to the extent not related to the
tax treatment or tax structure of the transaction, (ii) the identities of
participants or potential participants in the transaction, (iii) the existence
or status of any negotiations, (iv) any pricing or financial information (except
to the extent such pricing or financial information is related to the tax
treatment or tax structure of the transaction), or (v) any other term or detail
not relevant to the tax treatment or the tax structure of the transaction.

 

*  *  *  *  *

 

92

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the Closing Date.

 

 

GLDD ACQUISITIONS CORP.

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

Name: Deborah A. Wensel

 

 

 

Title: Senior Vice President, Chief

 

 

 

          Financial Officer and Treasurer

 

 

 

 

 

 

GREAT LAKES DREDGE & DOCK
CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

Name: Deborah A. Wensel

 

 

 

Title: Senior Vice President, Chief

 

 

 

          Financial Officer and Treasurer

 

 

 

 

 

 

GREAT LAKES DREDGE & DOCK
COMPANY

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

Name: Deborah A. Wensel

 

 

 

Title: Senior Vice President, Chief

 

 

 

          Financial Officer and Treasurer

 

 

 

 

 

 

DAWSON MARINE SERVICES COMPANY

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

Name: Deborah A. Wensel

 

 

 

Title: Senior Vice President, Chief

 

 

 

          Financial Officer and Treasurer

 

 

 

 

 

 

GREAT LAKES CARIBBEAN DREDGING,
INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

Name: Deborah A. Wensel

 

 

 

Title: Senior Vice President, Chief

 

 

 

          Financial Officer and Treasurer

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

FIFTY-THREE DREDGING CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

Name: Deborah A. Wensel

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

NORTH AMERICAN SITE DEVELOPERS,
INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

Name: Deborah A. Wensel

 

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,
    as Administrative Agent, an Issuing Lender and a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Helen Zitzman

 

 

 

Name: Helen Zitzman

 

 

 

Title:   Senior Vice President

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

DEFINITIONS

 

“1933 Act” means the Securities Act of 1933, as amended from time to time.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.

 

“Acquisition” has the meaning specified in the recitals.

 

“Acquisition Agreement” means the Merger Agreement dated November 12, 2003
between GLDD Acquisitions Corp., Merger Sub and Great Lakes Dredge & Dock
Corporation.

 

“Adjusted Consolidated EBITDA” means EBITDA plus adjustments, without
duplication (i) required or permitted by Regulation S-X of the 1933 Act, and
(ii) for the four Fiscal Quarters ending September 30, 2003, December 31, 2003,
March 31, 2004, June 30, 2004, and September 30, 2004 consisting of up to
$3,200,000 of adjustments with respect to the pro forma savings resulting from
the equipment financing transactions, subject to confirmation by the Arrangers
that the Borrower’s calculation of such savings is reasonable.

 

“Administrative Agent” has the meaning specified in the preamble.

 

“Administrative Agent-Related Persons” means Bank of America and any successor
Administrative Agent arising under Section 8.9, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

 

“Affiliate” means, with respect to any Person, any other Person:

 

(i)                     which directly or indirectly through one or more
intermediaries controls, or is controlled by, or is under common control with,
such Person (excluding any trustee under, or any committee with responsibility
for administering any Plan);

 

(ii)                  which beneficially owns or holds ten percent (10%) or more
of any class of the Voting Stock of such Person (or, in the case of a Person
which is not a corporation, ten percent (10%) or more of the equity interests);
or

 

(iii)               ten percent (10%) or more of the Voting Stock (or, in the
case of a Person which is not a corporation, ten percent (10%) or more of the
equity interests) of which, is beneficially owned or held, directly or
indirectly, by such Person.

 

--------------------------------------------------------------------------------


 

The term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of Voting Stock, by contract or otherwise.

 

“Agreement” has the meaning specified in the preamble.

 

“Alternative Currency” means Euros, British Pound Sterling, Canadian Dollars,
German Deutschmarks, and any other lawful currency other than Dollars which is
freely transferable and convertible into Dollars as agreed to from time to time
by an Issuing Lender and the Administrative Agent (in their respective sole and
absolute discretion).

 

“Applicable Base Rate Margin,” “Applicable Commitment Fee Percentage,”
“Applicable Eurodollar Rate Margin,” “Applicable Financial Letter of Credit Fee
Percentage,” and “Applicable Performance Letter of Credit Fee Percentage”
respectively mean, during any Pricing Period, the amount set forth below for
such Applicable Base Rate Margin, Applicable Commitment Fee Percentage,
Applicable Eurodollar Rate Margin, Applicable Financial Letter of Credit Fee
Percentage or Applicable Performance Letter of Credit Fee Percentage, as the
case may be, depending upon the Total Leverage Ratio as of the last day of the
Fiscal Quarter most recently ended prior to the first day of such Pricing
Period:

 

Total
Leverage
Ratio

 

Applicable
Base Rate
Margin

 

Applicable
Commitment
Fee Percentage

 

Applicable
Eurodollar Rate
Margin

 

Applicable
Financial
Letter of Credit
Fee Percentage

 

Applicable
Performance
Letter of Credit
Fee Percentage

 

Less than 3.00x

 

1.25

 

.50

 

2.25

 

2.25

 

1.18

 

Greater than or equal to 3.00x but less 3.75x

 

1.50

 

.50

 

2.50

 

2.50

 

1.25

 

Greater than or equal to 3.75x but less 4.75x

 

1.75

 

.50

 

2.75

 

2.75

 

1.38

 

Greater than or equal to 4.75x

 

2.00

 

.50

 

3.00

 

3.00

 

1.50

 

 

provided, however, that (i) if and for so long as the Borrower shall have failed
to timely deliver a Compliance Certificate under Section 6.4(b) or Section
6.4(c) with respect to such Fiscal Quarter most recently ended, the Applicable
Base Rate Margin, Applicable Commitment Fee Percentage, Applicable Eurodollar
Rate Margin, Applicable Financial Letter of Credit Fee Percentage, and
Applicable Performance Letter of Credit Fee Percentage for such Pricing Period
shall be determined as if the Total Leverage Ratio is greater than or equal to
4.75 to 1.00, (ii) notwithstanding the foregoing, (a) for the period beginning
on the Closing Date and ending on December 31, 2003, the Applicable Base Rate
Margin, Applicable Commitment Fee Percentage, Applicable Eurodollar Rate Margin,
Applicable Financial Letter of Credit Fee Percentage, and Applicable Performance
Letter of Credit Fee Percentage for such Pricing Periods shall be determined

 

2

--------------------------------------------------------------------------------


 

as if the Total Leverage Ratio is greater than or equal to 3.75 to 1.00 but less
than 4.75 to 1.00, and (iii) notwithstanding the foregoing, the Applicable
Performance Letter of Credit Fee Percentage shall be subject to change in
accordance with Section 2.10(c).

 

“Applicable Law” means, with respect to any Person or matter, any law, rule,
regulation, order, decree or other requirement having the force of law relating
to such Person or matter and, where applicable, any interpretation thereof by
any Person having jurisdiction with respect thereto or charged with the
administration or interpretation thereof.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Loan and such Lender’s
Eurodollar Office in the case of a Eurodollar Rate Loan.

 

“Arrangers” has the meaning specified in the preamble.

 

“Assignee” has the meaning specified in Section 9.7.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A.

 

“Assignor”  has the meaning specified in Section 9.7.

 

“Attorney Costs” means and includes all reasonable out-of-pocket fees and
disbursements of any law firm or other external counsel.

 

“Authorized Officer” means, relative to any Loan Party, the officers of such
Loan Party whose signatures and incumbency shall have been certified to the
Administrative Agent pursuant to Section 4.1.

 

“Availability” means, at any time, an amount (determined on a Dollar equivalent
basis) equal to the Revolving Commitment Amount then in effect minus the then
outstanding Letter of Credit Obligations.

 

“Available Revolving Commitments” means with respect to any Revolving Lender at
any time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Commitment then in effect over (b) such Lender’s Revolving Extensions of Credit
then outstanding.

 

“Bank of America” has the meaning specified in the preamble.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.  §
101, et seq.).

 

“Base Capital Expenditure Amount” has the meaning specified in Section 6.3(a).

 

3

--------------------------------------------------------------------------------


 

“Base Rate” means the higher of:

 

(i)                     the rate of interest publicly announced from time to
time by Bank of America (or its successor) in Charlotte, North Carolina as its
“reference rate.”  It is a rate that is set by Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in the reference rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change; and

 

(ii)                  0.50% per annum above the latest Federal Funds Rate.

 

 “Base Rate Loan” means a Loan which bears interest at or determined by
reference to the Base Rate.

 

“Bonding Agreement” means, collectively, the Travelers Agreement and any
supplement thereto or replacement thereof, and any similar contractual
arrangement with providers of bid, performance or payment bonds, each of which
supplement, replacement or similar arrangement being subject to the
Intercreditor Agreement.

 

“Borrower” has the meaning specified in the preamble.

 

“Borrowing” means a borrowing of Loans made by all of the Lenders in accordance
with their respective applicable Percentages, on the same Business Day, in
accordance with Section 2.4.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in any of New York City or Chicago and, if the applicable
Business Day relates to any Eurodollar Rate Loan, a day of the year on which
dealings are carried on in the interbank Eurodollar market.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

 

“Capital Expenditures” means, for any period, the aggregate amount of all
expenditures of the Borrower and its Subsidiaries for fixed or capital assets
made or incurred during such period (whether or not paid in cash and including
that portion of Capitalized Leases which is capitalized on the consolidated
balance sheet of the Borrower and its Subsidiaries) which, in accordance with
GAAP, would be classified as capital expenditures; provided, however, that, for
any such period, such aggregate amount shall be reduced by the sum of (in each
case to the extent the following would otherwise be required to be capitalized
on the Consolidated balance sheet of the Borrower and its Subsidiaries) (a)
proceeds received from the sale of fixed or capital assets which have been
applied, within one year of receipt thereof, to the purchase or cost of design,
installation, construction, repair or improvement of fixed or capital assets
used or useful

 

4

--------------------------------------------------------------------------------


 

in the business of the Borrower and its Subsidiaries; (b) insurance or
requisition proceeds or condemnation awards received in connection with the
damage, destruction, requisition or condemnation of fixed or capital assets
which have been applied, within one year of receipt thereof, to the purchase or
cost of design, installation, construction, repair or improvement of fixed or
capital assets used or useful in the business of the Borrower and its
Subsidiaries; (c) proceeds of indemnity claims made by Holdings or the Borrower
pursuant to the Acquisition Agreement to the extent used in connection with the
purchase or cost of design, installation, construction, repair or improvement of
fixed or capital assets used or useful in the business of the Borrower and its
Subsidiaries in connection with such indemnity claim; (d) with regard to
equipment purchased simultaneously with the trade-in of existing equipment of
the Borrower or its Subsidiaries, the amount of the credit extended for such
trade-in; and (e) expenditures for vessels identified to be sold by the Borrower
or any of its Subsidiaries and then leased-back (on an operating lease basis) by
the Borrower or any of its Subsidiaries to the extent that such sale occurs
within 180 days of the completion of such vessel and the Borrower has notified
the Lenders in writing in reasonable detail of the timing, facts and
circumstances of such sale and lease-back to the extent that the aggregate
amount of such expenditures does not exceed $15,000,000 at any time (provided
that if any vessel so identified is not sold, the amount of the expenditures
made that relate to such vessel shall be added back to the amount of Capital
Expenditures for the Fiscal Quarter in which such expenditure was made), and (f)
the repurchase of the vessels set forth on Schedule 6.3(a) for the amounts set
forth on Schedule 6.3(a).  Anything herein to the contrary notwithstanding,
Capital Expenditures shall not include expenditures made as consideration or
purchase price for Permitted Business Acquisitions.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) including,
without limitation, membership interests and partnership interests or units, and
any and all warrants, rights or options to purchase any of the foregoing.

 

“Capitalized Lease” means, with respect to any Person, any lease of any property
by that Person as lessee, the obligation for Rentals with respect to which is
required to be accounted for as a capital lease on the balance sheet of such
person in accordance with GAAP.

 

“Capitalized Rentals” means, as of the date of any determination, the amount at
which the aggregate Rentals due and to become due under all Capitalized Leases
under which the Borrower or any of its Subsidiaries is a lessee would be
reflected as a liability on a consolidated balance sheet of the Borrower and its
Subsidiaries.

 

“CERCLA” has the meaning specified in the definition of “Environmental Laws.”

 

“Claims” means any claim or demand, by any Person, of whatsoever kind or nature
for any alleged Liabilities and Costs, whether based in contract, tort, implied
or

 

5

--------------------------------------------------------------------------------


 

express warranty, strict liability, criminal or civil statute, Permit, ordinance
or regulation, common law or otherwise.

 

“Closing Date” means the date on which all of the conditions precedent set forth
in Section 4.1 are satisfied or waived by all of the Lenders.

 

“Code” means the Uniform Commercial Code of the State of New York.

 

“Collateral” means all Property and interests in Property now owned or hereafter
acquired by Holdings or any of its Subsidiaries in or upon which a Lien is
granted under the Collateral Documents.

 

“Collateral Documents” means the First Preferred Fleet Mortgage, the Second
Preferred Fleet Mortgage, the Note Pledge Agreement, the Equipment Security
Agreements, the Receivables Security Agreements, the Proceeds Agent Agreement,
financing statements and all other similar agreements, assignments, instruments
and documents delivered to the Administrative Agent from time to time to create,
evidence or perfect Liens securing the Obligations, and all amendments,
supplements, modifications, renewals, replacements, restatements,
consolidations, substitutions, and extensions of any of the foregoing.

 

“Commitment” shall mean collectively, the Revolving Commitments and the Tranche
B Term Commitments, or with respect to any Lender, such Lender’s Revolving
Commitment and Tranche B Term Commitment.

 

“Commitment Fee” shall have the meaning specified in Section 2.14(a).

 

“Compliance Certificate” shall have the meaning specified in Section 6.4(d).

 

“Contaminant” means any waste, pollutant, hazardous substance, radioactive
substance or material, toxic substance, hazardous waste, radioactive waste,
special waste, petroleum or petroleum-derived substance or waste, asbestos in
any form or condition, polychlorinated biphenyls (“PCBs”), or any hazardous or
toxic constituent thereof and includes, but is not limited to, these terms as
defined in any Environmental Law.

 

“Continuation/Conversion Notice” shall have the meaning specified in Section
2.6.

 

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Borrower who (i) was a member of such Board of
Directors as of the Closing Date, (ii) was nominated for election or elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board of Directors at the time of such
nomination or election, or (iii) receives the vote of the Principals in his or
her election by the shareholders of the Borrower.

 

6

--------------------------------------------------------------------------------


 

“Contribution Agreement” means the Contribution and Indemnification Agreement
executed and delivered pursuant to Section 4.1 among each of the Guarantors.

 

“Control Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies. 
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

 

“CSFB” has the meaning specified in the preamble.

 

“Customary Permitted Investment” means, at any time, Investments of the Borrower
or any of its Subsidiaries in (a) any obligation, maturing not more than one
year after such time, issued or guaranteed by the United States Government or
issued by an agency thereof and backed by the full faith and credit of the
United States of America; (b) marketable general obligations, maturing not more
than six months after such time, issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof and rated A-2 by Standard & Poor’s Rating Group, a
division of McGraw Hill Inc.  or P-2 or higher by Moody’s Investors Service,
Inc.; (c) commercial paper, maturing not more than nine months from the date of
issue, which is issued by (i) a corporation (other than an Affiliate of any Loan
Party) organized under the laws of any state of the United States or of the
District of Columbia and rated A-2 or higher by Standard & Poor’s Rating Group,
a division of McGraw Hill Inc.  or P-2 by Moody’s Investors Service, Inc., or
(ii) any Lender (or its holding company); (d) any certificate of deposit, time
or demand deposit (including Eurodollar time deposits) or bankers acceptance,
maturing not more than one year after such time, which is issued by either (i) a
commercial banking institution organized under the laws of the United States of
America or any State thereof or the District of Columbia that has a combined
capital, surplus and undivided profits of not less than $500,000,000, (ii) any
Lender, or (iii) any branch of any Lender or any commercial banking institution
organized under the laws of the United Kingdom, Canada or Japan having combined
capital, surplus and undivided profits of not less than $500,000,000; (e) fully
collateralized repurchase agreements with a term of not more than 30 days for
underlying securities of the type described in clauses (a) and (b) above,
entered into with any institution meeting the qualifications specified in clause
(d) above; (f) participation in loans made to a borrower (other than an
Affiliate of any Loan Party) with a debt rating of A-2 or higher from Standard &
Poor’s Rating Group, a division of McGraw Hill Inc.  or P-2 or higher from
Moody’s Investor Service, Inc.; provided, however, that such loans must mature
within six months from the date such participation is purchased; (g) short-term
asset management accounts offered by any Lender for the purpose of investing in
notes issued by a corporation (other than an Affiliate of any Loan Party)
organized under the laws of any state of the United States or of the District of
Columbia and rated A-2 or higher by Standard & Poor’s Rating Group, a division
of McGraw Hill, Inc.  or P-2 or higher by Moody’s Investors Service, Inc.; or
(h) bonds issued by a municipality or governmental agency and rated not lower
than BBB by Standard & Poor’s Rating Group,

 

7

--------------------------------------------------------------------------------


 

a division of McGraw Hill, Inc. or Baa2 by Moody’s Investors Service, Inc. and
purchased by the Borrower or any of its Subsidiaries in the ordinary course of
its business in connection with retainage under contracts with its customers; or
(i) United States Dollars or money in other currencies received in the ordinary
course of business; or (j) money market funds at least 95% of the assets of
which constitute Cash Equivalents of the kinds described in clauses (a) through
(e), (i) and (j) of this definition; or (k) securities with maturities of one
year or less from the date of acquisition issued or fully and unconditionally
guaranteed by any state, commonwealth or territory of the United States of
America or the federal government of Canada, or by any political subdivision or
taxing authority thereof, and having one of the two highest ratings obtainable
from Standard & Poor’s Rating Group, a division of McGraw Hill Inc., or Moody’s
Investors Service, Inc.; or (l) in the case of any Subsidiary of the Borrower
that is not a domiciled in the United States, investments comparable to the
foregoing that have been approved by the Administrative Agent.

 

“Customary Permitted Liens” means:

 

(a)                                  Liens (other than those arising with
respect to any noncompliance with ERISA or Environmental Laws) for taxes,
assessments or governmental charges, but only to the extent that such taxes,
assessments or charges are either not delinquent or are being contested in good
faith by appropriate proceedings, and with respect to which adequate reserves or
other appropriate provisions are being maintained in accordance with GAAP;

 

(b)                                 statutory Liens of landlords and Liens of
carriers, warehousemen, mechanics, materialmen, suppliers and other Liens
imposed by law (including maritime law) created in the ordinary course of
business of the Borrower and its Subsidiaries, but only to the extent that the
amounts secured or to be secured by such Liens are either not overdue or are
being contested in good faith and with respect to which adequate reserves or
other appropriate provisions are being maintained in accordance with GAAP;

 

(c)                                  Liens (other than any Lien imposed by ERISA
or Environmental Laws) incurred or deposits (including, without limitation,
security deposits) made in the ordinary course of the Borrower’s business or any
of its Subsidiaries’ businesses (including, without limitation, surety bonds and
appeal bonds) in connection with workers’ compensation, unemployment insurance
and other types of social security benefits or to secure the performance of
tenders, bids, contracts (other than for the repayment of borrowed money or to
stay a judgment pending an appeal thereof), statutory obligations and other
similar obligations or arising as a result of progress payments under government
contracts, but only to the extent that the amounts secured or to be secured by
such Liens are either not delinquent or are being contested in good faith and
with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP;

 

(d)                                 survey exceptions or encumbrances, easements
or reservations, or rights of others for rights-of-way, utilities and other
similar purposes, or zoning or

 

8

--------------------------------------------------------------------------------


 

other restrictions as to the use of real property, which do not materially
interfere with the ordinary conduct of the business of the Borrower and its
Subsidiaries; and

 

(e)                                  Liens of or resulting from any judgment or
award, other than any judgment or award that gives rise to an Event of Default,
the time for appeal or petition for rehearing of which shall not have expired,
or in respect of which the Borrower or any of its Subsidiaries shall at any time
in good faith be prosecuting an appeal or proceeding for a review and in respect
of which a stay of execution pending such appeal or proceeding for review shall
have been secured.

 

“Debt” means and includes, with respect to any Person, (i) indebtedness for
borrowed money, (ii) obligations evidenced by bonds (including, without
limitation, license, bid, performance, lien or payment bonds), debentures, notes
or other similar instruments, (iii) obligations which have been incurred in
connection with the acquisition of property or services (including, without
limitation, obligations to pay the deferred purchase price of property or
services), excluding trade payables and accrued expenses incurred in the
ordinary course of business, (iv) obligations secured by any Lien or other
charge upon property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such obligations, (v)
obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person,
notwithstanding the fact that the rights and remedies of the seller, lender or
lessor under such agreement in the event of default are limited to repossession
or sale of property, (vi) the principal amount of Capitalized Rentals under any
Capitalized Lease, (vii) reimbursement obligations with respect to letters of
credit, and (viii) obligations under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) to purchase or otherwise acquire,
or otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (i) through (vii)
above.  For the avoidance of doubt, notwithstanding FAS 150, the Capital Stock
of Holdings issued in connection with the Initial Capital Contribution, and all
other Capital Stock issued by Holdings thereafter having substantially the same
terms, shall not constitute Debt (including for the purpose of calculation the
covenants in Section 6.3) so long as such Capital Stock does not require any
cash payments or dividends thereon or require any mandatory redemption or
repurchase prior to the date one year after the maturity of the Obligations. 
“Debt” shall not include obligations under the Existing Notes to the extent that
the Existing Notes that have been tendered prior to the Closing Date have been
retired or repurchased in full in accordance with the Trust Indenture Act and
the terms of the Existing Notes Indenture, and the Administrative Agent and the
Arrangers in satisfaction of the conditions precedent of this Agreement have
received evidence reasonably satisfactory to them either that (x) an amount
sufficient to redeem the remaining Existing Notes not so retired or repurchased
prior to the Closing Date has been irrevocably deposited with The Bank of New
York, as trustee under the Existing Notes Indenture, in accordance with the
terms of the Existing Note Indenture for the purpose of redeeming the remaining
Existing Notes or (y) the remaining Existing Notes have been otherwise
irrevocably called for redemption, repurchase or retirement and the amounts
required for such redemption, repurchase or retirement irrevocably committed,
set aside and/or defeased, as may be agreed upon

 

9

--------------------------------------------------------------------------------


 

among the Administrative Agent, the Arrangers and the Borrower, for the purpose
of effecting such redemption, repurchase or retirement.

 

“Default” means an event which, with the lapse of time or the giving of notice,
or both, would be an Event of Default.

 

“Defaulting Lender” has the meaning specified in Section 2.4(c).

 

“Default Rate” has the meaning specified in Section 2.9.2.

 

“Deposit” has the meaning specified in Section 7.2.

 

“Designated Vessel” means (i) all vessels owned by the Borrower or any of its
Subsidiaries and documented under the federal laws of the United States of
America, (ii) any vessels, whether or not documented in compliance with clause
(i), with a book value of at least $750,000 owned as of the Closing Date or
thereafter acquired by the Borrower or any of its Subsidiaries, and (iii) any
vessels constituting Collateral.

 

“Disposition” means with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“DOL” means the United States Department of Labor.

 

“Dollars” and the sign “$” each means lawful money of the United States of
America.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” on Schedule 1 to the Lender
Addendum of such Lender or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.

 

“EBITDA” means, with respect to any period, as determined in accordance with
GAAP, the sum of the amounts for such period of Net Income, (a) plus, without
duplication and to the extent reflected as a charge in the consolidated
statement of such Net Income for such period: (i) depreciation, depletion and
amortization expense, (ii) federal, state, local and foreign income taxes, (iii)
Interest Expense, (iv) transaction fees and expenses incurred in connection with
the Transactions to the extent not exceeding in the aggregate $17,000,000, (v)
non-cash charges and losses, (vi) any amounts included in the calculation of Net
Income for amortization or non-cash charges for the write-off or impairment of
goodwill, intangibles or other purchase accounting adjustments related to the
accounting for the Transactions or other acquisitions under GAAP (including
Financial Accounting Standards No. 141 and 142), (vii) fees and expenses
incurred in connection with the Bonding Agreement and the Equipment Financing
Debt, (viii) management fees paid pursuant to any Management Agreement to the
extent permitted to be paid hereunder, and (ix) Net Income attributable to the
minority equity interest in NASDI that is not owned by the Borrower to the
extent the Net

 

10

--------------------------------------------------------------------------------


 

Income in respect of such minority equity interest is received by the Borrower,
and (b) minus, without duplication, (i) non-cash gains.  “EBITDA” for the
Borrower and its Subsidiaries for the fiscal quarters ended December 31, 2002,
March 31, 2003, June 30, 2003 and September 30, 2003 shall be deemed to be
$15,369,000, $15,164,000, $13,147,000 and $15,403,000, respectively.

 

“Employment Agreements” means those certain employment agreements now existing
between the Borrower and each of Douglas B.  Mackie and Richard Lowry,
respectively, as the same may be amended, supplemented or otherwise modified
from time to time.

 

“Environmental Claim” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential or actual liability under
Environmental Laws or responsibility for violation of any Environmental Law or
for release or injury to the environment or threat to public health, personal
injury (including sickness, disease or death), property damage, natural
resources damage, or otherwise alleging liability or responsibility for damages
(punitive or otherwise), cleanup, removal, remedial or response costs,
restitution, civil or criminal penalties, injunctive relief, or other type of
relief, resulting from or based upon (a) the presence, placement, or Release
(including intentional and unintentional, negligent and non-negligent, sudden or
non-sudden, accidental or non-accidental or Releases) of any Hazardous Material
at, in, or from Property, whether or not owned by the Borrower, or (b) any other
circumstances forming the basis of any violation, or alleged violation, of any
Environmental Law.

 

“Environmental Laws” means all international, foreign, federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative or judicial orders, licenses, authorizations
and permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use and natural resource
matters now or hereafter in effect; including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), the Clean Air Act, the Federal Water Pollution Control Act of 1972,
the Solid Waste Disposal Act, as amended, the Resource Conservation and Recovery
Act, the Toxic Substances Control Act, and the Emergency Planning and Community
Right-to-Know Act, and the Occupational Safety and Health Act, and any analogous
state or local laws.

 

“Equipment Financing Debt” means Debt incurred pursuant to the Credit Agreement
dated December 17, 2003 between General Electric Capital Corporation and Great
Lakes to finance certain equipment of the Borrower and the Subsidiary Guarantors
existing on the Closing Date as refinanced or replaced in whole or in part, from
time to time, as permitted hereunder.

 

“Equipment Security Agreements” means the “Lender Equipment Security Agreements”
referred to and as defined in the Intercreditor Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

11

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any (a) corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
IRC) as the Borrower, (b) partnership or other trade or business (whether or not
incorporated) under common control (within the meaning of Section 414(c) of the
IRC) with the Borrower, and (c) member of the same affiliated service group
(within the meaning of Section 414(m) of the IRC) as the Borrower, any
corporation described in clause (a) above or any partnership or trade or
business described in clause (b) above.

 

“Eurodollar Office” means, with respect to any Lender, the office of such Lender
specified as its “Eurodollar Office” on Schedule 1 to the Lender Addendum of
such Lender or in the Assignment and Acceptance pursuant to which it became a
Lender (or, if no such office is specified, its Domestic Lending Office), or
such other office of such Lender as such Lender may from time to time specify to
the Borrower and the Administrative Agent.

 

“Eurodollar Rate (Adjusted)” means, relative to any portion of a Loan to be
made, continued, or maintained as, or converted into, a Eurodollar Rate Loan for
any Interest Period, a rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) determined pursuant to the following formula:

 

Eurodollar Rate

=

IBO Rate

(Adjusted)

 

1 - the Eurodollar Reserve Percentage.

 

“Eurodollar Rate Loan” means a Loan bearing interest, at all times during the
Interest Period applicable to such Loan, at a rate of interest determined by
reference to the Eurodollar Rate (Adjusted).

 

“Eurodollar Reserve Percentage” means, relative to each Interest Period, a
percentage (expressed as a decimal) equal to the daily average during such
Interest Period of the percentages in effect on each day of such Interest
Period, as prescribed by the Federal Reserve Board, for determining the maximum
reserve requirements applicable to “Eurocurrency liabilities” pursuant to
Regulation D or any other applicable regulation of the Federal Reserve Board
which prescribes reserve requirements applicable to “Eurocurrency liabilities”
as currently defined in Regulation D.

 

“Events of Default” has the meaning specified in Section 7.1.

 

“Existing Credit Agreement” has the meaning specified in the recitals.

 

“Existing L/C’s” has the meaning specified in Section 3.11.

 

“Existing Lenders” has the meaning specified in the recitals.

 

“Existing Note Indenture” means that certain Indenture dated as of August 19,
1998 between The Bank of New York, as trustee, and the Borrower and certain
Subsidiaries of the Borrower.

 

12

--------------------------------------------------------------------------------


 

“Existing Notes” means the Borrower’s 11.25% Senior Subordinated Notes due 2008.

 

“Facility” means each of (a) the Tranche B Term Commitments and the Term Loans
made thereunder (the “Tranche B Term Loan Facility”) and (b) the Revolving
Commitments and the extensions of credit made thereunder (the “Revolving Credit
Facility”).

 

“Federal Funds Rate” means, for any period, the rate set forth in the weekly
statistical release designated as H.l5(519), or any successor publication,
published by the Federal Reserve Board (including any such successor,
“H.15(519)”) for such day opposite the caption “Federal Funds (Effective).” If
on any relevant day such rate is not yet published in H.15(519), the rate for
such day will be the rate set forth in the daily statistical release designated
as the Composite 3:30 p.m.  Quotations for U.S.  Government Securities, or any
successor publication, published by the Federal Reserve Bank of New York
(including any such successor, the “Composite 3:30 p.m.  Quotation”) for such
day under the caption “Federal Funds Effective Rate.” If on any relevant day the
appropriate rate for such previous day is not yet published in either H.15(5l9)
or the Composite 3:30 p.m.  Quotation, the rate for such day will be the
arithmetic mean of the rates for the last transaction in overnight Federal funds
arranged prior to 9:00 a.m.  (New York time) on that day by each of three
leading brokers of Federal funds transactions in New York City selected by the
Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto.

 

“Financial Letter of Credit” means any standby letter of credit issued pursuant
to this Agreement, other than a Performance Letter of Credit.

 

“First Preferred Fleet Mortgages” means the “Lender First Ship Mortgage”
referred to and as defined in the Intercreditor Agreement.

 

“Fiscal Quarter” means any quarter of any Fiscal Year.

 

“Fiscal Year” means the Fiscal Year of the Loan Parties consisting of a period
of twelve consecutive months ending on December 31.

 

“Foreign Currency Contract” has the meaning specified in Section 6.1(o).

 

“GAAP” means generally accepted accounting principles set forth in the rules,
regulations, statements, opinions and pronouncements of the American Institute
of Certified Public Accountants and of the Financial Accounting Standards Board
(or agencies with similar functions of comparable stature and authority within
the accounting profession), except as provided in the definitions of “Debt” and
“Interest Expense” in respect of the treatment of Capital Stock of Holdings
pursuant to Statement of Financial Accounting Standards No. 150 (“FAS 150”),
which, subject to Section 1.4, are applicable to the circumstances as of the
date of determination.

 

13

--------------------------------------------------------------------------------


 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Granting Lender” has the meaning specified in Section 9.7.

 

“Great Lakes” means Great Lakes Dredge & Dock Company, a New Jersey corporation
and a wholly-owned Subsidiary of the Borrower.

 

“Guaranties” by any Person shall mean all obligations (other than endorsements
in the ordinary course of business of negotiable instruments for deposit or
collection) of such Person guaranteeing or in effect guaranteeing any Debt,
dividend or other obligation, of any other Person (the “Primary Obligor”) in any
manner, including, without limitation, all obligations incurred through an
agreement, contingent or otherwise, by such Person:  (i) to purchase such Debt
or obligation or any property or assets constituting security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of such Debt or
obligation or (y) to maintain working capital or other balance sheet condition
or otherwise to advance or make available funds for the purchase or payment of
such Debt or obligation, or (iii) to lease property or to purchase Securities or
other property or services primarily for the purpose of assuring the owner of
such Debt or obligation of the ability of the Primary Obligor to make payment of
the Debt or obligation, or (iv) otherwise to assure the owner of the Debt or
obligation of the Primary Obligor against loss in respect thereof.  For the
purposes of all computations made under this Agreement, a Guaranty in respect of
any Debt for borrowed money shall be deemed to be Debt equal to the principal
amount of such Debt for borrowed money which has been guaranteed (or the
aggregate amount of such Debt which is guaranteed under such Guaranty, whichever
is less), and a Guaranty in respect of any other obligation or liability or any
dividend shall be deemed to be Debt equal to the maximum aggregate amount of
such obligation, liability or dividend so guaranteed.  Guaranties shall not
include reimbursement obligations with respect to letters of credit but shall
include guaranties of reimbursement obligations with respect to such letters of
credit.

 

“Guarantors” means the collective reference to Holdings and the Subsidiary
Guarantors.

 

“Hazardous Materials” means all those substances, materials or wastes, which are
regulated by, or which may form the basis of liability under, any Environmental
Law, including all substances, materials or wastes identified under any
Environmental Law as a hazardous waste, hazardous constituent, special waste,
hazardous substance, hazardous material, or toxic substance, pollutant,
contaminant or words of similar meaning, asbestos, or petroleum, including crude
oil or any fraction thereof, and all substances identified under CERCLA as
hazardous.

 

“Holdings” has the meaning specified in the preamble.

 

“IBO Rate” means, relative to the Interest Period for each Eurodollar Rate Loan
comprising all or any part of the same Borrowing, the rate of interest
determined by

 

14

--------------------------------------------------------------------------------


 

the Administrative Agent to be (rounded upwards, if necessary, to the nearest
1/100 of 1%) the rate per annum at which deposits in Dollars in immediately
available funds are offered to the Administrative Agent’s Eurodollar Office in
the interbank Eurodollar market as at or about 11:00 a.m., Chicago time, two (2)
Business Days prior to the beginning of such Interest Period, for delivery on
the first day of such Interest Period, in an amount approximately equal or
comparable to the amount of Bank of America’s Eurodollar Rate Loan comprising
part of such Borrowing and for a period equal to such Interest Period.

 

“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statements of the Borrower
and its Subsidiaries, any qualification or exception to such opinion or
certification:  (a) which is of a “going concern” or similar nature, (b) which
relates to the limited scope of examination of matters relevant to such
financial statement, or (c) which relates to the treatment or classification of
any item in such financial statements and which, as a condition to its removal,
would require an adjustment to such item the effect of which would be to cause
any violation of Section 6.3.

 

“Indemnified Liabilities” has the meaning specified in Section 9.4.

 

“Indemnitee” has the meaning specified in Section 9.4.

 

“Initial Capital Contribution” means cash equity capital contributions by
shareholders of Holdings in an aggregate amount of not less than $96,700,000,
which amount shall subsequently be contributed by Holdings to the capital of the
Borrower.

 

“Intercreditor Agreement” means the Intercreditor Agreement of even date
herewith by and among the Administrative Agent, the Borrower, Great Lakes,
Dawson Marine Services Company, Fifty-Three Dredging Corporation, NASDI,
Travelers, the other “Sureties” and “Great Lakes Entities” party thereto and
referred to and defined therein, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Interest Expense” means, for any Fiscal Quarter, the aggregate consolidated
interest expense (net of interest income) of the Borrower and its consolidated
Subsidiaries for such Fiscal Quarter, as determined in accordance with GAAP,
including (i) Commitment Fees paid or payable during such Fiscal Quarter, (ii)
all other fees paid or payable with respect to the issuance or maintenance of
any Guaranty or contingent Debt (including Letters of Credit but excluding fees
paid under the Bonding Agreement), which, in accordance with GAAP, would be
included as interest expense, (iii) net costs or benefits under any Rate
Protection Agreement (excluding the costs of any commodity hedging transaction
or foreign currency hedging transaction other than a foreign currency hedging
transaction on account of Section 6.1(o)) and (iv) the portion of any payments
made in respect of Capitalized Rentals of the Borrower and its consolidated
Subsidiaries allocable to interest expense, but excluding any amortization of
costs and expenses incurred in connection with, and relating to, this Agreement
or other financings permitted by this Agreement.  For the avoidance of doubt,
“Interest Expense” shall not include any non-cash dividends or other non-cash
payments in respect of any

 

15

--------------------------------------------------------------------------------


 

Capital Stock of Holdings that is not included in the definition of “Debt”
pursuant to the last sentence of such definition.

 

“Interest Period” means, relative to any Eurodollar Rate Loan, the period from
the date on which such Eurodollar Rate Loan is made or continued as, or
converted into, a Eurodollar Rate Loan pursuant to Section 2.4 or 2.6 as the
case may be, and, unless the maturity of such Eurodollar Rate Loan is
accelerated, the day which numerically corresponds to such date one, two, three,
six or (if available to all applicable Lenders) nine or twelve months
thereafter, as the Borrower may select in its relevant notice pursuant to
Section 2.4 or 2.6, as the case may be; provided that:

 

(a)                                  the Borrower shall not be permitted to
select Interest Periods to be in effect at any one time which have expiration
dates occurring on more than ten different dates;

 

(b)                                 if there exists no numerically corresponding
day in such month, such Interest Period shall end on the last Business Day of
such month;

 

(c)                                  if such Interest Period would otherwise end
on a day which is not a Business Day, such Interest Period shall end on the next
following Business Day (unless such next following Business Day is a Business
Day falling in a new calendar month, in which case such Interest Period shall
end on the Business Day next preceding such numerically corresponding day); and

 

(d)                                 the Borrower shall not be permitted to
select, and there shall not be applicable, any Interest Period that would end
later than the Revolving Commitment Termination Date.

 

“Investment” means, as applied to any Person, any purchase or other acquisition
by that Person of Securities or Debt, or of a beneficial interest in Securities
or Debt, of any other Person, any loan, advance (other than deposits with
financial institutions available for withdrawal on demand, prepaid expenses,
advances to employees, officers and directors and similar items made or incurred
in the ordinary course of business), capital contribution by that Person to any
other Person, and all other items that are or would be classified as investments
on a balance sheet prepared in accordance with GAAP.  The amount of any
Investment shall be determined in conformity with GAAP.  The amount of any
Investment shall be the original principal or capital amount thereof less all
returns of principal or equity thereon.

 

“IRC” means the Internal Revenue Code of 1986, as amended.

 

“IRS” means the Internal Revenue Service.

 

“Issuing Lender” means any Lender designated by the Borrower and consenting to
such Designation as an Issuing Lender, including, as of the Closing Date, Bank
of America, as specified in the preamble.

 

“LCPI” means Lehman Commercial Paper Inc.

 

16

--------------------------------------------------------------------------------


 

“Lehman Brothers” has the meaning specified in the preamble.

 

“Lender Addendum” means, with respect to any initial Lender, a Lender Addendum,
substantially in the form of Exhibit J, to be executed and delivered by such
Lender on the Closing Date as provided in Section 9.17.

 

“Lender First Proceeds Account” has the meaning specified in the Intercreditor
Agreement.

 

“Lenders” means the institutions listed on the signature pages hereof and each
institution that shall become a party hereto pursuant to Section 9.7.

 

“Letters of Credit” has the meaning specified in Section 3.1

 

“Letter of Credit Availability” means, at any time of determination, an amount
(determined on a Dollar equivalent basis) equal to the lesser of (a) the
Revolving Commitment Amount then in effect minus the then outstanding principal
balance of the Loans and (b) $30,000,000.

 

“Letter of Credit Fee” has the meaning specified in Section 3.3.

 

“Letter of Credit Obligations” means at any time, but without duplication, an
amount (determined on a Dollar equivalent basis) equal to the sum of (a) the
aggregate amount available to be drawn under outstanding Letters of Credit, plus
(b) all amounts drawn, but not yet reimbursed, under Letters of Credit.

 

“Letter of Credit Request” has the meaning specified in Section 3.2.

 

“Liabilities and Costs” means all liabilities, obligations, responsibilities,
losses, damages, punitive damages, consequential damages, treble damages,
reasonable out-of-pocket costs and expenses (including, without limitation,
Attorney Costs, expert and consulting fees and costs of investigation and
feasibility studies), fines, penalties and monetary sanctions, interest, direct
or indirect, known or unknown, absolute or contingent, past, present or future.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, security interest, encumbrance for the payment of money,
lien (statutory or other), preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including, without
limitation, any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease, any financial lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement (other than a financing statement filed by a “true”
lessor pursuant to Section 9-408 of the Code or other comparable law of any
jurisdiction) naming the owner of the asset to which such Lien relates as debtor
under the Code or other comparable law of any jurisdiction but excluding
unauthorized financing statements filed under the UCC (or any similar law) with
respect to which no security interest exists in the assets described in such
financing statements.

 

17

--------------------------------------------------------------------------------


 

“Loans” means, collectively, Revolving Loans and Tranche B Term Loans.

 

“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the
Loan Party Guaranties, the Contribution Agreement, the Intercreditor Agreement,
the Collateral Documents, all material agreements, instruments and documents
which creates or perfects any of the Liens securing the Obligations or create
any obligation between any Loan Party and the Administrative Agent or any
Lender, each Notice of Borrowing, Notice of Conversion/Continuation, Letter of
Credit Request, Closing Certificate, Compliance Certificate, and all documents
and instruments that are agreed by the Borrower and the Administrative Agent to
constitute a “Loan Document” hereunder heretofore, now or hereafter executed by
or on behalf of any Loan Party and delivered to or for the benefit of the
Administrative Agent or any Lender in connection with this Agreement, and all
amendments, supplements, modifications, renewals, replacements, restatements,
consolidations, substitutions, and extensions of any of the foregoing.

 

“Loan Party” means the Borrower, each Guarantor and each other Affiliate of the
Borrower executing a Loan Document.

 

“Loan Party Guaranties” means the Guaranties of even date herewith executed and
delivered pursuant to Section 4.1, pursuant to which Holdings and the respective
Subsidiary Guarantors fully, unconditionally and irrevocably guaranty the prompt
and complete payment and performance of the Obligations of the Borrower, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Majority Facility Lenders” means, with respect to any Facility, the holders of
more than 50% of the aggregate unpaid principal amount of Tranche B Term Loans
or the Total Revolving Extensions of Credit, as the case may be outstanding
under such Facility (or, in the case of the Revolving Credit Facility, prior to
any termination of the Revolving Commitment, the holders of more than 50% of the
aggregate amount of the Revolving Commitment).

 

“Majority Lenders” means, at any time, the Lenders having, in the aggregate, a
Percentage of more than 50% of the total Percentages of all of the Lenders at
such time.

 

“Majority Revolving Credit Facility Lenders” means the Majority Facility Lenders
in respect of the Revolving Credit Facility.

 

“Management Agreement” means any management agreement between the Principals and
the Loan Parties entered into after the Closing Date and reasonably approved by
the Administrative Agent and the Arrangers.

 

“Mandatory Prepayment Amount” has the meaning set forth in Section 2.8.2(b).

 

18

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means (a) a material adverse effect upon (i) the
Acquisition, (ii) the condition (financial or otherwise), operating results,
assets, liabilities, business or operations of Holdings, the Borrower and its
Subsidiaries, taken as a whole, or (iii) the validity or enforceability of any
of the Loan Documents, the Liens granted to the Administrative Agent and the
Secured Parties, or the rights and remedies of the Administrative Agent and the
Lenders thereunder.

 

“MDP” has the meaning specified in the recitals.

 

“Merger Sub” means GLDD Merger Sub, Inc., a Delaware corporation.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA which is, or within the immediately preceding six (6) years
was, contributed to by the Borrower or any ERISA Affiliate.

 

“NASDI” means North American Site Developers, Inc., a Massachusetts corporation.

 

“NASDI Acquisition Note” means, collectively, those certain Junior Subordinated
Promissory Notes dated as of April 24, 2001 in an aggregate initial principal
amount of $3,000,000 executed and delivered by NASDI Newco (and assumed by NASDI
by operation of the NASDI Merger) and made payable to certain of the former
non-management stockholders of NASDI.

 

“Net Cash Proceeds” means the gross cash proceeds received by the Borrower and
its Subsidiaries in connection with the consummation of any of the transactions
of the type resulting in a mandatory prepayment under clauses (c), (d) or (e) of
Section 2.8.1, in any such case, net of all fees, expenses, charges, taxes,
commissions and costs incurred by the Borrower or any of its Subsidiaries in
connection with the consummation of such transactions.

 

“Net Income” means, for any period, the aggregate of all amounts (exclusive of
all amounts in respect of any extraordinary or non-recurring gain or loss)
which, in accordance with GAAP, would be included as net income on a
consolidated statement of income of the Borrower and its Subsidiaries for such
period.

 

“Non-Consenting Lender” has the meaning specified in Section 9.1.

 

“Note Indenture” means that certain Indenture dated as of December22, 2003
between The Bank of New York, as trustee, and the Borrower and the Subsidiary
Guarantors, pursuant to which the Borrower has consummated the Note Issuance.

 

“Note Indenture Obligations” means all of (a) (i) the Borrower’s obligations
under and with respect to the Note Indenture and the Note Issuance, including,
without limitation, all obligations to pay principal, interest, premium, fees,
charges, expenses and indemnities with respect thereto, and to effect
redemptions, repurchases and prepayments with respect thereto, in any case,
whether fixed, contingent, matured or unmatured and (ii) the Borrower’s
Subsidiaries’ guaranty obligations with

 

19

--------------------------------------------------------------------------------


 

respect to the obligations of the Borrower described in clause (a)(i), or (b)
the Borrower’s obligations under and with respect to such other note indenture
and note issuance, the proceeds of which are used to refinance the Note
Issuance, (i) pursuant to a note indenture containing covenants, events of
default and other terms less restrictive as to the Borrower and its Subsidiaries
than those set forth in this Agreement, not including any maintenance covenants,
and which is otherwise customary, including, without limitation, the
subordination provisions which shall be satisfactory to the Administrative Agent
at the Arrangers thereof, for senior subordinated notes issued at such time
under comparable circumstances by issuers of similar credit quality, (ii) the
initial scheduled principal repayment date of such note issuance shall be at
least one year and one day beyond the Term Loan B Maturity Date, (iii) the
interest rate applicable to such note issuance shall be a rate that is lower
than the senior subordinated notes issued by the Borrower pursuant to the Note
Issuance, (iv) such note issuance shall not require the consent of any holder
thereof with respect to any amendment or other modification of any Loan
Document, (v) the note indenture with respect to such note issuance shall
otherwise contain terms and conditions reasonably satisfactory to the Majority
Lenders.

 

“Note Issuance” means the issuance on December 22, 2003 by the Borrower of
$175,000,000 in original aggregate principal amount of its 7 3/4% Senior
Subordinated Notes due December 15, 2013 pursuant to the Note Indenture.

 

“Note Pledge Agreement” means the “Lender Pledge Agreement” referred to and as
defined in the Intercreditor Agreement.

 

“Notes” means the promissory notes made by the Borrower and delivered to each
Lender evidencing such Lender’s Loans and participations in Letters of Credit.

 

“Notice of Borrowing” has the meaning specified in Section 2.4.

 

“Obligations” means all loans, advances, debts, liabilities, obligations,
covenants and duties of any kind or nature, present or future, owing by any Loan
Party to any Lender, the Administrative Agent, or any Affiliate of any Lender or
the Administrative Agent, or Person entitled to indemnification pursuant to this
Agreement, whether evidenced by any note, guaranty or other instrument, arising
under this Agreement or under any other Loan Document or any Rate Protection
Agreement between any Loan Party and a Lender or any Person that was an
Affiliate of a Lender at the time of the entry into of such Rate Protection
Agreement, whether or not for the payment of money, whether arising by reason of
an extension of credit, loan, guaranty, indemnification, interest rate hedging
transaction, commodity hedging transaction, foreign currency hedging transaction
or in any other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired.  The term includes, without limitation,
all interest (including, without limitation, interest accruing after the
maturity of the Loans and Reimbursement Obligations and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
charges, expenses, fees, Attorney Costs

 

20

--------------------------------------------------------------------------------


 

and any other sum chargeable to any Loan Party under this Agreement or any other
Loan Document.  Unless otherwise specified in this Agreement, any determination
of the amount of outstanding Obligations shall be made on a Dollar equivalent
basis.

 

“OLV” has the meaning specified in Section 6.1(p).

 

“Other Taxes” has the meaning specified in Section 2.16(b).

 

“Participant” has the meaning specified in Section 9.7.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Percentage” means, relative to any Lender, its percentage of the Commitments as
set forth on Schedule 1 to the Lender Addendum of such Lender, or if such Lender
has entered into an Assignment and Acceptance, the percentage set forth for such
Lender in the Register maintained by the Administrative Agent pursuant to
Section 9.7(d).

 

“Performance Letter of Credit” means any standby letter of credit issued
pursuant to this Agreement to assure completion of performance of a nonfinancial
or commercial obligation of Borrower or any of its Subsidiaries, until such
time, if any, as such letter of credit is recharacterized as relating to a
financial obligation of the Borrower or such Subsidiaries.

 

“Permit” means any permit, approval, authorization, license, variance, or
permission required from any Governmental Authority under any Applicable Law.

 

“Permitted Business Acquisition” means any acquisition by the Borrower or any of
its Subsidiaries of all or any part of the assets, shares or other equity
interests in a corporation or other Person engaged in the same business or a
business reasonably related, complimentary or incidental to the business of the
Borrower or any of its Subsidiaries but only if no Default or Event of Default
shall have occurred or be continuing immediately prior to such acquisition or
after giving effect thereto.

 

“Permitted Capital Stock Issuance” means (i) sales and issuances of the Capital
Stock of Holdings to officers, directors and employees of the Borrower and its
Subsidiaries not exceeding in the aggregate for all such issuances $5,000,000,
(ii) sales and issuances of the Capital Stock of Holdings to the Principals, and
(iii) sales and issuances of the Capital Stock of Holdings to the seller in any
Permitted Business Acquisition not exceeding in the aggregate for all such
issuances $1,000,000.

 

“Permitted Disposition” means any Disposition of any assets of the Borrower or
any of its Subsidiaries, whether in a single transaction or a series of related
transactions, to any Person, but only if

 

(a)                                  such Disposition of property which is not
Collateral and which is (i) made in the ordinary course of business of the
Borrower or such Subsidiary, (ii) is a Disposition from (A) the Borrower to any
of its Subsidiary Guarantors or

 

21

--------------------------------------------------------------------------------


 

from a Subsidiary Guarantor to the Borrower or to another Subsidiary Guarantor,
or (B) (x) the Borrower or any Subsidiary Guarantor to a Subsidiary of the
Borrower which is not a Subsidiary Guarantor, or (y) from a Subsidiary of the
Borrower which is not a Subsidiary Guarantor to any other such Subsidiary,
provided that, in the case of clause (B)(x), the aggregate amount of all such
Permitted Dispositions (other than renewals and extensions of the leases and
subleases set forth on Schedule V) made after the Closing Date does not exceed
$15,000,000 (net of the fair market value of any property received in exchange
for such Dispositions), (iii) is a sale, lease or transfer to another Person of
assets determined by the Borrower or such Subsidiary, in its reasonable
judgment, to be no longer useful or necessary in the operations or businesses of
the Borrower or such Subsidiaries (it being understood that committing a vessel
and related equipment of the Borrower or any of its Subsidiaries to the
performance of a contract to which it is a party shall not constitute a lease of
such vessel and related equipment), or (iv) is a Disposition of any property or
assets that secure any Indebtedness permitted by Section 6.2(i), including any
Recovery Event with respect to such property or assets;

 

(b)                                 such Disposition is made in connection with
a sale and leaseback transaction involving the Disposition of capital assets
(other than Collateral, unless the disposition of such Collateral also complies
with clause (iii) of subparagraph (c) of this definition) of the Borrower or any
of its Subsidiaries to a Person other than the Borrower or any of its
Subsidiaries and (i) such Disposition of such capital assets is for an amount
not less than the fair market value thereof (as determined by the Borrower or
such Subsidiary in its reasonable judgment), (ii) no Default or Event of Default
shall have occurred or be continuing either immediately prior to such
disposition or after giving effect thereto, (iii) the rental payments of the
lease relative to such transaction shall not be greater than the fair market
rental value (as determined by the Borrower or such Subsidiary in its reasonable
judgment) for the assets subject to such lease, and (iv) 100% of the
consideration for such Disposition shall be cash; and

 

(c)                                  such Disposition is made in connection with
the Disposition of any assets of the Borrower or its Subsidiaries other than
those of the type described in clauses (a) and (b) above and (i) such sale or
disposition of such assets is for an amount not less than the fair market value
thereof; as determined by the Borrower or such Subsidiary in its reasonable
judgment, (ii) no Event of Default shall have occurred and be continuing either
immediately prior to such disposition or after giving effect thereto and (iii)
(A) prior to or simultaneously with such disposition, the Borrower shall have
provided, or caused one or more of its Subsidiaries to provide, Collateral (or
substitute Collateral) of reasonably equal or greater (but if such vessel is
greater, then such excess shall carry-over to any future substitution and be
credited against such future substitution) value to that of the property subject
to such disposition, such Collateral (or substitute Collateral) is otherwise
reasonably acceptable to the Administrative Agent, and such Collateral (or
substitute Collateral) and the Administrative Agent’s substitute Lien thereon
are subject to documentation reasonably satisfactory to the Administrative Agent

 

22

--------------------------------------------------------------------------------


 

(provided that such documentation shall be satisfactory if substantially similar
to the applicable Collateral Documents executed on the Closing Date), including,
without limitation, any consents required under the Bonding Agreement or
Intercreditor Agreement, or (B) at least seventy-five percent (75%) of the
consideration therefor shall be in cash and the Net Cash Proceeds therefrom
shall be payable to the Borrower or its Subsidiaries at the time of the
consummation of such Disposition, the Borrower shall have concurrently with the
consummation of such Disposition prepaid the Tranche B Term Loans (or
permanently reduced the Revolving Credit Commitments) in an amount equal to such
cash (except that the Borrower shall not be required to make any such prepayment
to the extent that such Net Cash Proceeds do not exceed $100,000 in any Fiscal
Year), and the aggregate of all non-cash proceeds received by the Borrower and
its Subsidiaries after the Closing Date in consideration for all dispositions
pursuant to this clause (c) does not exceed $7,500,000 plus the amount of cash
subsequently received in respect of such non-cash proceeds that are applied to
the Tranche B Term Loans as a prepayment (or permanently reduce the Revolving
Credit Commitments).

 

“Person” means and includes any person, employee, individual, sole
proprietorship, partnership, joint venture, trust, unincorporated organization,
association, limited liability company, corporation, institution, entity, party,
Governmental Authority or a government or any political subdivision or agency
thereof.

 

“Plan” means (i) an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Borrower is, or within the immediately preceding six (6)
years was, an “employer” as defined in Section 3(5) of ERISA or (ii) a defined
benefit plan as defined in Section 3(35) of ERISA (other than a Multiemployer
Plan) in respect of which the Borrower or any ERISA Affiliate is, or within the
immediately preceding six (6) years was, an “employer” as defined in Section
3(5) of ERISA.

 

“Prepayment Option Notice” has the meaning specified in Section 2.8.2(b).

 

“Pricing Period” means the period commencing on the forty-fifth (45th) day after
the end of a Fiscal Quarter (or in the case of the last Fiscal Quarter of the
Fiscal Year, commencing on the ninetieth (90th) day after the end of such Fiscal
Quarter) and ending on the forty-fourth (44th) day after the end of the
succeeding Fiscal Quarter (unless such succeeding Fiscal Quarter is the last
Fiscal Quarter of the Fiscal Year, in which case such period shall end on the
eighty-ninth (89th) date after the end of such Fiscal Quarter).

 

“Primary Obligor” has the meaning specified in the definition of “Guaranties.”

 

“Principals” means the collective reference to MDP, Affiliates of MDP that are
stockholders of Holdings as of the Closing Date, and MDP and their respective
Control Investment Affiliates.

 

23

--------------------------------------------------------------------------------


 

“Proceeds Agent” has the meaning specified in the Intercreditor Agreement.

 

“Proceeds Agent Agreement” has the meaning specified in the Intercreditor
Agreement.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed, plant, building, facility, structure, vessel,
underground storage tank, equipment or unit, whether tangible or intangible, or
other asset owned, leased or operated by the Borrower or any of its
Subsidiaries.

 

“Proposed Change” has the meaning specified in Section 9.1.

 

“Rate Protection Agreement” means any interest rate hedging transaction,
commodity hedging transaction, foreign currency hedging transaction or similar
arrangement entered into pursuant to an agreement in form and substance
(including amounts subject to such agreement) reasonably satisfactory to the
Administrative Agent.

 

“Receivables Security Agreements” means the “Lender Receivables Security
Agreement” referred to in and as defined in the Intercreditor Agreement.

 

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim, any condemnation proceeding or requisition of
assets relating to any asset of Holdings, the Borrower or any of its
Subsidiaries, but excluding any settlement of payment in respect of any property
or casualty insurance claim, any condemnation proceeding or requisition of
assets relating to any property that is the subject of Liens permitted under
Section 6.2(h) (other than the Liens securing the Obligations and the Liens of
the Bonding Company securing the obligations under the Bonding Agreement)
securing Indebtedness permitted under Section 6.2(i).

 

“Refinancing” means the repayment in full of the Borrower’s obligations under
and with respect to the Existing Credit Agreement, Existing Notes and the NASDI
Note, and the termination of all credit facilities or commitments, if any, with
respect thereto and, if applicable, related liens and other security granted in
connection therewith (except for the continuation of UCC financing statements
for the benefit of the Administrative Agent and the Lenders and except as
otherwise provided in Section 3.11).

 

“Register” has the meaning specified in Section 9.7.

 

“Reimbursement Obligation” has the meaning specified in Section 3.5.

 

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by Holdings, the Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Tranche
B Term Loans or reduce the Revolving Commitments pursuant to Section 2.8.1(c) as
a result of the delivery of a Reinvestment Notice.

 

24

--------------------------------------------------------------------------------


 

“Reinvestment Event” means any Disposition or Recovery Event in respect of which
the Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice” means, a written notice executed by the chief financial
officer or treasurer of the Borrower stating that no Default or Event of Default
has occurred and is continuing and that the Borrower (directly or indirectly
through a Subsidiary) intends and expects to use all or a specified portion of
the Net Cash Proceeds of a Disposition or Recovery Event to acquire, improve,
construct, repair assets used or useful in the business of the Borrower and its
Subsidiaries.

 

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to acquire assets used or useful in
the business of the Borrower or any of its Subsidiaries.

 

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring 270 days after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire assets useful in the Borrower’s business with all
or any portion of the relevant Reinvestment Deferred Amount.

 

“Related Documents” means the Note Indenture, the Acquisition Agreement and the
Bonding Agreement and the lease agreement in respect of the Equipment Financing
Debt.

 

“Related Fund” means, with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender, by such Lender or an Affiliate of such Lender.

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment.

 

“Rentals” means and includes as of the date of any determination thereof all
fixed rents (including as such all payments which the lessee is obligated to
make to the lessor on termination of the lease or surrender of the property and
including all payments on Capital Leases) payable by the Borrower or a
Subsidiary, as lessee or sublessee under a lease of real or personal property,
but shall be exclusive of any amounts required to be paid by the Borrower or a
Subsidiary (whether designated as rents or additional rents) on account of
maintenance, repairs, insurance, taxes and similar charges.  Fixed rents under
any so-called “percentage leases” shall be computed not only on the basis of the
minimum rents, if any, required to be paid by the lessee but also on the basis
of any additional rents whether based on sales volume or gross revenues or
otherwise.  With respect to leases providing for period of free rent or
discounted rent, Rentals means the amount of the actual cash payments required
under the lease, even though accounting convention may require that the rents be
accrued on an amortized basis over the term of the lease.

 

25

--------------------------------------------------------------------------------


 

“Reportable Event” means any of the events described in Section 4043 of ERISA
other than an event with respect to which the notice requirements have been
waived by regulation.

 

“Required Prepayment Lenders” means the Majority Facility Lenders in respect of
each Facility.

 

“Restricted Payments” means (i) any dividend or other distribution on account of
any shares of any class of Capital Stock of Holdings or the Borrower or any
Subsidiary of the Borrower that is not a wholly-owned Subsidiary of the Borrower
(including, without limitation, any class of preferred stock) now or hereafter
outstanding (except a dividend payable solely in shares or any warrants, options
or other rights with respect thereto or rights to acquire shares, of common
stock of Holdings or the Borrower or any Subsidiary of the Borrower), including,
without limitation, all payments which are from time to time due and owing by
Holdings or the Borrower pursuant to or with respect to the Acquisition
Agreement (other than for indemnification or expense reimbursement pursuant to
the terms thereof), (ii) any redemption, retirement, repurchase, sinking fund or
similar payment, purchase or other acquisition for value of any shares of any
class of Capital Stock of Holdings or the Borrower now or hereafter outstanding
or any warrants, options or other rights with respect thereto, (iii) any
voluntary or mandatory redemption, repurchase, retirement, sinking fund payment
or other payment of principal with respect to the Note Indenture Obligations, or
any voluntary payment or other prepayment of interest with respect to the Note
Indenture Obligations, (iv) any payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of any outstanding warrants, options or other
rights to acquire shares of any class of Capital Stock of Holdings or the
Borrower or any of their respective Subsidiaries, (v) any voluntary prepayment,
redemption, or repurchase or other voluntary payment of principal with respect
to the Bonding Agreement, or any voluntary payment or other prepayment of
interest with respect thereto, or (vi) the setting aside of funds for any of the
foregoing.

 

“Revolving Commitment” has the meaning specified in Section 2.1.1.

 

“Revolving Commitment Amount” means $60,000,000, as the same may be reduced
after the Closing Date pursuant to Section 2.2.

 

“Revolving Commitment Termination Date” means the fifth anniversary of the
Closing Date or the earlier date of termination in whole of all of the Revolving
Commitments pursuant to Section 2.2 or 7.2.

 

“Revolving Credit Facility” has the meaning specified in the definition of
“Facility”.

 

“Revolving Credit Percentage” means, relative to any Revolving Lender, its
percentage of the Revolving Commitment Amount as set forth on Schedule 1 to the
Lender Addendum of such Lender, or if such Revolving Lender has entered into an
Assignment and Acceptance, the percentage set forth for such Revolving Lender in
the Register maintained pursuant to Section 9.7(d) (or, at any time after the
Revolving

 

26

--------------------------------------------------------------------------------


 

Commitments shall have expired or terminated, the percentage which the aggregate
amount of such Lender’s Revolving Extensions of Credit then outstanding
constitutes the amount of the Total Revolving Extensions of Credit then
outstanding).

 

“Revolving Extensions of Credit” means, with respect to any Revolving  Lender at
any time, an amount equal to the sum of (a) the aggregate principal amount of
all Revolving Loans made by such Lender then outstanding, and (b) such Lender’s
Revolving Credit Percentage of the Letter of Credit Obligations then
outstanding.

 

“Revolving Lender” means each Lender that has a Revolving Commitment or is the
holder of Revolving Loans.

 

“Revolving Loan” has the meaning specified in Section 2.1.1.

 

“Second Preferred Fleet Mortgages” means the “Lender Second Ship Mortgage”
referred to and as defined in the Intercreditor Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Issuing
Lenders, the Lenders and each other Person to whom any Obligations are owing,
including, without limitation, each Person entitled to indemnification pursuant
to Section 9.10.

 

“Security” has the meaning specified in Section 2(1) of the 1933 Act.

 

“Senior Debt” means Total Funded Debt consisting of (i) the outstanding
principal balance of the Obligations (other than the aggregate undrawn face
amount of Letters of Credit), (ii) Capitalized Rentals and (iii) and all other
Total Funded Debt owing by the Borrower or any of its Subsidiaries which is
secured in whole or in part by a Lien on any property of the Borrower or any of
its Subsidiaries.  “Senior Debt” shall be calculated net of cash and Cash
Equivalents held by the Borrower and its Subsidiaries in the United States,
other than cash and Cash Equivalents held for the purpose of the redemption,
repurchase or retirement of the Existing Notes (to the extent such Existing
Notes are not included in the definition of “Debt”).

 

“Senior Leverage Ratio” has the meaning specified in Section 6.3(c)

 

“Solvent” means when used with respect to any Person that (a) the fair value of
all its assets is in excess of the total amount of its debts (including
contingent liabilities) determined on a going concern basis; (b) it is able to
pay its matured debts and its other debts as they mature in the ordinary course
of business; (c) it does not have unreasonably small capital for the business in
which it is engaged or for any business or transaction in which it is about to
engage; and (d) it is not “insolvent” as such term is defined in Section 101(32)
of the Bankruptcy Code.

 

“SPC” has the meaning specified in Section 9.7.

 

“Subsidiary” of any Person means any corporation, partnership, limited liability
company or other association or entity of which more than fifty percent (50%) of

 

27

--------------------------------------------------------------------------------


 

the Voting Stock of such entity is at any time, directly or indirectly, owned by
such Person.

 

“Subsidiary Guarantors” means each domestic Subsidiary of the Borrower and each
other domestic Subsidiary of Holdings which executes and delivers a Loan Party
Guaranty in connection with this Agreement.

 

“Tax Sharing Agreement” means any tax sharing agreement entered into by the Loan
Parties after the Closing Date and reasonably approved by the Administrative
Agent and the Arrangers.

 

“Taxes” has the meaning specified in Section 2.16(a).

 

“Termination Event” means (i) a Reportable Event with respect to any  Plan; (ii)
the withdrawal of the Borrower or any ERISA Affiliate from a Plan during a plan
year in which the Borrower or such ERISA Affiliate was a “substantial employer”
as defined in Section 400l(a)(2) of ERISA; (iii) the imposition of an obligation
on the Borrower or any ERISA Affiliate under Section 4041 of ERISA to provide
affected parties written notice of intent to terminate a Plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the institution by the
PBGC of proceedings to terminate a Plan; (v) any event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; or (vi) the partial or
complete withdrawal of the Borrower or any ERISA Affiliate from a Multiemployer
Plan.

 

“Total Funded Debt” of any Person means as of any date of determination, all
Debt of the Borrower and its consolidated Subsidiaries which, in accordance with
GAAP, should be included as liabilities in the consolidated balance sheet of the
Borrower and its Subsidiaries at such time (excluding, however, the undrawn face
amount of all Letter of Credit and all Capitalized Rentals due within one year
from the date of determination hereunder).  “Total Funded Debt,” when used with
respect to the Borrower, shall mean the aggregate amount of all such Total
Funded Debt of the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP (eliminating intercompany items).  “Total Funded
Debt” shall be calculated net of cash and Cash Equivalents held by the Borrower
and its Subsidiaries in the United States, other than cash and Cash Equivalents
held for the purpose of the redemption, repurchase or retirement of the Existing
Notes (to the extent such Existing Notes are not included in the definition of
“Debt”).

 

“Total Leverage Ratio” has the meaning specified in Section 6.3(b). 

 

“Total Revolving Extensions of Credit” means at any time the aggregate amount of
Revolving Extensions of Credit of the Revolving Lenders at such time.

 

“Tranche B Term Commitment” has the meaning specified in Section 2.1.2.

 

28

--------------------------------------------------------------------------------


 

“Tranche B Term Loan Facility” has the meaning specified in the definition of
“Facility.”

 

“Tranche B Term Loan Maturity Date” means the seventh anniversary of the Closing
Date.

 

“Tranche B Term Loans” has the meaning specified in Section 2.1.2.

 

“Tranche B Term Loan Lenders” means each Lender that has a Tranche B Term
Commitment or is the holder of a Tranche B Term Loan.

 

“Transaction Documents” means the Loan Documents and all material agreements,
instruments and documents executed and delivered by the Borrower which govern or
effect the consummation of the Acquisition, the Initial Capital Contribution,
the Notes Issuance and related transactions contemplated therein, including,
without limitation, the Acquisition Agreement and the Note Indenture.

 

“Transactions” means, collectively, the Acquisition, the Notes Issuance, the
Initial Capital Contribution, the Refinancing, the execution and delivery of the
Loan Documents, the making of the initial Loans, the issuance of the initial
Letters of Credit if any on the Closing Date, the granting of Liens to the
Administrative Agent pursuant to the terms of the Loan Documents, and the
application of all proceeds of any of the foregoing.

 

“Travelers” means, collectively, Travelers Casualty and Surety Company and
Travelers Casualty and Surety Company of America, together with their successors
and assigns.

 

“Travelers Agreement” means, collectively, the “Bonding Agreement” and
“Underwriting Documents” referred to and as respectively defined in the
Intercreditor Agreement.

 

“type” has the meaning specified in Section 2.3.

 

“Voting Stock” means Securities or other equity interests of any class or
classes of a corporation, partnership, limited liability company or other
association or entity the holders of which are ordinarily, in the absence of
contingencies, entitled to elect a majority of the board of directors, managers,
general partners, managing members or Persons performing similar functions.

 

“Withholding Forms” has the meaning specified in Section 2.16.

 

* * * * *

 

29

--------------------------------------------------------------------------------


 

SCHEDULE II

 

EXISTING LETTERS OF CREDIT

 

 

L/C #

 

Issuer

 

Date

 

Expiry
Amount

 

Face
Beneficiary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

LIST OF CLOSING DOCUMENTS

 

[TO COME]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I.

DEFINITIONS AND INTERPRETATION

 

 

 

 

 

 

 

SECTION 1.1.

Defined Terms

 

 

 

 

 

 

 

SECTION 1.2.

Use of Defined Terms

 

 

 

 

 

 

 

SECTION 1.3.

Interpretation

 

 

 

 

 

 

 

SECTION 1.4.

Accounting Terms

 

 

 

 

 

 

ARTICLE II.

AMOUNT AND TERM OF COMMITMENTS

 

 

 

 

 

 

 

SECTION 2.1.

Commitments

 

 

 

 

 

 

 

 

SECTION 2.1.1.

Revolving Commitment

 

 

 

 

 

 

 

 

 

SECTION 2.1.2.

Tranche B Term Commitment

 

 

 

 

 

 

 

SECTION 2.2.

Reduction of Revolving Commitment Amount

 

 

 

 

 

 

 

SECTION 2.3.

Various Types of Loans

 

 

 

 

 

 

 

SECTION 2.4.

Borrowing Procedures

 

 

 

 

 

 

 

SECTION 2.5.

Evidence of Loans

 

 

 

 

 

 

 

SECTION 2.6.

Continuation/Conversion Procedures

 

 

 

 

 

 

 

SECTION 2.7.

Pro Rata Treatment

 

 

 

 

 

 

 

SECTION 2.8.

Principal Payments

 

 

 

 

 

 

 

 

SECTION 2.8.1.

Repayments and Prepayments

 

 

 

 

 

 

 

 

 

SECTION 2.8.2.

Application

 

 

 

 

 

 

 

SECTION 2.9.

Interest Payments

 

 

 

 

 

 

 

 

SECTION 2.9.1.

Rates

 

 

 

 

 

 

 

 

 

SECTION 2.9.2.

Default Rate

 

 

 

 

 

 

 

 

 

SECTION 2.9.3.

Payment Dates

 

 

 

 

 

 

 

 

 

SECTION 2.9.4.

Rate Determinations

 

 

 

 

 

 

 

SECTION 2.10.

Increased Costs and Reduction of Returns

 

 

 

 

 

 

 

SECTION 2.11.

Funding Losses

 

 

 

 

 

 

 

SECTION 2.12.

Illegality

 

 

 

 

 

 

 

SECTION 2.13.

Right of the Lenders to Fund through Other Offices

 

 

 

 

 

 

 

SECTION 2.14.

Commitment Fee and Fee Obligations Generally

 

 

 

 

 

 

 

SECTION 2.15.

Payments and Computations

 

 

 

 

 

 

 

SECTION 2.16.

Taxes

 

 

 

 

 

 

 

SECTION 2.17.

Sharing of Payments, Etc.

 

 

 

 

 

 

 

SECTION 2.18.

Warranty

 

 

i

--------------------------------------------------------------------------------


 

 

SECTION 2.19.

Conditions

 

 

 

 

 

 

 

SECTION 2.20.

All Obligations Secured

 

 

 

 

 

 

 

SECTION 2.21.

Use of Proceeds

 

 

 

 

 

 

 

SECTION 2.22.

Assignment of Commitments Under Certain Circumstances

 

 

 

 

 

 

ARTICLE III.

LETTERS OF CREDIT

 

 

 

 

 

 

 

SECTION 3.1.

Commitment for Letters of Credit

 

 

 

 

 

 

 

SECTION 3.2.

Issuance of Letters of Credit

 

 

 

 

 

 

 

SECTION 3.4.

Obligations of the Lenders to an Issuing Lender under a Letter of Credit

 

 

 

 

 

 

 

SECTION 3.5.

Reimbursement Obligation

 

 

 

 

 

 

 

SECTION 3.6.

Representatives of Beneficiaries

 

 

 

 

 

 

 

SECTION 3.7.

Responsibility of the Administrative Agent, the Issuing Lenders and the Lenders

 

 

 

 

 

 

 

SECTION 3.8.

Modifications to Letters of Credit

 

 

 

 

 

 

 

SECTION 3.9.

Uniform Customs and Practice for Documentary Credits

 

 

 

 

 

 

 

SECTION 3.10.

Indemnification

 

 

 

 

 

 

 

SECTION 3.11.

Transitional Provisions

 

 

 

 

 

 

 

SECTION 3.12.

Currency Equivalents

 

 

 

 

 

 

ARTICLE IV.

CONDITIONS OF LENDING

 

 

 

 

 

 

 

SECTION 4.1.

Conditions Precedent to Initial Borrowing and Initial Issuance of Letters of
Credit

 

 

 

 

 

 

 

SECTION 4.2.

Conditions Precedent to Each Borrowing and Each Issuance of a Letter of Credit

 

 

 

 

 

 

 

SECTION 4.3.

No Waiver

 

 

 

 

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

SECTION 5.1.

Representations and Warranties of the Loan Parties

 

 

 

 

 

 

ARTICLE VI.

COVENANTS

 

 

 

 

 

 

 

SECTION 6.1.

Affirmative Covenants

 

 

 

 

 

 

 

SECTION 6.2.

Negative Covenants

 

 

ii

--------------------------------------------------------------------------------


 

 

SECTION 6.3.

Financial Covenants

 

 

 

 

 

 

 

SECTION 6.4.

Financial Reporting

 

 

 

 

 

 

ARTICLE VII.

EVENTS OF DEFAULT; REMEDIES

 

 

 

 

 

 

 

SECTION 7.1.

Events of Default

 

 

 

 

 

 

 

SECTION 7.2.

Acceleration

 

 

 

 

 

 

 

SECTION 7.3.

Injunctive Relief

 

 

 

 

 

 

 

SECTION 7.4.

Allocation Among Secured Parties

 

 

 

 

 

 

ARTICLE VIII.

THE ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

SECTION 8.1.

Appointment and Authorization

 

 

 

 

 

 

 

SECTION 8.2.

Delegation of Duties

 

 

 

 

 

 

 

SECTION 8.3.

Liability of Administrative Agent

 

 

 

 

 

 

 

SECTION 8.4.

Reliance by Administrative Agent

 

 

 

 

 

 

 

SECTION 8.5.

Notice of Default

 

 

 

 

 

 

 

SECTION 8.6.

Credit Decision

 

 

 

 

 

 

 

SECTION 8.7.

Indemnification

 

 

 

 

 

 

 

SECTION 8.8.

Administrative Agent in Individual Capacity

 

 

 

 

 

 

 

SECTION 8.9.

Successor Administrative Agent

 

 

 

 

 

 

 

SECTION 8.10.

Collateral Matters; Release of Collateral

 

 

 

 

 

 

 

SECTION 8.11.

Intercreditor Agreement and other Loan Documents

 

 

 

 

 

 

ARTICLE IX.

MISCELLANEOUS

 

 

 

 

 

 

 

SECTION 9.1.

Amendments, Etc.

 

 

 

 

 

 

 

SECTION 9.2.

Notices, Etc.

 

 

 

 

 

 

 

SECTION 9.3.

No Waiver; Remedies

 

 

 

 

 

 

 

SECTION 9.4.

Costs and Expenses; Indemnification

 

 

 

 

 

 

 

SECTION 9.5.

Setoff

 

 

 

 

 

 

 

SECTION 9.6.

Effectiveness

 

 

 

 

 

 

 

SECTION 9.7.

Successors and Assigns; Participations and Assignments

 

 

 

 

 

 

 

SECTION 9.8.

Survival of Warranties and Agreements

 

 

 

 

 

 

 

SECTION 9.9.

Marshalling; Recourse to Security; Payments Set Aside

 

 

iii

--------------------------------------------------------------------------------


 

 

SECTION 9.10.

Submission To Jurisdiction; Waivers

 

 

 

 

 

 

 

SECTION 9.11.

Performance of Obligations

 

 

 

 

 

 

 

SECTION 9.12.

Construction

 

 

 

 

 

 

 

SECTION 9.13.

GOVERNING LAW

 

 

 

 

 

 

 

SECTION 9.14.

Execution in Counterparts

 

 

 

 

 

 

 

SECTION 9.15.

Entire Agreement

 

 

 

 

 

 

 

SECTION 9.16.

Delivery of Lender Addenda

 

 

 

 

 

 

 

SECTION 9.17.

Non-Confidentiality of Tax Structure

 

 

 

 

 

 

 

 

 

 

 

Schedules to Credit Agreement

 

 

 

 

 

 

Schedule I

-

Definitions

 

Schedule II

-

Existing Letters of Credit

 

Schedule III

-

Closing Documents

 

 

 

 

 

 

Schedule 5.1(g)

 

-

Existing Liens

 

Schedule 5.1(i)

 

-

Litigation

 

Schedule 5.1(k)

 

-

ERISA Plans

 

Schedule 5.1(1)

 

-

Environmental Matters

 

Schedule 5.1(r)(i)

 

-

Subsidiaries

 

Schedule 5.1(r)(ii)

 

-

Ownership of Borrower’s Equity

 

Schedule 5.1(t)

 

-

Insurance Policies

 

Schedule 6.2(b)(i)

 

-

Existing Investments

 

Schedule 6.2(d)

 

-

Transactions with Affiliates

 

Schedule 6.2(e)

 

-

Existing Restrictive Agreements

 

Schedule 6.2(f)

 

-

Existing Guaranties

 

Schedule 6.2(i)

 

-

Existing Debt

 

Schedule 6.3(a)

 

-

Certain Vessels

 

 

iv

--------------------------------------------------------------------------------


 

Exhibits to Credit Agreement

 

 

 

Exhibit A

-

Form of Assignment and Acceptance

 

Exhibit B

-

Form of Notice of Borrowing

 

Exhibit C

-

Form of Notice of Conversion/Continuation

 

Exhibit D

-

Form of Letter of Credit Request

 

Exhibit E

-

Form of Closing Certificate

 

Exhibit F-1

-

Form of Opinion of Kirkland & Ellis LLP

 

Exhibit F-2

-

Form of Opinion of General Counsel to the Borrower

 

Exhibit G

-

Form of Compliance Certificate

 

Exhibit H

-

Form of Prepayment Option Notice

 

Exhibit I

-

Form of Lender Addendum

 

Exhibit J

-

Form of Intercreditor Agreement

 

 

v

--------------------------------------------------------------------------------